Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 1 of 364




           EXHIBIT 11
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 2 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 3 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 4 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 5 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 6 of 364




           EXHIBIT 12
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 7 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 8 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 9 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 10 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 11 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 12 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 13 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 14 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 15 of 364




            EXHIBIT 13
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 16 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 17 of 364




            EXHIBIT 14
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 18 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 19 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 20 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 21 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 22 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 23 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 24 of 364




            EXHIBIT 15
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 25 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 26 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 27 of 364




            EXHIBIT 16
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 28 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 29 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 30 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 31 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 32 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 33 of 364




            EXHIBIT 17
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 34 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 35 of 364




            EXHIBIT 18
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 36 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 37 of 364




            EXHIBIT 19
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 38 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 1

1                        UNITED STATES DISTRICT COURT
2                        SOUTHERN DISTRICT OF NEW YORK
3                          C.A. No. 11 Civ. 0691 (LAK)
4
5        - - - - - - - - - - - - - - - - - - X
6        CHEVRON CORPORATION,
7                                   Plaintiff,
8               v.
9        STEVEN DONZIGER, et al.,
10                                  Defendants.
11       - - - - - - - - - - - - - - - - - - X
12        VOLUME I                                             Pages 1-231
13
14               CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
15                   VIDEO DEPOSITION OF MARY K. SULLIVAN
16                    Thursday, June 21, 2018, 10:07 a.m.
17                              LibbyHoopes, P.C.
18                              399 Boylston Street
19                         Boston, Massachusetts 02116
20
21
22
23          --- Reporter: Kimberly A. Smith, CRR, CRC, RDR ---
24                      Realtime Systems Administrator
25                          Veritext Legal Solutions

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
    Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 39 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 2

1        APPEARANCES:
2
3               Gibson, Dunn & Crutcher LLP
4               By:     Anne Marie Champion, Esq.
5               and Alejandro A. Herrera, Esq.
6               200 Park Avenue
7               New York, NY          10166-0193
8               (212) 351-4000
9               achampion@gibsondunn.com
10              aherrera@gibsondunn.com
11                    and
12              Stern Kilcullen & Rufolo, LLC
13              By:     Michael Dinger, Esq.
14              325 Columbia Turnpike, Suite 110
15              Post Office Box 992
16              Florham Park, NJ              07932-0992
17              (973) 535-2627
18              mdinger@sgklaw.com
19                                for the Plaintiff;
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
    Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 40 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 3

1        APPEARANCES: (continued)
2
3               LibbyHoopes, P.C.
4               By:    Frank A. Libby, Jr., Esq.
5               and Benjamin S. Towbin, Esq.
6               399 Boylston Street
7               Boston, MA       02116
8               (617) 338-9300
9               falibby@libbyhoopes.com
10              btowbin@libbyhoopes.com
11                               for the Witness.
12
13       Also Present:          William Slater, Video Operator
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 41 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 4

1                                      I N D E X
2
3         WITNESS:      Mary K. Sullivan
4
5         EXAMINATION                                                    Page
6               By Ms. Champion                                              7
7                                AFTERNOON SESSION
8               By Ms. Champion                                          106
9
10        EXHIBITS FOR IDENTIFICATION:
11        Sullivan             Description                               Page
12        Exhibit 1       MKS-0000061 - MKS-0000066                       25
13        Exhibit 2       MKS-0000139 - MKS-0000140                       53
14        Exhibit 3       6/19/18 court order                             53
15        Exhibit 4       MKS-0000130 - MKS-0000134                       65
16        Exhibit 5       MKS-0000022 - MKS-0000027                       68
17        Exhibit 6       MKS-0000037                                     70
18        Exhibit 7       MKS-0000110 - MKS-0000112                       71
19        Exhibit 8       MKS-0000105 - MKS-0000106                       76
20        Exhibit 9       MKS-0000090 - MKS-0000094                       77
21        Exhibit 10      MKS-0000031 - MKS-0000032                      106
22        Exhibit 11      MKS-0000149 - MKS-0000156                      111
23        Exhibit 12      MKS-0000370 - MKS-0000374                      158
24        Exhibit 13      MKS-0000396                                    189
25        Exhibit 14      MKS-0000398                                    190

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 42 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 5

1         EXHIBITS FOR IDENTIFICATION: (continued)
2         Sullivan             Description                               Page
3         Exhibit 15      MKS-0000405                                    192
4         Exhibit 16      MKS-0000395                                    193
5         Exhibit 17      MKS-0000390                                    193
6         Exhibit 18      MKS-0000397                                    194
7         Exhibit 19      MKS-0000403                                    198
8         Exhibit 20      MKS-0000404                                    200
9         Exhibit 21      MKS-0000365                                    201
10        Exhibit 22      MKS-0000389                                    203
11        Exhibit 23      MKS-0000383                                    204
12        Exhibit 24      MKS-0000401                                    206
13        Exhibit 25      MKS-0000399                                    207
14        Exhibit 26      MKS-0000388                                    211
15        Exhibit 27      MKS-0000366 - MKS-0000368                      212
16        Exhibit 28      MKS-0000369                                    215
17        Exhibit 29      MKS-0000428                                    215
18        Exhibit 30      MKS-0000011                                    217
19        Exhibit 31      List of Donziger TD Bank accounts              219
20        Exhibit 32      Grinberg handwritten notes                     220
21
22
23
24        Original exhibits retained by reporter to be
25        returned to Gibson Dunn

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 43 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 6

1                         THE VIDEO OPERATOR:            Good morning.
2         We are going on the record at 10:06 a.m. on June 21,
3         2018.      Please note the microphones are sensitive and
4         may pick up whispering, private conversations, and
5         cellular interference.          Please turn off all cell
6         phones or place them away from microphones as they
7         can interfere with the deposition audio.                Audio and
8         video recording will continue to take place unless
9         all parties agree to go off the record.
10                        This is Media Unit No. 1 in the video
11        recorded deposition of Katie Sullivan in the matter
12        of Chevron Corporation vs. Steven Donziger, et al.
13        filed in the United States District Court for the
14        Southern District of New York, Case No. 11 Civ. 0691
15        (LAK).
16                        This deposition is being held at the
17        offices of LibbyHoopes, located at 399 Boylston
18        Street, Boston, Massachusetts.                My name is Bill
19        Slater from the firm Veritext.                I'm the
20        videographer.      The court reporter is Kimberly Smith
21        from the firm Veritext.           I'm not authorized to
22        administer an oath.         I'm not related to any party in
23        this action, nor am I financially interested in the
24        outcome.
25                        Counsel and all present in the room will

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 44 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 7

1         now state their appearances and affiliations for the
2         record.
3                        MS. CHAMPION:         Anne Champion from Gibson
4         Dunn for Chevron Corporation.
5                        MR. HERRERA:         Alejandro Herrera from
6         Gibson Dunn on behalf of Chevron Corporation.
7                        MR. DINGER:        Michael Dinger from Stern
8         Kilcullen & Rufolo on behalf of Chevron.
9                        MR. LIBBY:       Frank Libby, LibbyHoopes,
10        for Ms. Katie Sullivan.
11                       MR. TOWBIN:        Benjamin Towbin,
12        LibbyHoopes, for Ms. Sullivan.
13                       THE VIDEO OPERATOR:             Will the court
14        reporter please swear in the witness and we can
15        proceed.
16                              MARY K. SULLIVAN,
17              having been satisfactorily identified by the
18              production of her driver's license, and
19              duly sworn by the court reporter, was deposed
20              and testified as follows:
21                                  EXAMINATION
22        BY MS. CHAMPION:
23              Q.   Good morning, Ms. Sullivan.             I'm just going
24        to go over some ground rules.               I'm sure your counsel
25        has prepared you well.          But just remember that

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 45 of 364

                       CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 8

1         you're under oath.
2                             Is there any reason you can't testify
3         truthfully today?
4                A.     No.
5                Q.     You're not on any medication or --
6                A.     Zero.
7                Q.     Okay.    Not suffering from any illness that
8         would affect your --
9                A.     Zero.
10               Q.     Great.     And just remember too that because
11        we -- the court reporter has to take down your
12        testimony, that you need to give verbal answers.
13        So it's better not to just give a nod of the head,
14        et cetera.          We need something that the court
15        reporter can take down.
16               A.     Okay.
17               Q.     If you need a break, you should ask for
18        one.        But I just request that you not do so while a
19        question is pending.
20                            And you understand that you're here
21        today to provide testimony on behalf of yourself
22        personally, as well as Streamline Family Office,
23        correct?
24               A.     Correct.
25               Q.     I just want to just briefly go over your

                                    Veritext Legal Solutions
      212-267-6868                    www.veritext.com                516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 46 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                         Page 9

1         background just so I have a grounding in, you know,
2         the events that led up to today.
3                            You have a bachelor's degree in
4         psychology; is that correct?
5               A.    Yes.     Correct.
6               Q.    And do you have any graduate school?
7               A.    No.
8               Q.    And after college, you worked at Merrill
9         Lynch; is that right?
10              A.    Correct.
11              Q.    And how long were you there?
12              A.    Oh, about five years with a -- I had a job
13        at Banco in between.            I was at Merrill Lynch twice.
14              Q.    Got it.     Was that in Boston?
15              A.    Correct.     Yes.
16              Q.    And so you've been in Boston since college?
17              A.    Yes.
18              Q.    And then you started your own business;
19        is that right?
20              A.    Correct.
21              Q.    And you've been running that business since
22        then.      Has it always been Streamline Family Office?
23              A.    Since 2005, incorporated.
24              Q.    Okay.     And incorporated.            There was
25        something you started in 2003.                 Was that different?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 47 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 10

1         I think --
2               A.   I started as -- yes.           That's when I started
3         my entrepreneur -- Streamline.
4               Q.   Got it.
5               A.   Streamline Private Wealth and then it
6         became Streamline Family Office, incorporated in
7         2005 as an S-corp.
8               Q.   Got it.     And that business is wealth
9         management; is that correct?
10              A.   No.     It is wealth coordination.        We do not
11        manage assets of any kind.
12              Q.   Oh, okay.     So can you just briefly describe
13        for me what that entails.
14              A.   Sure.     So we work with families that have
15        significant assets, the average about 300 --
16        anywhere from 100 to $500 million of individual
17        family assets.
18                         And so what Streamline does is we manage
19        the complexity between complex financial capital and
20        complex human capital.          So we quarterback between
21        all their advisers, the -- you know, manage all
22        their cash flow, all their investments, you know, in
23        between, you know, their accountant, their lawyer,
24        their insurance folks, their investment advisers.
25                         We are really partnered with the family

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 48 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 11

1         to take that burden off of them.
2               Q.    Wow.     Yes.   That actually sounds very
3         useful.
4               A.    It is.
5               Q.    Do you have any employees?
6               A.    Yes.
7               Q.    How many?
8               A.    Six.
9               Q.    Six.     And is that -- how long have you had
10        six employees?
11              A.    Well, it's a small business so it's ebbed
12        and flowed.         We've had that for the past two years.
13              Q.    So how did you get involved in that line of
14        work?      Did you just see a need for that and . . .
15              A.    I did.
16              Q.    Yeah.     Very interesting.            So how did you
17        first come to hear about -- if I call it the Lago
18        Agrio litigation, will you know what I'm talking
19        about?
20              A.    Yes.
21              Q.    Sometimes I say Ecuadorian litigation.
22              A.    I know about the litigation.
23              Q.    And so how did you first come to hear about
24        it?
25              A.    I -- in 2016, I read a book called "The

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 49 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 12

1         Soul of Money," and I wanted to meet the author, so
2         I reached out to her.          Her name is Lynne Twist.           And
3         somehow it got me invited to a founders trip, which
4         is through a nonprofit, the Pachamama Alliance.
5                           And I accepted it a week before the trip
6         was taking off so I could meet her.                And on that
7         trip, where there was about 30 of us, I was
8         introduced -- Steven was a special guest for part of
9         that trip, and that's how we all got to meet him.
10              Q.   Got it.
11              A.   And that's how I understood the story.
12              Q.   Understand.      So he was the first person
13        that you met --
14              A.   No.
15              Q.   -- associated with --
16              A.   Oh.     He was the first person I met
17        associated with -- yes.
18              Q.   With the litigation?
19              A.   Yes.
20              Q.   So what did you understand at that time,
21        what was this litigation?            What was your
22        understanding of what it was?
23              A.   That there was a big dumping mess in
24        Ecuador that was responsible by oil companies.                   That
25        Chevron was involved because they bought Texaco back

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 50 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 13

1         in some date.      And he was working on behalf of the
2         indigenous peoples to try to help get it cleaned up.
3               Q.   So this trip was in -- was that in 2016?
4               A.   August 2016.
5               Q.   And so was that your first trip to Ecuador?
6               A.   Yes.
7               Q.   And have you been there since then?              I
8         think in --
9               A.   Yes.
10              Q.   -- 2017, there were some documents that --
11              A.   Yes.
12              Q.   -- you were at a meeting there?
13              A.   Yes.   I was invited to go back to actually
14        see -- I was in the part of the rain forest that was
15        still beautiful.       And so I had an opportunity and an
16        invitation to see the other part of the rain forest,
17        which I thought would be an interesting contrast.
18              Q.   And what were your impressions?
19              A.   It was interesting.
20              Q.   What do you mean by that?
21              A.   It kind of opened my world to -- you know,
22        outside of my little bubble that I live in.                 I just
23        really thought it was interesting.                 I was just
24        learning.     For me, it was all about just learning
25        something new.       And I learned a lot; I met a lot of

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 51 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 14

1         interesting people, and I was an observer.
2                Q.   So when was that trip?
3                A.   That trip?     I think it was in September of
4         '17.
5                Q.   And so that was your second trip to Ecuador.
6         Have you been there since then?
7                A.   No.
8                Q.   And who were you with on that trip?
9                           MR. LIBBY:     If I may at this time, Anne,
10        how much more background are you going to get into?
11        What I understood from our conversation prior to
12        Ms. Sullivan coming in was that you wanted to get
13        into some -- a little of her background.                And now
14        we're getting into facts and circumstances having to
15        do with Ecuador and Donziger.                So how much more?
16                          MS. CHAMPION:       First of all, I think she
17        produced a couple documents related to this trip.
18        And so I think I'm entitled to ask about the trip.
19        The documents refer to it.              But I'm just trying to
20        understand her -- the base of her knowledge and her
21        role in the case so that I can -- you know, so that
22        I can ask her questions.
23                          MR. LIBBY:     And we're all bound by the
24        court's June 19 order where it laid out the three
25        subject areas.        And I think at this point, we're

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 52 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 15

1         moving well past that and into something other
2         that's not allowed under the court's order, the
3         Streamline order.
4                         MS. CHAMPION:          I think I'm entitled to
5         ask her about her role in the case and how she came
6         to have that role.
7                         MR. LIBBY:        Well, I disagree.         And at
8         this point under Rule 30, I'm going to instruct the
9         witness not to answer.
10                        MS. CHAMPION:          Okay.
11                        MR. LIBBY:        If we can move on to those
12        areas that the court has, in fact, carved out, I
13        think it would be helpful.
14                        MS. CHAMPION:          We also agreed that I
15        could ask her about documents.                 She produced a
16        document about this trip.
17                        MR. LIBBY:        Correct.         Subject to the
18        limitations set forth in the June 19 order.                   And
19        those are three areas, none of which are to be
20        encroached upon by reference to paragraph 3, which
21        has to do with paragraph 5 compliance discovery.
22                        So what I'm suggesting is -- you do as
23        you see fit.       But under the -- our reading of the
24        court's June 19 order, the questioning here has run
25        far afield.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 53 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 16

1                        MS. CHAMPION:         I'm going to have to
2         disagree with you.        And I think that, in fact, the
3         email that she sent about this trip is directly
4         connected to the Elliott solicitation, which is a
5         subject that the court identified.
6                        MR. LIBBY:       Well, when we get to that
7         email, why don't we pick it up then.
8                        MS. CHAMPION:         Well, I think you should
9         take it question by question.               I'm happy to
10        introduce the email, but I think I'm entitled to ask
11        about the trip that she referenced in the email
12        about the Elliott solicitation.
13                       MR. LIBBY:       I understand.       But let's --
14        let's distinguish between what appears on the face
15        of a document and the production of the document
16        because it meets a production obligation under the
17        order versus the scope of the order with respect to
18        subject areas.
19                       And those are, again, the Elliott
20        Management meeting, Donziger's assets and
21        liabilities and financial situation, and any
22        payments to Donziger.          I fail to see how that --
23        these questions have to do with those three discrete
24        subject areas.
25                       MS. CHAMPION:         I just explained to you

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 54 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 17

1         the connection between this trip to Ecuador and the
2         Elliott solicitation.
3                        MR. LIBBY:       I think we disagree.
4                        MS. CHAMPION:          All right.      Well, you
5         know, we obviously reserve the right to recall this
6         witness.
7                        MR. LIBBY:       Of course you do.
8         BY MS. CHAMPION:
9               Q.   What was your understanding about -- how
10        did you come to look for investors for the case?
11                       MR. LIBBY:       No.      I'm sorry.     I don't see
12        how that's any different -- I don't see how that
13        fits any of these three --
14                       MS. CHAMPION:          I'm not going to do this
15        extensive argument with you on the record.                 I'm here
16        to talk to this witness --
17                       MR. LIBBY:       I understand.
18                       MS. CHAMPION:          -- and I have a limited
19        amount of time with her.            So please just stop.
20                       MR. LIBBY:       Well, then I instruct her
21        not to answer because I see that as outside the
22        scope.
23                       MS. CHAMPION:          You can instruct her not
24        to answer.     Just stop with the speaking objections.
25        I'm here to talk to her and find out what she knows,

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 55 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 18

1         not what you know and what you think.
2                         MR. LIBBY:      Understood.         Understood.
3         Understood.      We did have a conversation beforehand.
4         BY MS. CHAMPION:
5               Q.    How did you come to search for investors
6         for this case?
7                         MR. LIBBY:      Same objection.
8                         Instruct not to answer.
9         BY MS. CHAMPION:
10              Q.    How did you come to identify Elliott
11        Management as a potential investor for this case?
12                        MR. LIBBY:      You may answer.
13                        THE WITNESS:        I had a random reach-out
14        to me by -- I think this fellow's name is Steven
15        Saltzenburg or Saltzen something, on LinkedIn.                    And
16        I typically don't answer any of those, and I did,
17        and I had a conversation with him.                 He's in New
18        York.      He's got this family office network.             They're
19        very transaction based.
20                        And so I just had about a half hour call
21        with him, and I mentioned, you know, that I became
22        aware of this litigation, you know, in this process.
23        And he's the one that said, Oh, that would be a
24        great thing for a place like Elliott Management.
25        That was it.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 56 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 19

1         BY MS. CHAMPION:
2               Q.   And who directed your work on the case?
3                          MR. LIBBY:     Objection, form.
4                          You may answer.
5                          THE WITNESS:       Myself.
6         BY MS. CHAMPION:
7               Q.   You didn't answer to Mr. Donziger?
8               A.   I did not, no.       I answered to myself.
9               Q.   Did you answer to the Ecuadorian plaintiffs?
10              A.   No.    I don't speak Spanish.
11              Q.   So you just understood you were acting as a
12        freelancer on behalf of the plaintiffs?                 I'm just
13        trying to understand, you know, your role, who you
14        took direction from, that type of thing.
15                         MR. LIBBY:     Objection.         Is this with
16        respect to the Elliott Management meeting?
17                         MS. CHAMPION:       Yes.      I mean, she's
18        having a discussion about the case with this
19        Mr. Saltzstein.       He tells her Elliott Management
20        would be a good fit.          And I'm just asking, you know,
21        did someone direct her to have the conversation with
22        Mr. Saltzstein, et cetera.             It's a perfectly
23        legitimate question.
24                         MR. LIBBY:     Go ahead.
25                         THE WITNESS:       Curiosity.       I would say

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 57 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 20

1         curiosity.        I have a deep curiosity.
2         BY MS. CHAMPION:
3               Q.   But you understood that the case needed
4         investors?
5               A.   Yes.     I understood that the case needed
6         funding to be able to continue to reach some type of
7         solution.
8               Q.   And what type of funding did you think --
9         what did you think Elliott Management would be
10        interested in funding exactly?
11              A.   Funding the litigation costs.              I think
12        that's the only thing that I understood was
13        necessary.
14              Q.   What litigation costs?             Where did you
15        understand those costs were coming from?
16              A.   Just inherently there are costs to do
17        business and to try to litigate the case on behalf
18        of the Ecuadorian peoples who have no money.
19              Q.   But I just want to be clear.              What pending
20        proceedings were you aware of --
21                          MR. LIBBY:    No.      At this point, this has
22        nothing to do --
23        BY MS. CHAMPION:
24              Q.   -- that Elliott would be funding?
25                          MR. LIBBY:    Objection.         This has nothing

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 58 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 21

1         to do with the intent to obtain funds.                  I'm drawing
2         the line here.
3                        MS. CHAMPION:         You're wrong.        It does.
4         What is she asking the money for?                  And that's in the
5         notes.
6                        MR. LIBBY:       That's a different thing.
7         Whether it's in the documents or not, this has to do
8         with the court's order, which is the attempt to
9         obtain funds, and what you're doing is ranging far
10        afield, Anne, respectfully, and I'm instructing her
11        not to answer.
12        BY MS. CHAMPION:
13              Q.   What did you think that you were asking --
14        When you ultimately did ask Elliott Management for
15        money, what were you asking them for money to fund?
16                       MR. LIBBY:       Objection to form.
17                       Go ahead.
18                       THE WITNESS:         I -- The meeting with
19        Elliott was a personal challenge because I heard it
20        and I thought, Hmm.         Could I get a meeting with
21        Elliott Management.         That's as simple as it was.
22        And so I attempted to do that, thinking that it
23        probably would never happen.
24        BY MS. CHAMPION:
25              Q.   Right.    I understand that.             But you went to

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 59 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 22

1         them with a specific request.               And I'm just trying
2         to find out what was that request, what were you
3         asking them for money for?
4               A.   I went --
5                          MR. LIBBY:     Objection, objection.        And I
6         think it misstates her prior testimony.
7                          But go ahead and answer.
8                          THE WITNESS:       Can you answer -- ask that
9         again.
10        BY MS. CHAMPION:
11              Q.   What was the request that you made of
12        Elliott?
13              A.   For a meeting.
14              Q.   And you didn't ask them for -- to fund
15        anything at that meeting?
16              A.   No.
17              Q.   Okay.
18              A.   It was an introduction.
19              Q.   So you said Mr. Saltzstein suggested
20        Elliott Management.         And you said that
21        Mr. Saltzstein had reached out to you on LinkedIn?
22              A.   Correct.
23              Q.   How did you come to discuss Elliott
24        Management with him?
25              A.   I didn't bring up Elliott Management.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 60 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 23

1         I didn't know of Elliott Management.                   I knew there
2         was large hedge funds in the world, but I didn't
3         know of Elliott Management.
4               Q.   Right.    I understand that.              But how did he
5         come to identify them as someone that would be
6         interested in funding this potentially?
7               A.   His business, Family Office Networks,
8         is transactional based and so it was just a
9         conversation to -- I was really exploring just, does
10        this even make sense for people.                   So that's all the
11        conversation really was.            And that's when the
12        Elliott Management came up.
13              Q.   Got it.    And what do you mean by, does this
14        make sense for people?          Does what make sense?
15              A.   Does connecting capital to do -- have an
16        impact in the world and do good things.
17              Q.   I see.    But not specifically the Ecuadorian
18        litigation?
19              A.   Not -- Well, no, not specifically.                In my
20        view, it was a general understanding of that world.
21        And Elliott was brought up for that particular
22        conversation.
23              Q.   Understand.      And by "particular
24        conversation," you mean as a potential funder for
25        the Ecuadorian litigation?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 61 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 24

1               A.   Yes.
2               Q.   And did he raise the Ecuadorian litigation,
3         or did you in the course of this conversation?
4               A.   I raised it.
5               Q.   And you thought he might be a good -- he
6         might have good ideas because, as you said before,
7         he worked in a transactional space?
8               A.   It is not my space, so, yes, I was looking
9         for . . .
10              Q.   And just so I understand, because I'm so
11        not a finance person, when you say his space and
12        your space, how do they differ?
13              A.   I'm not transactional.
14              Q.   Because you do this more sort of
15        consulting -- it's like a consulting business that's
16        just more managing different pieces --
17              A.   I'm like a primary care doctor --
18              Q.   Got it.
19              A.   -- for wealthy families.                I take care of
20        the whole piece.       I know everything that's going on,
21        and I know transactions are happening, but I am in
22        no way, shape, or form involved in them.                   The only
23        fees I receive are directly from clients.                   I'm not
24        transactional.
25              Q.   Got it, okay.       And so he was the first

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 62 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 25

1         person that mentioned Elliott Management to you as a
2         possible funder?
3               A.   Yes.
4               Q.   And you said you had not heard of Elliott
5         Management previously; is that right?
6               A.   Well, I've known -- I knew they were a big
7         hedge fund and I've known of them.                 But I've never
8         kind of understood them more deeply than I know that
9         they're activist investors and they invested in --
10        they invest in companies.
11              Q.   Got it, okay.       And -- I mean, I believe you
12        said to Donziger -- we'll mark this as Sullivan 1.
13                                (Discussion off the record.)
14                                (Sullivan Exhibit 1 was marked
15                                for identification.)
16        BY MS. CHAMPION:
17              Q.   So do you recall telling Mr. Donziger that
18        you knew of Elliott Management because "they bought
19        into one of my client's companies and riding his ass
20        to create shareholder value"?
21              A.   Um-hum.     Yes.
22              Q.   Do you recall that?           And which client were
23        you referring to there?           What client company?
24                          MR. LIBBY:    Objection.         Say that again,
25        please.     Where are we on the email?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 63 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 26

1                        MS. CHAMPION:         It's the bottom of the
2         second page.
3                        MR. LIBBY:       Right.
4                        MS. CHAMPION:         The email dated
5         October 16, 2017.
6         BY MS. CHAMPION:
7               Q.   And just for the record, I've handed you
8         what we've marked as Sullivan Exhibit 1.               It's an
9         email chain with the Bates label MKS-0000061 through
10        66.
11                       And just to be clear, the bottom of the
12        email chain, page 65, you'll see there's an email
13        from Steven Saltzstein.           That's the gentleman that
14        reached out to you on LinkedIn; is that correct?
15              A.   Correct.
16              Q.   So what did you mean when you said to
17        him -- or said to Mr. Donziger that Elliott
18        Management had bought into one of your "client's
19        companies and was riding his ass to create
20        shareholder value - not in the way we would think a
21        so-called activist might work"?
22                       MR. LIBBY:       Go ahead.
23                       THE WITNESS:         That Elliott Management
24        is -- they have a certain style that is, I'd say,
25        aggressive, and that they -- they're

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 64 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 27

1         strategically -- they're good at what they do.
2         And this is what they do.
3         BY MS. CHAMPION:
4               Q.   And why did you say that that was not --
5         "not in the way we would think a so-called activist
6         might work"?        How would a so-called activist
7         normally work?
8               A.   To uplift people.
9               Q.   But you nonetheless considered them an
10        activist investor?
11              A.   They called themselves an activist
12        investor.
13              Q.   Got it, okay.        And so you also say to
14        Mr. Donziger here, "I 100 percent agree with him."
15                          Do you see that?
16              A.   I do.
17              Q.   And why did you agree with him?
18              A.   Because I think you need to match
19        opponents.        You need to match people who have
20        resources and strategies for the best, fairest
21        outcome.
22              Q.   Okay.
23              A.   Just in general.          That's a general common
24        sense in my view.
25              Q.   Yes.     It makes sense.           And why did you

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 65 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 28

1         think Elliott might be a good fit for this case?
2               A.   They're a $34 billion fund.
3               Q.   Anything else?
4               A.   They're really good at what they do.
5               Q.   I mean, but among the many, many, many
6         hedge funds, why Elliott?            I mean, there's lots
7         of billion dollar -- multibillion dollar funds?
8               A.   There's a certain reputation they have.
9               Q.   And how was that reputation a good fit for
10        the Ecuadorian litigation?
11              A.   It was just a feeling that I had it might
12        be a good fit.       I don't -- I didn't really give it a
13        whole lot of deep thinking.
14              Q.   You say -- you said here that "strategy" --
15        excuse me.     Strike that.
16                       You say here, "Strategy would be to go
17        to the top and get in analysts' ears to bring the
18        idea forward - like in the show 'Billions.'"
19              A.   Um-hum.
20              Q.   What did you mean by that?
21              A.   Meaning that in that hierarchy, there's a
22        lot of people that are out there looking for deals
23        and then they bring them up to the partners or
24        portfolio managers, if you will; they bring them up
25        to the partners as ideas.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 66 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 29

1                        So they are out scouring the world for
2         good ideas that are going to make them a lot of
3         money.     That's their model.
4               Q.   Got it, okay.       And "go to the top," what
5         did you mean by "the top"?
6               A.   Go to Paul Singer.
7               Q.   And you understood him to be what at
8         Elliott Management?
9               A.   The founder.
10              Q.   And how is it like the show "Billions,"
11        which I also watch.         I like that show.
12              A.   I assume that's the culture at Elliott.
13        I don't know.        I've never worked in a place like
14        that, but just -- it comes from somewhere.
15              Q.   Got it.     So what is your view -- so was it
16        your view that they -- that as a hedge fund, that
17        they were interested in identifying potentially
18        risky investments?
19              A.   No, that wasn't my view.
20              Q.   Do risky investments tend to be the most
21        potentially profitable?
22              A.   That's a fair economic assumption.
23              Q.   Was it your understanding that Elliott
24        Management would be interested in investing in the
25        Ecuadorian litigation if they wouldn't make a profit

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 67 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 30

1         doing so?
2               A.   Say that again.
3               Q.   Was it your understanding that Elliott
4         Management would be interested in investing in
5         Ecuadorian litigation if they would not make a
6         profit doing so?
7               A.   My assumption would be that they wouldn't.
8               Q.   Right.     So you were interested in
9         approaching them because you thought you had a
10        potentially profitable investment opportunity for
11        them?
12              A.   I knew there was risk.              Would I say that
13        there was a -- Profits are other people's decision
14        to make.      It was never mine.            It was a
15        conversation -- I was starting a conversation that
16        would then be held by people who would make those
17        decisions.      So I don't have the skills nor the --
18        to say if it would be or wouldn't be.
19              Q.   Right.     But you weren't asking them for a
20        charitable contribution?
21              A.   Correct.
22              Q.   So in other words, you were trying to bring
23        to them a potentially profitable opportunity?
24              A.   That would be what they would be most
25        interested in.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 68 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 31

1               Q.   In Mr. Saltzstein's email on the next
2         page -- it's page 63 -- it says here, "I'll touch
3         base with Jeff and make the introduction."
4                         Was that an introduction to Elliott
5         Management, or what was the introduction he was
6         offering to make there?
7               A.   That was not Elliott Management.
8               Q.   And Jeff has nothing to do with Elliott
9         Management, whoever Jeff is?
10              A.   Correct.
11              Q.   So -- Oh, I see.          So in your email above
12        that you say, "He's going to introduce me to Jeff
13        Cohn."
14                        Is that the Jeff referred to in the
15        email from Mr. Saltzstein?
16              A.   Correct.
17              Q.   And was he somebody you also viewed as a
18        potential investor?          In the Ecuadorian litigation,
19        to be clear.
20                        MR. LIBBY:        No, that's outside the
21        scope -- Anne, that's outside the scope of Elliott
22        Management.
23                        So instruct not to answer.
24        BY MS. CHAMPION:
25              Q.   So Mr. Donziger responded to you, "I need

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 69 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 32

1         Elliott Management, but not sure."                 Do you see that
2         in the email above yours on page 62?
3               A.   Yes.
4               Q.   And he said, "I talked to them in the
5         past."     Did you talk to him about what his prior
6         conversations had been with Elliott?
7               A.   No.
8               Q.   And then he says -- and he also says, "I
9         need Elliott Management, but not sure."                 Why did he
10        need Elliott Management?            What was your understanding
11        of what he meant by that?
12              A.   Capital and strategic thinking.
13              Q.   And then he also says, "I think with RICO
14        judgment, it would be too problematic.                 They are too
15        large and exposed, although they totally get this
16        kind of thing."
17                          What did he mean by -- what was your
18        understanding of what he meant by, it would be
19        problematic with the RICO judgment?
20                          MR. LIBBY:     Objection, competence.
21                          You may answer if you know.
22                          THE WITNESS:      I don't know.       Those
23        were -- RICO -- my understanding is that a RICO
24        judgment is there.        So -- and it's out in the open.
25        So he was just stating something that I think was

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 70 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 33

1         obvious.
2         BY MS. CHAMPION:
3               Q.   What's your understanding of what a RICO
4         judgment is?
5                        MR. LIBBY:       You may answer.
6                        THE WITNESS:         It's a civil --
7                        MR. LIBBY:       Hang on a second.         Then or
8         now, Anne?
9                        MS. CHAMPION:         I think then.       I'm more
10        interested in her views then.
11                       MR. LIBBY:       Okay.
12                       MS. CHAMPION:         I can pivot to now.
13                       MR. LIBBY:       Well, I'd have an objection
14        to now.
15                       MS. CHAMPION:         Yes.      I understand, yes.
16                       THE WITNESS:         That it was a -- in some
17        international racketeering civil -- I don't even
18        know the right word.
19        BY MS. CHAMPION:
20              Q.   Where did your understanding of the RICO
21        judgment come from?
22              A.   I first learned about it --
23                       MR. LIBBY:       I'm sorry.         Was the question
24        "the RICO judgment"?         Because I think the prior
25        question was RICO generally.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 71 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 34

1                        MS. CHAMPION:         I understand.
2         BY MS. CHAMPION:
3               Q.   So you understood, you said before -- and
4         whenever I characterize your prior testimony, don't
5         hesitate to correct me.           I'm just doing it to move
6         things along.        But I think you testified a minute or
7         two ago that you knew there was a RICO judgment out
8         there, right?
9               A.   Correct.
10              Q.   So what was your understanding of what that
11        RICO judgment was or how it related to the
12        Ecuadorian litigation?
13              A.   Can you ask that again, please.
14              Q.   Sure.     You testified previously that you
15        knew there was a RICO judgment out there, and that's
16        why Mr. Donziger mentioned it in this email.
17              A.   Um-hum.
18              Q.   What was your understanding of what the
19        RICO judgment was that he was referring to in this
20        email?
21              A.   That it was a judgment in the U.S., that
22        the case -- you know, the judgment is still valid
23        outside of the U.S., but in the U.S. it was deemed
24        as gained by RICO or fraudulently or through some
25        things that I don't fully understand.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 72 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 35

1               Q.   And where did your understanding of what
2         the RICO judgment was come from?
3               A.   From -- I first heard about it when I was
4         in Ecuador and it was part of the story.                 And
5         then -- that's when I first heard about it.
6               Q.   And you heard about it from who?
7               A.   From Steven when he shared kind of the
8         story with the group.
9               Q.   Did you ever discuss the RICO judgment with
10        anyone else?
11                          MR. LIBBY:    Excuse me.         Objection.
12        Could we define what you mean by "the RICO
13        judgment"?        Generally or an actual document?
14                          MS. CHAMPION:      I'm really trying to use
15        her terms.
16                          MR. LIBBY:    Okay.
17        BY MS. CHAMPION:
18              Q.   But you understand there was a RICO
19        judgment out there.         Mr. Donziger told you there was
20        a RICO judgment that had the effect of making the
21        judgment invalid inside the U.S., but potentially
22        valid outside the U.S.?           Is that consistent with
23        your understanding?
24              A.   Yes.     That's -- Yes.
25              Q.   And did you learn about the RICO judgment

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 73 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 36

1         from anyone but Mr. Donziger?
2                        MR. LIBBY:       Same objection.
3                        Go ahead.       If you understand.
4                        THE WITNESS:         Can you ask again, please.
5         BY MS. CHAMPION:
6               Q.   What I mean is, where did you come to your
7         understanding of what the RICO judgment was?                    Was it
8         just from conversations with Mr. Donziger?                    Did you
9         talk to other people about it?                Did you read
10        anything?     Did you read the judgment?
11                       That's kind of what I'm getting at.
12        I'm just trying to understand the sources of your
13        knowledge.
14              A.   I knew it was there, and I never had
15        in-depth conversations of what it was.                So it would
16        just be referenced in conversation.                Yes.   I
17        don't . . .
18              Q.   That's fine.      I understand.         And if you
19        don't remember everything that's fine, but --
20              A.   I definitely don't remember everything.
21              Q.   Who else would you have talked about it
22        with?
23              A.   I don't remember.
24              Q.   Aaron Page?
25                       MR. LIBBY:       You know, at this point,

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 74 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 37

1         Anne, I think that this is outside the scope.                 This
2         is outside the scope of the Elliott Management
3         attempt.
4                        MS. CHAMPION:         It is not.
5                        MR. LIBBY:       I disagree.        I think what
6         you're doing now is you're getting into the
7         reference -- the language "RICO judgment" in an
8         email and going outside the scope of (a).
9                        I'm going to instruct you not to answer.
10                       MS. CHAMPION:         I'm just going to explain
11        this briefly, again, because I don't want to do this
12        lengthy back-and-forth on the record --
13                       MR. LIBBY:       I don't either.
14                       MS. CHAMPION:         -- but the RICO judgment
15        is mentioned all over the Elliott documents.                 I'm
16        trying to understand her view of why it was an issue
17        and why it presented a risk.              And so I want to
18        understand what she knew about it and how she knew
19        it.    That's all.     So that's all I'm getting at.
20        It's obviously relevant to the Elliott solicitation.
21                       MR. LIBBY:       Well, I disagree.
22                       And, Madam Court Reporter, I'd like to
23        have marked as an exhibit the June 19 order -- not
24        to upset your numbering system -- but to make sure
25        the transcript's clear when I make reference to (a),

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 75 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 38

1         that it's from the June 19 Judge Kaplan order with
2         respect to certain prehearing discovery.                If we
3         could have that marked.           At the appropriate time.
4                           MS. CHAMPION:      Sure.
5                           MR. LIBBY:    I think we're going far
6         afield now, and I'll instruct you not to answer at
7         this point.
8         BY MS. CHAMPION:
9               Q.   So you say here in your email to
10        Mr. Donziger on page 61, "I appreciate RICO is a big
11        deal...if you only see the surface."
12                          Why did you appreciate it was a big
13        deal?
14              A.   Simply because I think it's a -- I thought
15        it's a big deal.
16              Q.   Why?
17              A.   Because it -- there's a federal judge that
18        made some ruling.        And it -- yeah.
19              Q.   Made some ruling that what?             How did it
20        affect the case?        I mean, why would it matter?            Why
21        is it a big deal?
22              A.   That it could never be in the U.S.
23              Q.   That it could never be what?
24              A.   That it could never be -- that monies could
25        never be collected and that it could never be -- no

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 76 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 39

1         longer allowed in the U.S., whatever this litigation
2         was going on.        That's simply what I knew.
3               Q.   Got it.     And so you said that your
4         understanding was that no monies could be collected.
5         Do you mean that no monies could be collected in the
6         U.S.?
7               A.   No.     That it's a transaction that can't
8         happen in the U.S.
9               Q.   What transaction?
10              A.   If there was ever a settlement.
11              Q.   Oh, okay.     A settlement with Chevron?
12              A.   Yes.
13              Q.   And then you say here, "I appreciate RICO
14        is a big deal...if you only see the surface."
15                          What did you think was under the surface
16        that make RICO not a big deal?
17              A.   I can't say in particular.              That's a
18        general view I have on most things.
19              Q.   Right.     But what did you mean here?              So you
20        go on to say, "You don't want to associate with
21        those only willing to look at the surface.                    Not
22        everyone will see it as a problem."
23                          So what kind of -- what did you think
24        was below the surface of the RICO judgment?                    I'm
25        assuming that's what you mean by "the surface,"

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 77 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 40

1         that, you know, some people would view as not -- you
2         know, make the RICO judgment, you know, not a big
3         deal, or not a problem.
4                        MR. LIBBY:       Objection to form.
5                        You may answer.
6                        THE WITNESS:         If they understood the law
7         more deeply and the international pieces.               I mean,
8         that's -- this is -- yeah.
9         BY MS. CHAMPION:
10              Q.   And what was your understanding of what the
11        international pieces were?
12              A.   Limited to zero, closer to zero.
13              Q.   Got it, okay.       And then what about -- you
14        know, you said something earlier to the effect of,
15        you know, you viewed Elliott as an activist investor
16        and you viewed activist investing normally as like
17        trying to do good, right, with your investments?
18              A.   Correct.
19              Q.   And so was it your view that, you know,
20        someone trying to do good with their investments
21        might be willing to look past the RICO judgment
22        because they thought they were investing in a worthy
23        cause?
24              A.   Can you repeat that.
25              Q.   Yeah.   And I don't want to put words in

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 78 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 41

1         your mouth.      I'm just trying to get a little more
2         about what your thinking was here about why the RICO
3         judgment was not big deal -- would not be a big deal
4         for some investors.
5                        So I don't want to put words in your
6         mouth, so I'm trying to get a little bit more
7         information about, you know, who you thought
8         wouldn't see it as a problem.
9                        Would it be because someone thought they
10        might be doing good by investing in the litigation
11        and so, therefore, might be willing to look past the
12        RICO judgment?
13                       But, I mean, I want you to tell me what
14        you think.     I'm just trying to guess.
15              A.   I think an activist investor wants a double
16        or triple bottom line where they can put capital to
17        places that do good, have an impact, and potentially
18        could have a rate of return that's positive.
19        BY MS. CHAMPION:
20              Q.   Got it, okay.       That makes sense.      And did
21        you think that that type of investor who's looking
22        at more than just profits, right, was the type of
23        investor that would not see the RICO judgment as a
24        problem in this context?
25                       MR. LIBBY:       No.      Aside from competency

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 79 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 42

1         and foundation, this is well far afield of the
2         court's order here at this point.
3                        MS. CHAMPION:         I'm trying to understand
4         her email.
5                        MR. LIBBY:       I understand what you're
6         trying to understand.          And it's way beyond --
7                        MS. CHAMPION:         No.
8                        MR. LIBBY:       -- the attempt to obtain
9         funds from Elliott Management.                Yes, it is, Anne.
10        I'm going to instruct her not to answer.
11                       MS. CHAMPION:         It explains why she
12        approached them in the first place.
13                       MR. LIBBY:       This is all about Donziger.
14        And the court's order makes it very clear, it's
15        about the attempt to obtain funding from Elliott
16        Management, and you've just gone way past the marker
17        here.
18                       MS. CHAMPION:         Well, clearly I disagree
19        with that.     This is an email about talking to
20        Elliott Management, and she's explaining she thinks
21        they're worth approaching.
22                       MR. LIBBY:       Right.        And so what I'm
23        saying is this is beyond -- well beyond the scope of
24        what (a) is intended to establish here --
25                       MS. CHAMPION:         Okay.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 80 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 43

1                        MR. LIBBY:       -- for purposes of the
2         hearing.
3         BY MS. CHAMPION:
4               Q.   So then Donziger says, "We need to get to
5         Paul Singer.        He heads Elliott Capital."
6                        Do you see that?
7               A.   I see that.
8               Q.   And you respond, "He lives in the Upper
9         West Side.     I'll send him a Led Zeppelin T-shirt and
10        ask for a meeting."
11                       Do you see that?
12              A.   I see that.
13              Q.   And did you ultimately reach out to
14        Mr. Singer?
15              A.   I did.
16              Q.   To go back to this email -- I just want to
17        finish up with this before I move on to your
18        communications with Mr. Singer -- you say,
19        "You want someone like Elliott, maybe not them
20        specifically . . . investors who are bold,
21        courageous, and understand what and why, know that
22        this investment is a hedge.              They can short Chevron,
23        invest a ton of money in the case, and make money on
24        both ends."
25                       What did you mean by "make money on both

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 81 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 44

1         ends"?
2               A.   Make money in the public market and make
3         money on a private investment.
4               Q.   Got it, okay.        And what did you mean by
5         "this investment is a hedge"?
6               A.   Exactly what I said after it.
7               Q.   But I don't understand that.              I'm just not
8         a finance person.        So by "hedge," you mean -- by
9         "hedge," you mean they could make money in two ways
10        so that protected them?            I really don't understand.
11              A.   Yeah.
12              Q.   So explain that to me.              So the private
13        investment is the interest in the proceeds, is that
14        correct, of the judgment?
15              A.   Could be.     I -- there's -- could be.              I was
16        taking --
17              Q.   What did you mean by "private investment"?
18              A.   Not in the public markets.
19              Q.   So a short is like when you invest in a way
20        that you make money if the stock price drops; is
21        that right?        That's what a short is?
22              A.   Correct.
23              Q.   So how did you think that the Ecuadorian
24        litigation would affect Chevron's stock price?
25              A.   I had no idea.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 82 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 45

1               Q.   But you say here, "They can short Chevron,
2         invest a ton of money in the case, and make money on
3         both ends."
4                        So how would it be a hedge to short
5         Chevron if you have no idea how anything will affect
6         the stock price?       Why would it be a hedge?           I'm just
7         trying to understand because I literally don't get
8         it.
9               A.   This was just an idea.             This was not a --
10        this was -- that's all it was.
11              Q.   Right.    I understand.          But you say here
12        that they can hedge by shorting Chevron, invest
13        money -- "a ton of money in the case, and make money
14        on both ends."
15                       I just want you to explain to me how
16        that strategy would work in practice.
17              A.   I don't think I have the skills to explain
18        it in practice.
19              Q.   So when you said this to Mr. Donziger, you
20        didn't have an idea of how this would work?                I mean,
21        I'm just trying to understand the basis for the
22        statement.
23                       MR. LIBBY:       Asked and answered.
24        Objection.
25                       Go ahead.       One last time.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 83 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 46

1                           THE WITNESS:      Okay.
2                           MR. LIBBY:     If you know.
3                           THE WITNESS:      So if you were to buy
4         something at $100 -- or short something at $100 and
5         also buy some private investment with that same
6         company that may affect the stock price, you can
7         potentially -- this is what I understand people do;
8         I've never been involved in a transaction in --
9         whatsoever -- that if the private investment affects
10        the stock negatively, then the price of the stock
11        goes down from $100, and then you buy it back and
12        you can make money here and you can make money here.
13        BY MS. CHAMPION:
14              Q.   Okay.     I understand now.             So the private
15        investment here would be the interest in the
16        litigation itself, right, in this scenario?
17              A.   Yes.
18              Q.   And the public investment would be the
19        stock, the interest in the stock, whether it's a
20        short or otherwise?
21              A.   It's something in the public markets.
22              Q.   Right.     And so how did you view, in this
23        scenario, the private investment affecting the stock
24        price?
25                          MR. LIBBY:     Objection.          We're, once

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 84 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 47

1         again, way beyond where this order permits, Anne.
2                          You're getting into her state of mind on
3         some language taken from a document when, in fact,
4         the court -- what the court clearly contemplates and
5         the order expressly states is the attempt to obtain
6         funding -- the attempt to obtain funding from
7         Elliott Management.
8                          And at this point, I think we're --
9         we're not getting anywhere near that.                And that's
10        what the court has ordered that she sit and testify
11        to.
12                         MS. CHAMPION:       Obviously I disagree with
13        you.       This is about the terms they were seeking from
14        Elliott, proposing to Elliott, and obviously relates
15        to Elliott.
16                         MR. LIBBY:     Not at all.        I disagree with
17        that.       You're asking about her state of mind and
18        asking her to define and explain to you language
19        that has nothing to do with the actual attempt to
20        obtain funding from Elliott Management.
21                         And for that reason, I'm going to
22        instruct her not to answer.              I think you've gone far
23        enough on this.
24                         MS. CHAMPION:       I disagree.      This whole
25        email chain is about approaching Elliott Management.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 85 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 48

1                        MR. LIBBY:       And you're asking her not
2         about the approach, but you're asking her to parse
3         specific language and give specific examples about
4         things that have nothing to do with the actual
5         attempt made.
6                        MS. CHAMPION:         That's incorrect.
7                        MR. LIBBY:       I think we just disagree.
8                        MS. CHAMPION:         This is a paragraph where
9         she's explaining to Mr. Donziger why she thinks it's
10        a good idea -- why you want someone like Elliott --
11                       MR. LIBBY:       Right.
12                       MS. CHAMPION:         -- because of this.
13        That's all I'm asking her about.                   I'm not going to
14        argue about this with you.             If your instruction is
15        to the witness not to answer --
16                       MR. LIBBY:       It is.
17                       MS. CHAMPION:         -- make your instruction.
18                       MR. LIBBY:       I just did.
19                       MS. CHAMPION:         I think that's outrageous
20        and we'll have to recall her.
21                       MR. LIBBY:       I don't want to -- Listen,
22        I don't want to have -- this is why we had the
23        conversation before the deposition to avoid this
24        very thing.      This is not pretext.
25                       I mean, this is -- I don't want this to

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                     516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 86 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 49

1         be pretext at all.        We should be focusing on the
2         facts and circumstances of the attempt to obtain
3         financing of Elliott Management, the lead-in, the
4         actual meeting, and after the fact.                And that's fine.
5                        MS. CHAMPION:          That's what this is.
6                        MR. LIBBY:       No.      But you're asking her
7         for a lesson on investing, which is completely
8         different.     And we disagree.
9                        MS. CHAMPION:          I am entitled to
10        understand her emails about this very topic about
11        the solicitation of Elliott Management.                That's all.
12        That's all I'm asking about.
13                       MR. LIBBY:       The court has allowed this
14        kind of questioning to go into -- it's one exception
15        to paragraph 5 compliance-type discovery.                It's the
16        one exception.       Elliott Management and that's it.
17                       This line of questioning has nothing to
18        do with it.      So my instruction stands.            And you
19        reserve your rights respectfully.
20        BY MS. CHAMPION:
21              Q.   So why did you think you want someone like
22        Elliott who would be interested in this, "investment
23        is a hedge -- they can short Chevron, invest a ton
24        of money in the case, and make money on both ends --
25        everyone wins"?       So why did you think you needed

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 87 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 50

1         someone like Elliott for that?
2                        MR. LIBBY:       Same objection and same
3         instruction.      Let's move on.
4                        MS. CHAMPION:         Counsel, I just want to
5         say --
6                        MR. LIBBY:       Do you want to go off the
7         record?     Do you want to go off the record?
8                        MS. CHAMPION:         Sure.
9                        MR. LIBBY:       Let's go off the record,
10        Bill.
11                       Why don't you take a break.
12                       THE WITNESS:         Thank you.
13                       THE VIDEO OPERATOR:             The time is 10:54.
14        We're off the record.
15                               (Recess at 10:55 a.m.,
16                               resumed at 11:00 a.m.)
17                       THE VIDEO OPERATOR:             This is the
18        beginning of Media No. 2.            We're back on the record.
19        The time is 11:00 o'clock.
20                       MS. CHAMPION:         Can the court reporter
21        read back the question, please.
22                               (Record read as requested.)
23                       MR. LIBBY:       I'm going to reverse myself
24        on that last objection, allow the witness to answer
25        that one question.        But this is the end of the line

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 88 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 51

1         of questioning on that.
2                           Go ahead.
3                           THE WITNESS:      Because Elliott is a very
4         sophisticated investor.
5         BY MS. CHAMPION:
6               Q.   Can you elaborate on that a little bit.
7         You thought it required a sophisticated investor?
8               A.   Yes.
9               Q.   And how did you think that the private
10        investment would affect the stock price?
11              A.   I have no opinion on that.              It could go --
12              Q.   But you did have an opinion at this time,
13        right?
14              A.   It could go up; it could go down.              I do not
15        have the skills to determine that.                 A sophisticated
16        investor would.
17              Q.   I see.     But you did say they can short
18        Chevron.     Which means that's a bet on the stock
19        going down, right?
20              A.   Anybody could.
21              Q.   So you did have a view on it at the time?
22              A.   I had -- I know there are strategic things
23        that you can do because I work with people that have
24        done successfully at -- sophisticated things, and
25        you need sophisticated people in conversation.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 89 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 52

1         So Elliott fit that description.
2               Q.   So did you, in fact, reach out to
3         Mr. Singer?
4               A.   I did.
5               Q.   And how did you reach out to him?
6               A.   I sent him a Led Zeppelin book and a Led
7         Zeppelin miniature musical box that sings "Stairway
8         to Heaven," and I wrote a handwritten note.
9               Q.   Why Led Zeppelin?
10              A.   Because if I'm going to email or send
11        something to someone, I do some research to see what
12        they like.
13              Q.   I see.    And you understood that he was a
14        Led Zeppelin fan?
15              A.   It was stated in something I read: he loved
16        Led Zeppelin.
17              Q.   Got it, okay.       And you sent him a -- did
18        you say a handwritten note?
19              A.   Yes.
20              Q.   Did you produce a copy of that note?
21              A.   No.
22              Q.   You don't have a copy of it?
23              A.   No.
24              Q.   Is it similar -- do you remember the --
25        I think you may have had a version of it in your

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 90 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 53

1         notes.     I can pull those out later.
2               A.   No, I did.     I was trying to say, you know,
3         what would I say to Paul Singer.
4               Q.   Understood.      And do you remember if that
5         version was similar to what you actually sent?
6         I can show it to you if it's easier.
7               A.   I don't recall.
8                        MS. CHAMPION:         I'll show it to you in a
9         little bit and we can go over it.
10                       I'm going to introduce what I'm going to
11        mark as Sullivan Exhibit 2.              This is a document that
12        you produced Bates labeled MKS-0000139 through 140.
13                                (Sullivan Exhibit 2 was marked
14                                for identification.)
15                       MR. LIBBY:       And while we're at it, may
16        we mark as 3 the June 19 order that I mentioned
17        previously to Kim?
18                       MS. CHAMPION:         Sure.         Just for the
19        record, we're marking as Sullivan Exhibit 3,
20        Document 2027 from the Southern District case,
21        Chevron Corp. v. Steven Donziger, 11 Civ. 0691, an
22        order dated June 19, 2018.
23                                (Sullivan Exhibit 3 was marked
24                                for identification.)
25

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                        516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 91 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 54

1         BY MS. CHAMPION:
2               Q.   So referring to Exhibit 2.              So Donziger
3         says to you in his email dated October 19, 2017,
4         "Let me know next steps.            Can't thank you enough."
5         And he also says -- there's an attachment to this
6         email, NDA.FDA.2017.doc.
7                          Is that the NDA that was ultimately sent
8         to Elliott Management?
9               A.   I'm not sure.       Do not know.
10              Q.   Did you have a hand in drafting the NDA?
11              A.   No.
12              Q.   Did you review it?
13              A.   No.
14              Q.   What was your understanding of the need for
15        it?
16              A.   I understand an NDA is a confidentiality
17        document that I've seen in other cases, so it's just
18        to keep things private.
19              Q.   And why was there a need for it here?
20              A.   I'm not certain.
21              Q.   So you said you "Will send the NDA along as
22        well" in your response to him.
23                         Do you see that in the email above?
24              A.   I do.
25              Q.   Did you ultimately send it?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 92 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 55

1               A.   To Paul Singer?
2               Q.   Or to anyone at Elliott Management.
3               A.   Sent it to Lee Grinberg and Jesse Cohn in
4         advance of the in-person meeting.                  And Natalie, I
5         think, as well, their assistant.
6               Q.   So you tell him, "Asked him to give me some
7         dates to meet in New York City."
8                         So I'm assuming you mean there that you
9         asked Mr. Singer to give you dates for a meeting;
10        is that right?
11              A.   I did in my handwritten note, but I do not
12        believe that's what -- that's not what that
13        references.
14              Q.   Oh, what's the reference?
15              A.   Something different.
16              Q.   Oh, okay.     It says here -- so it's a
17        meeting with someone else?               It doesn't refer to
18        Elliott Management, the dates -- "Asked him to give
19        me some dates to meet in New York City," that's not
20        the reference to the meeting with Elliott?
21              A.   Correct.
22              Q.   Who is it a reference to a meeting with?
23                        MR. LIBBY:        Objection.
24                        Don't answer.
25                        MS. CHAMPION:          Can you just state the

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 93 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 56

1         basis for the objection?
2                        MR. LIBBY:       Yes.      It's outside the
3         scope.     And it's actually right in the wheelhouse of
4         paragraph 3.       No further paragraph 5 compliance-type
5         discovery.
6                        MS. CHAMPION:         I just wanted the basis
7         for the objection on the record.
8                        MR. LIBBY:       Listen, Anne, that's what
9         I'm looking for here.          And I prefer that you not
10        just casually ask questions which actually encroach
11        into that because that puts me on the spot, and I
12        don't want to hold this up anymore.
13                       MS. CHAMPION:         I understand.
14        BY MS. CHAMPION:
15              Q.   So you go on to say here, "Ordered Led
16        Zeppelin book and sound thing/toy that plays
17        'Stairway to Heaven' to send to Paul Singer...asking
18        him for a meeting."         And then you say, "They invest
19        in the case, short Chevron stock as you near
20        collection - they make money on both ends."               So --
21        "plus he becomes part of the legend of corporate
22        accountability which is his whole shtick at Elliott.
23        Seems obvious," right?
24                       Do you see that?
25              A.   I do.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 94 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 57

1               Q.   So was your understanding or belief at that
2         time that Chevron stock price would go down as you
3         near -- as they neared collection on the Ecuadorian
4         judgment?     Am I understanding that correctly?
5               A.   Anything is possible.
6               Q.   But when you said, "They invest in the
7         case, short Chevron stock as you near collection -
8         they make money on both ends," the way they would
9         make money there is if, in fact, Chevron stock price
10        went down as they neared collection, right?                I mean,
11        I'm just trying to understand --
12              A.   As I explained before.
13              Q.   Okay.    So I'm correct?           I'm characterizing
14        it correctly?       I just want to make sure I understand
15        what your email means.          That's all.
16              A.   Yes.    As I explained to you before, when
17        you short something and when you make a private
18        investment, and they're a hedge fund, and they
19        invest in public markets.
20              Q.   And when you said, "he becomes part of the
21        legend of corporate accountability," how was that
22        relevant to this potential investment from Elliott?
23              A.   Can you ask that again, please.
24              Q.   When you say here, "plus he becomes part of
25        the legend of corporate accountability," how is that

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 95 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 58

1         relevant to this potential investment from Elliott?
2               A.    If they're activist investors, corporate
3         accountability is, I assume, a cornerstone -- a
4         pillar of what activist investors do.              Corporate
5         accountability is a key piece of that.
6               Q.    Yeah, I got that.        But I'm just trying to
7         understand what the corporate accountability is
8         here.      Which corporation being held accountable for
9         what?
10              A.    Well, the only corporation would be Chevron.
11              Q.    And being held accountable for what?
12              A.    For cleaning up --
13              Q.    Cleaning --
14              A.    -- Ecuador.
15              Q.    Sorry.   I didn't mean to interrupt you.
16              A.    Can you ask that again.
17              Q.    Cleaning up what?
18              A.    The oil pits.
19              Q.    Did Mr. Singer respond?
20              A.    No.
21              Q.    But you continued to try to make contact
22        with Elliott; is that correct?
23              A.    I saw it as a challenge.
24              Q.    So when you say he didn't respond, did he
25        have anybody else at Elliott respond to you, to your

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 96 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 59

1         knowledge?         Or you ultimately made contact in a
2         different way?
3                A.   His assistant sent a note and said, Thank
4         you for the gift.         Mr. Singer is busy.
5                Q.   Got it, okay.       And so then how did you try
6         to approach Elliott after that?
7                A.   I was on my way to a meeting, and I -- it
8         popped in my head that I knew somebody that knew
9         somebody at Elliott and thought about asking, wasn't
10        sure if I was going to ask.
11               Q.   And who was that person?
12               A.   Jonathan Bush.
13               Q.   And did you ask?
14               A.   I -- Yes, I asked.
15               Q.   And did you tell him what the purpose of it
16        was?
17               A.   I -- Yes.
18               Q.   And did he, in fact, put you in contact
19        with anyone at Elliott?
20               A.   He did.
21               Q.   Who?
22               A.   Jesse Cohn.
23               Q.   And did you have any further discussions
24        with Mr. Bush about the solicitation of Elliott
25        Management?

                                   Veritext Legal Solutions
      212-267-6868                   www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 97 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 60

1               A.   Zero.
2               Q.   Did you have any further discussions with
3         him about the Ecuadorian litigation?
4               A.   Zero.
5               Q.   Are you aware of any contacts between him
6         and Mr. Donziger regarding the Ecuadorian litigation?
7               A.   I am not.
8                        MS. CHAMPION:         I appreciate you letting
9         me ask that.       I know that it's outside, but I'm
10        actually trying to help --
11                       MR. LIBBY:       And I appreciate that too.
12        Without waiving my rights obviously down the road,
13        Anne --
14                       MS. CHAMPION:         Yes.
15                       MR. LIBBY:       -- I have every interest in
16        getting this done.
17        BY MS. CHAMPION:
18              Q.   So just so we can close off the discussions
19        with Mr. Bush, do you know whether he had any
20        contacts with Mr. Donziger about this case, in your
21        knowledge?
22              A.   Zero.
23              Q.   With anybody else that you're aware of?
24              A.   None.
25              Q.   Did you give him any documents about the

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                  516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 98 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 61

1         case?
2               A.   None.
3               Q.   So Mr. Bush did make an introduction; he
4         introduced you to Jesse Cohn, I think you said?
5               A.   Yes.
6               Q.   And he did that by email; is that correct?
7               A.   He did that by phone.
8               Q.   Oh, he did it by phone.             And then was there
9         a follow-up email?
10              A.   After our meeting, he said, I'll connect
11        you two by email, and there was that -- a quick
12        intro email.
13              Q.   Got it.    And so he called Mr. Cohn while
14        you were standing right there?
15              A.   Yes.
16              Q.   Got it, okay.       And do you remember
17        approximately what he said?
18              A.   There's some Ecuadorian -- Katie who runs
19        my family office and, you know, it's like the
20        Argentinian case that you told me about with seizing
21        ships in the middle of the ocean.                  And then he sent
22        email.
23              Q.   Got it.    How long was the call; do you
24        remember?
25              A.   I do not remember.          Quick.

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                    516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 99 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 62

1                Q.   Were there any other topics discussed?
2                A.   No.
3                Q.   So you think it was a minute, two minutes
4         max?
5                A.   Yes.
6                Q.   And so you did, in fact -- what was your
7         understanding of Mr. Cohn's role at Elliott?
8                A.   He was a partner who is responsible for the
9         investment -- buying shares of athenahealth.
10               Q.   And athenahealth is Mr. Bush's company?
11               A.   It is a public company that he founded.
12               Q.   Got it.    Understood.        And so basically
13        that's how -- it's your understanding that's how
14        Jonathan Bush knew him?
15               A.   Correct.
16               Q.   And so did you then schedule a meeting with
17        Elliott Management?
18               A.   Yes.
19               Q.   And was that through Mr. Cohn?
20               A.   That was through Natalie, his assistant.
21               Q.   Understood.     And did you have communications
22        with Mr. Cohn prior to the meeting that you
23        ultimately had?
24               A.   If I did, you have copies of them.
25               Q.   Just emails?

                                  Veritext Legal Solutions
      212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 100 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 63

1              A.   Just emails.
2              Q.   No phone calls?
3              A.   None.
4              Q.   And how about Mr. Grinberg?              Did you have
5        any communications with him prior to the meeting?
6              A.   None.
7              Q.   Except what's in an email, if there is any?
8              A.   Correct.
9              Q.   Did you have any communications with anyone
10       else at Elliott Management before that meeting?
11             A.   No.
12             Q.   And the meeting was ultimately scheduled;
13       is that correct?
14             A.   It was.
15             Q.   For November 6, 2017?
16             A.   Whatever that Monday was.              I was actually
17       driving to New York, so it was that -- on Friday.
18       And the meeting was on Friday -- the meeting was
19       scheduled on Friday afternoon, and it happened on
20       that Monday, whatever that date was.
21             Q.   Got it, okay.       And you were pretty excited
22       about this meeting; is that accurate?
23             A.   I was excited I got it to happen.
24             Q.   Why was the meeting moved from Friday to
25       Monday?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 101 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 64

1              A.   It wasn't.
2              Q.   Oh.     I was confused.        You're saying -- I
3        guess you went to New York on a Friday or something?
4              A.   I was driving to New York on a Friday after
5        my meeting Friday morning with the call that
6        Jonathan made with Jesse.
7              Q.   Got it.
8              A.   Driving to New York for -- it was marathon
9        weekend -- with my family.             And the meeting was
10       scheduled for Monday at 4:00 o'clock.
11             Q.   I see.     So did you run the marathon that
12       weekend?
13             A.   I did not run that marathon.
14                         MS. CHAMPION:      Oh, man.
15                               (Discussion off the record.)
16       BY MS. CHAMPION:
17             Q.   So did you tell Mr. Donziger about the
18       meeting getting scheduled?
19             A.   Yes.
20             Q.   Do you remember how you told him?
21             A.   By phone or --
22                         MS. CHAMPION:      Okay.         I'm going to hand
23       you what's been marked as Sullivan Exhibit 4.                   It's
24       a document, an email chain you produced with the
25       Bates label MKS-129 --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 102 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 65

1                       Are you sure this is . . .
2                       I'm just going to fix this.            I'm going
3        to cross this out because it's actually a different
4        document.     It's actually Bates 130 through 34.
5                              (Discussion off the record.)
6                       MR. LIBBY:      So we just did some
7        housekeeping there, Anne; is that it?               We just put
8        these in order?
9                       MS. CHAMPION:        Yes, I apologize.        These
10       were copied double-sided.           So to be clear, page 129
11       is not part of the same email chain.
12                      MR. LIBBY:      Okay.       So we cross that out?
13                      MS. CHAMPION:        Yes.      I crossed it out on
14       the copy I marked.
15                      MR. LIBBY:      And this is 4?
16                      MS. CHAMPION:        Yes.      Exhibit 4.
17                             (Sullivan Exhibit 4 was marked
18                             for identification.)
19       BY MS. CHAMPION:
20             Q.   So I see an email here from Natalie
21       Underwood.     She was the person you testified was
22       Jesse's assistant; is that right?
23             A.   I assume she is.
24             Q.   So she schedules this meeting at 4:00 p.m.
25       at Elliott's offices, right?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 103 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 66

1              A.   Correct.
2              Q.   And you forward this to Mr. Donziger and
3        say, "This is so awesome.            You must join."
4                          You wanted him to come to the meeting?
5        Is that what you meant by that email?
6              A.   Yes.
7              Q.   So did you see Mr. Donziger that weekend in
8        New York before the meeting or on Monday before the
9        meeting?
10             A.   Yes.
11             Q.   When did you see him?
12             A.   We had -- my family -- I was there with my
13       entire family, and we had dinner Saturday evening
14       with his wife and his son.             And then on Sunday
15       evening, I got together at -- for dinner at a
16       restaurant.        Those two times.
17             Q.   On Sunday?
18             A.   Correct.
19             Q.   And did you talk about the Elliott meeting
20       at those dinners?
21             A.   At the Sunday dinner only.
22             Q.   And what do you remember talking about?
23       Just were you planning for the meeting, figuring out
24       what you were going to say?              What were you talking
25       about?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 104 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 67

1              A.   It was just a, There's a meeting happening,
2        and let's just make sure everyone's on -- in sync
3        conversation.
4              Q.   What did you do to prepare for the meeting?
5              A.   I researched Jesse Cohn.               I couldn't find
6        much on Lee Grinberg.         And that was pretty much it.
7              Q.   So you researched the two people you
8        understood you'd be meeting with?
9              A.   Correct.
10             Q.   For what purpose?
11             A.   That's what I do if I meet somebody.               I try
12       to understand who they are in advance.
13             Q.   I don't mean to ask you things that are
14       obvious, but I just need to hear it from you and not
15       just in my own brain.
16                      You research them because you think it
17       will be -- make it more likely that you'll be
18       successful -- I mean, in whatever you're requesting
19       from them?     I mean, what's the purpose of doing the
20       research?
21             A.   I like to be prepared.            If I'm meeting
22       someone face to face, I like to know a little bit of
23       background so I have more information than just
24       walking in blindly.
25                      MS. CHAMPION:        And I'm going to hand you

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 105 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 68

1        what's been marked as Sullivan Exhibit 5.
2                       I'll just give her my copy because my
3        copy doesn't have this issue.              Give him . . .
4                              (Sullivan Exhibit 5 was marked
5                              for identification.)
6        BY MS. CHAMPION:
7              Q.   So I'm handing the witness what's been
8        marked as Sullivan Exhibit 5.              It's an email with an
9        attachment Bates numbered MKS-0000022 through 27.
10                      Do you remember sending this email?
11             A.   It's in front of me, so I sent it.           I don't
12       remember specifically, but yeah.
13             Q.   When you described Mr. Donziger as "the
14       architect of successfully winning the judgment,"
15       what did you mean by that?
16             A.   That he was the lead person in winning the
17       judgment in Ecuador -- in the Ecuadorian courts.
18             Q.   Do you know whether the LAPs also had
19       Ecuadorian counsel in the Ecuadorian courts?
20             A.   I have no idea what you're asking.
21             Q.   Was it your understanding that Mr. Donziger
22       represented the Ecuadorian plaintiffs in the
23       Ecuadorian court?
24             A.   Can you ask that again.
25             Q.   Sure.   Was it your understanding that

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 106 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 69

1        Mr. Donziger represented the Ecuadorian plaintiffs
2        in the Ecuadorian court?
3              A.   I do not -- I don't know.
4              Q.   Do you know Pablo Fajardo?             Have you ever
5        met him?
6              A.   No.
7              Q.   Have you ever met any of the Ecuadorian
8        lawyers that are involved in this case?
9              A.   I have.
10             Q.   Who?
11             A.   I've met Agustin -- that's his first
12       name -- Salazar and Patricio Salazar.
13             Q.   Anybody else?
14             A.   No.
15             Q.   So did you let anybody else know about the
16       meeting with Elliott before it happened?
17             A.   I did.
18             Q.   Who?
19             A.   There was an email for -- with folks that
20       went to the Ecuador trip September of -- no.                I
21       think it was September of '17.
22                         MS. CHAMPION:       I'm going to hand you
23       what I will mark as Sullivan Exhibit 6.                It's a
24       document marked Bates No. MKS-0000037.
25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 107 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 70

1                                (Sullivan Exhibit 6 was marked
2                                for identification.)
3                       MR. LIBBY:       Is this another one with a
4        scratch through it?
5                       MS. CHAMPION:         Yes.
6                       MR. LIBBY:       Which one should we scratch?
7                       MS. CHAMPION:         You should scratch out
8        38.    The copy the witness has does not have that.
9        It's only the copy you have.              The one I gave you is
10       double-sided.        The one she has I don't think is
11       double-sided.
12                      MR. LIBBY:       So 38 scratch?
13                      MS. CHAMPION:         Yes.
14                      MR. LIBBY:       And this is 6?
15                      MS. CHAMPION:         Yes.
16       BY MS. CHAMPION:
17             Q.   So can you tell me what motivated this
18       email?
19             A.   I asked on Sunday evening, Would you like
20       me to share this meeting with the folks that went on
21       the Ecuador trip?        And I was -- I was instructed to
22       do that.
23             Q.   By who?
24             A.   Steven.
25             Q.   Got it, okay.       And so all these people were

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 108 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 71

1        on that trip with you?
2              A.   It was an email chain that was -- that I
3        just went from a prior email.
4              Q.   Understood.     Do you remember if all these
5        people were actually on the trip or not?
6              A.   Yes, they were on the trip.
7                       MS. CHAMPION:        So I'm just going to go
8        through some of the responses to this email --
9        I'm going to hand you what I will mark Sullivan
10       Exhibit 7.     This is a document Bates numbered
11       MKS-000110 through 112.
12                             (Sullivan Exhibit 7 was marked
13                             for identification.)
14                      MS. CHAMPION:        Again, I apologize that
15       the copy I'm going to hand counsel has -- you should
16       X out that second page again.              But the copy in the
17       record is clean.
18       BY MS. CHAMPION:
19             Q.   This is an email chain with the Bates
20       number MKS-0000110 through 112 and this is a
21       response to your email from Karen Hinton.
22                      What was your understanding of Karen
23       Hinton's role in the case?
24             A.   She's a PR person.
25             Q.   And she says here, "Make sure they know

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 109 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 72

1        about the hardships Chevron has created for the
2        Ecuadorians, including the fraud allegations before
3        Kaplan."
4                         What did you understand her to mean by
5        "the hardships Chevron has created for the
6        Ecuadorians"?
7                         MR. LIBBY:     What was your question again?
8                         MS. CHAMPION:      What did she understand
9        Ms. Hinton to mean about the hardships Chevron has
10       created for the Ecuadorians that she needed to
11       inform Elliott Management about.
12                        MR. LIBBY:     If you know.
13                        THE WITNESS:      I don't know.
14       BY MS. CHAMPION:
15             Q.   And "including the fraud allegations before
16       Kaplan," did you understand what she meant by that?
17             A.   No.    It would be RICO.          I would see that as
18       RICO.
19             Q.   Where she says, "If we don't address them
20       directly, they will get information about it, and
21       the false allegations can probably" -- "possibly
22       move them away."
23                        Do you see that?
24             A.   I see that.
25             Q.   What do you think she meant by that?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 110 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 73

1                       MR. LIBBY:      Same objection.
2                       THE WITNESS:        I don't know.
3        BY MS. CHAMPION:
4              Q.   Why would the false allegations move them
5        away?
6                       MR. LIBBY:      Same objection.
7                       THE WITNESS:        I don't know.       Just -- not
8        my words.
9        BY MS. CHAMPION:
10             Q.   But you understood that the RICO judgment
11       would probably come up in any meeting with Elliott,
12       right?
13             A.   Correct.
14             Q.   And you were prepared for that to come up?
15             A.   I knew it would come up.
16             Q.   So how did you prepare to -- how did you
17       prepare to address it?
18             A.   I didn't prepare.
19             Q.   Not to be cute, but you were just saying
20       about how you like to be prepared.                So you just
21       didn't prepare for that to come up at all even
22       though you knew it would come up?
23             A.   Yeah.   I didn't -- I prepared to know the
24       people that I would be speaking with, but I did
25       not -- I did not envision this meeting, me saying

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 111 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 74

1        anything other than this meeting happened, and I did
2        not -- yeah.        No, I was not going to be speaking
3        about any specifics.
4              Q.   So who did you expect to address the RICO
5        judgment at the meeting?
6              A.   Steven.
7              Q.   Steven.     And then there was some further
8        emails on this chain where people were talking about
9        deleting the chain.
10                         Do you know why they felt that they had
11       to delete the chain?
12             A.   Just they wanted to keep it confidential.
13             Q.   Why?
14                         MR. LIBBY:     Objection.        You know,
15       competency, foundation.
16                         THE WITNESS:      I don't know.       I wouldn't
17       have sent it.
18       BY MS. CHAMPION:
19             Q.   You wouldn't have sent what?
20             A.   I wouldn't have sent the email if I -- if
21       it was something that I thought needed to be
22       confidential.        So this was other people's opinions.
23             Q.   And what's your understanding of why they
24       thought that the email would not remain confidential?
25       I mean, if none of them were going to hand it out,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 112 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 75

1        how would it get out?
2                         MR. LIBBY:     Same objection.
3                         THE WITNESS:      Your guess is as good as
4        mine.
5        BY MS. CHAMPION:
6              Q.   You have no guess at all?
7              A.   I have no guess.        No.
8              Q.   So did you delete the emails?
9              A.   The emails that you have came from me.
10             Q.   I understand that.         But sometimes we can
11       recover deleted emails.          I'm just asking you --
12             A.   I thought I might have.            But there was a
13       lot of emails that were coming back and forth.
14       I don't operate in a world of having to delete my
15       emails.
16             Q.   Understand.     So you think you may have
17       deleted some of the emails?
18             A.   I may have deleted some.
19             Q.   Do you know which ones?
20             A.   No.
21             Q.   Do you know whether you've deleted other
22       emails related to your involvement in the Ecuadorian
23       litigation?
24             A.   No, I have not.
25                        MR. LIBBY:     Objection to form.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 113 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 76

1        BY MS. CHAMPION:
2              Q.   Do you know whether the document -- the
3        emails that were produced here that talk about this
4        were found in your trash folder or anyplace else
5        besides your inbox and your outbox?
6              A.   I don't know.
7                       MS. CHAMPION:        I will mark as Exhibit 8
8        an email chain labeled MKS-0000105 through 06.
9                              (Sullivan Exhibit 8 was marked
10                             for identification.)
11       BY MS. CHAMPION:
12             Q.   So this is an email responding to your
13       email from Rex Weyler, correct?
14             A.   Correct.
15             Q.   And he says, "I'm convinced that we can win
16       this collection case in Canada as long as the legal
17       team has the resources to keep pushing through all
18       the obstacles thrown up by Chevron and their
19       lawyers," right?
20             A.   That's what it says.
21             Q.   So was it your understanding that you might
22       be able to get Elliott to provide financial resources
23       for the Canadian collection action that he refers to?
24             A.   Correct.
25             Q.   And Mr. Weyler also says, "Likewise, I'll

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 114 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 77

1        delete everything and will not forward any of this
2        information."
3                          Do you see that?
4              A.   I do.
5              Q.   Do you know whether he, in fact, deleted it?
6              A.   I do not.
7              Q.   Did you delete this email?
8              A.   No.
9                          MS. CHAMPION:      I will mark as Sullivan
10       Exhibit 9 a document Bates stamped MKS-0000090
11       through 94.        I'm giving you the good copy.
12                         Yours might have an extra page on the
13       back -- on the back of the first page.
14                               (Sullivan Exhibit 9 was marked
15                               for identification.)
16       BY MS. CHAMPION:
17             Q.   So just starting at the bottom, you've got
18       your email at the bottom, you see that on page 93?
19             A.   Yes.
20             Q.   So I'm going to work my way up the chain;
21       that's why I'm starting at the bottom.             So then on
22       top of that, there is an email from lfontaine that
23       says, "Best wishes."
24                         Do you see that?
25             A.   Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 115 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 78

1               Q.   Who is lfontaine?
2               A.   Phil Fontaine.
3               Q.   And who is he?
4               A.   He's a former two-time grand national chief
5        of the AFN in Canada.
6               Q.   And "AFN," do you know what that stands
7        for?
8               A.   Don't remember.
9               Q.   Is it your understanding that it's like an
10       indigenous group of --
11              A.   It's an indigenous group of all the
12       different tribes.
13              Q.   Yes, I think it might be First Nations?
14              A.   First Nations, yes.
15              Q.   But I don't know what the A stands for
16       either.
17                       And who is Ed John -- just working along
18       the chain of email addresses here, who is
19       edjohn@fns.bc.ca?
20              A.   Ed John is a chief in Canada.
21              Q.   And, again, by "chief," you mean chief of
22       an indigenous tribe?
23              A.   First Nations group.
24              Q.   Got it.   And John Phillips?
25                       MR. LIBBY:      Objection.         I want to make

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 116 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 79

1        sure we're clear we stay within the bounds of the
2        court's June 19 order, Exhibit 3 here, that it
3        doesn't stray into paragraph 3-type information,
4        okay?
5                         MS. CHAMPION:      I understand.     I'm just
6        trying to understand --
7                         MR. LIBBY:    Oh, I understand.       But I
8        don't know -- I want to make sure that the witness
9        understands this has nothing to do with paragraph 5
10       compliance discovery.         If your answer does, then I'm
11       going to instruct you not to answer.              But go ahead.
12       BY MS. CHAMPION:
13             Q.   John Phillips, who's that?
14             A.   He's a Canadian attorney.
15             Q.   And was it your understanding he represented
16       someone in the Canadian collection action?
17             A.   He's an attorney from Canada.           I don't --
18       I don't know his -- don't know his role.
19             Q.   And Peter Grant?
20             A.   Attorney in Canada.
21             Q.   Do you know what his role was -- is?
22             A.   No.
23             Q.   How about Ian Watson?
24             A.   He's -- I don't know.           I just met him on
25       this trip.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 117 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 80

1              Q.   Is he an attorney?         What is he?
2              A.   I don't -- he's not an attorney.             I think
3        he's just a businessperson.
4              Q.   In the United States?           In Canada?    Do you
5        know where?
6              A.   I think he has a place in Canada.             I did
7        not -- I don't -- I did not converse with him.
8        I do not know.
9              Q.   Do you know whether he or anyone else on
10       this email chain has invested money in the Lago
11       Agrio litigation that has resulted in any payments
12       to Mr. Donziger?
13                      MR. LIBBY:      Objection.
14                      Instruct you not to answer.
15                      MS. CHAMPION:        That's squarely within
16       (c), squarely.
17                      MR. LIBBY:      It's completely in the
18       wheelhouse of paragraph 3.
19                      MS. CHAMPION:        It's (c).      I will
20       rephrase the question quoting that.               Give it to me.
21                      MR. LIBBY:      No, I have it.        I have it.
22       "Any payments to Donziger, past or anticipated, out
23       of proceeds of financing granted in whole or in part
24       in exchange for any portion of any future
25       collections."      "Any payments to Donziger."

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 118 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 81

1                        MS. CHAMPION:         That's what I asked
2        about.
3                        MR. LIBBY:       Okay.
4                        MS. CHAMPION:         I asked -- my question
5        was -- let me go back to the question --
6                        MR. LIBBY:       Right.
7        BY MS. CHAMPION:
8              Q.   Do you know whether he or anyone else on
9        this email chain has invested money in the Lago
10       Agrio litigation that has resulted in any payments
11       to Mr. Donziger?
12                       MR. LIBBY:       Fair enough, okay.
13                       Go ahead, if you know.
14                       THE WITNESS:        Can you ask it one more
15       time.
16       BY MS. CHAMPION:
17             Q.   Sure.   Do you know whether Ian Watson or
18       anyone else on this email chain has invested money
19       in the Lago Agrio litigation that has resulted in
20       any payments to Mr. Donziger?
21             A.   I'm not --
22                       MR. LIBBY:       Do you understand the
23       question?
24                       THE WITNESS:        Yeah.         I don't know.
25       I'm not certain.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 119 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 82

1        BY MS. CHAMPION:
2              Q.   And do you know whether Mr. Watson or
3        anyone else on this email chain has invested money
4        in the Lago Agrio litigation that is intended to
5        result in some payment to Mr. Donziger in the
6        future?
7              A.   I do not know.
8              Q.   Do you know whether anyone -- Mr. Watson or
9        anyone else on this email chain controls any vehicle
10       that has made an investment in the Lago Agrio
11       litigation that has resulted in any payments to
12       Mr. Donziger?
13             A.   I'm not aware.
14             Q.   Do you know whether Mr. Watson or anyone
15       else on this email chain has invested money --
16       Strike that.
17                      Do you know whether Mr. Watson or anyone
18       else on this email chain controls any vehicle that
19       has invested in the Lago Agrio litigation that is
20       intended to result in any payment to Mr. Donziger in
21       the future?
22             A.   Can you ask that again, please.
23             Q.   Sure.   I think I can probably phrase it a
24       little better.      I think that was a little sloppy.
25                      Do you know whether Mr. Watson or anyone

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 120 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 83

1        else on this email chain controls any vehicle that
2        has made an investment in the Lago Agrio litigation
3        that is intended to result in any payment to
4        Mr. Donziger in the future?
5               A.     I'm not.
6               Q.     Just to be clear, there's a lot of
7        documents in your production that show payments to
8        Mr. Donziger.        Are you aware of whether any of those
9        payments came out of funds that were invested in the
10       Lago Agrio litigation?
11                         MR. LIBBY:     Hang on a second.    That's
12       really broad, Anne.          I'm interested in moving along
13       too.        So do you want to restate that for me.
14       BY MS. CHAMPION:
15              Q.     There's a lot of documents in your
16       production that show payments to Mr. Donziger.               Are
17       you aware of at least some of those payments?
18                         MR. LIBBY:     What kind of payments are we
19       talking about?
20                         MS. CHAMPION:       Well, she produced
21       documents that show $25,000 transfers, $100,000
22       transfers to Mr. Donziger.
23                         MR. LIBBY:     Oh, okay, those type of
24       documents.
25                         THE WITNESS:       I know of --

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 121 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 84

1                       MR. LIBBY:      Wait for the question.
2        BY MS. CHAMPION:
3              Q.   Just tell me what you were going to say.
4        You're aware that --
5              A.   What was the question again?
6                       MR. LIBBY:      I --
7        BY MS. CHAMPION:
8              Q.   What payments to Mr. Donziger are you aware
9        of?
10                      MR. LIBBY:      No, that ain't going to make
11       it.
12                      MS. CHAMPION:        Yes, it is.      Assets,
13       liabilities, and financial.
14                      MR. LIBBY:      Oh, no.        It has to track (c)
15       very specifically.
16                      MS. CHAMPION:        I'm talking about (b).
17                      MR. LIBBY:      "Assets, liabilities, and
18       financial situation"?
19                      MS. CHAMPION:        Yes.      "Are you aware of
20       payments to Mr. Donziger?"            It's just a simple
21       question.
22                      MR. LIBBY:      If she's aware of assets,
23       liabilities, and financial situations.
24                      MS. CHAMPION:        I'm not asking her about
25       the source yet.      I'm asking her if she's aware of

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 122 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 85

1        payments -- monies that Mr. Donziger has received.
2        That's obviously within the scope of (b).
3                        MR. LIBBY:     And I think you went on to
4        say -- and my concern is, I'm sort of the gatekeeper
5        on paragraph 3.      We all should be careful about
6        that.      Paragraph 5 compliance discovery is out of
7        this deposition.      So tell me how that is out of this
8        deposition -- how does it reconcile.               I want to
9        be . . .
10                       MS. CHAMPION:       I'm not talking about
11       paragraph 5 at all.        I'm asking about Mr. Donziger's
12       assets.
13                       MR. LIBBY:     Oh, no.        But I am asking
14       about 5 because the court has said that that's out.
15       So how does that square with your question about
16       assets, liability, and financial situation?
17       Because I think what you said was payments to
18       Mr. Donziger -- what?
19                       MS. CHAMPION:       No.      I'm just asking, is
20       she aware of payments/monies received by
21       Mr. Donziger.      That's all.        Monies sent to him.
22       Monies received by him.          Payments made to him.
23                       MR. LIBBY:     Okay.       All right --
24                       MS. CHAMPION:       It's very simple.
25                       MR. LIBBY:     -- on that.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 123 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 86

1        BY MS. CHAMPION:
2              Q.   Are you aware of payments made to
3        Mr. Donziger?
4              A.   Yes.
5              Q.   What payments are you aware of?
6              A.   $25,000, $25,000, and $75,000.
7              Q.   And when were those payments made, to your
8        recollection?
9              A.   Sometime between January, February, and --
10       I don't know -- maybe the beginning of March.
11       There's --
12             Q.   2018?
13             A.   Only 2018.
14             Q.   And do you know whether those payments were
15       made out of the proceeds of financing granted in
16       whole or in part in exchange for any portion of any
17       future collections on the Ecuadorian judgment?
18                         MR. LIBBY:     Hang on a second.   Okay.
19       That question.
20                         THE WITNESS:      Can you restate it, please.
21       BY MS. CHAMPION:
22             Q.   Sure.     Do you know whether those payments
23       were made out of the proceeds of financing granted
24       in whole or in part in exchange for any portion of
25       any future collections on the Ecuadorian judgment?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 124 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 87

1                       MR. LIBBY:      You may answer.
2                       THE WITNESS:        Yes.
3        BY MS. CHAMPION:
4              Q.   What were those proceeds?
5                       MR. LIBBY:      Now I'm going to have to
6        object on -- just I don't understand the question.
7        What were the proceeds?          What was the amount or . . .
8                       MS. CHAMPION:        What was the source of
9        the money?
10                      MR. LIBBY:      When you say "source," we've
11       got to be careful here.          The paying entity?     The
12       payor entity?
13                      MS. CHAMPION:        Sure.
14                      MR. LIBBY:      Okay.       Yes.
15                      THE WITNESS:        CWP Associates' bank
16       account at Bank of America.
17       BY MS. CHAMPION:
18             Q.   What is CWP Associates?
19             A.   It is a d/b/a under the umbrella of
20       Streamline Family Office as just a passthrough.
21             Q.   Was it created for this case?
22                      MR. LIBBY:      Objection to form.
23                      Go ahead, if you know.
24                      THE WITNESS:        It was created to help
25       manage expenses.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 125 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 88

1        BY MS. CHAMPION:
2              Q.   For this case?        For the Ecuadorian
3        litigation?
4              A.   Yes.     It's completely -- Yes.
5              Q.   When?
6              A.   I think in -- end of December of '17.
7              Q.   Why was it created at the end of December?
8              A.   For the anticipation of receiving monies.
9              Q.   You anticipated receiving money at the end
10       of December?
11             A.   There was a -- Yeah.            Yes.
12             Q.   And some of that money was used to pay
13       Mr. Donziger?
14             A.   Correct.
15             Q.   And what was the source of that money?
16                         MR. LIBBY:     That's over the line.
17                         MS. CHAMPION:       Why?        It falls squarely
18       within (c).
19                         MR. LIBBY:     No, it doesn't.          It says
20       payments made.        And that's why I asked you, which
21       entity was the paying, and you said yes.                   And now
22       you're asking the source.             And that's paragraph 5
23       compliance.
24                         MS. CHAMPION:       I don't think it is
25       because it relates to payments made to Donziger.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 126 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 89

1                        MR. LIBBY:     I understand.            And you got
2        that.      And you got that.       And then you got the
3        payment source -- rather, the payment paying entity
4        was CWP Associates.
5                        THE WITNESS:       CWP.
6                        MR. LIBBY:     And anything beyond that is
7        beyond the line.
8                        MS. CHAMPION:       Well, I disagree with
9        that, but we've noted that.
10                       MR. LIBBY:     Right.
11       BY MS. CHAMPION:
12             Q.    Do you know what the terms of that
13       investment -- those -- was it one investment or many
14       investments?
15                       MR. LIBBY:     Excuse me.         No.     That's
16       still paragraph 5 compliance discovery, Anne.
17                       MS. CHAMPION:       I'm trying to get at how
18       the financing relates to the proceeds of the
19       Ecuadorian judgment.         I'm trying to understand the
20       relationship between the financing provided and the
21       proceeds of the Ecuadorian judgment.
22                       Was it just a straight, We'll give you
23       $200,000 and you're buying 1 percent of the
24       judgment?      I mean, what was the relationship between
25       the financing and the proceeds of future collections

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                      516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 127 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 90

1        of the Ecuadorian judgment?
2                        MR. LIBBY:     Are you talking about the
3        three payments that she mentioned here?
4                        MS. CHAMPION:       Yes.      The funds paid to
5        Mr. Donziger that are out of proceeds of financing.
6                        MR. LIBBY:     Right.
7                        MS. CHAMPION:       I'm trying to understand
8        the terms of that financing, whether it was a
9        straight percentage interest or what it was.
10                       MR. LIBBY:     No, I don't see that.
11       That's -- No.      It says, "any payments to Donziger,
12       past or anticipated, out of proceeds."               You got
13       that.      You got the amounts, and you got the entity
14       that was paying it.
15                       MS. CHAMPION:       What I'm trying to
16       understand is, was the full amount of the payments
17       made to Mr. Donziger out of proceeds of financing
18       granted in whole or in part in exchange for any
19       portion of any future collections, or was it only
20       part?
21                       Do you understand what I'm saying?
22       Maybe some of the money was a loan and some was an
23       investment in the proceeds.             Was 100 percent of the
24       money paid to Mr. Donziger the result of a financing
25       granted in whole or in part in exchange for future

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 128 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 91

1        collections on the Ecuadorian judgment, or was some
2        of it a loan and some of it was an interest in
3        proceeds?
4                       Do you understand what I'm saying?             You
5        probably have cleaner language than I do to describe
6        it.    I'm trying to figure out how much of these
7        payments fall within paragraph (c).
8                       MR. LIBBY:      Fall within paragraph (b)?
9                       MS. CHAMPION:        (c).
10                      MR. LIBBY:      (c).      Yes, and I am too.
11       I'm tracking your language, trying to understand --
12       make sure that it's not straying into paragraph 3-
13       type territory.      And you want to know if those
14       payments were result of loans or actual monies paid?
15                      MS. CHAMPION:        Financing granted in
16       exchange for any portion of any future collections
17       on the Ecuadorian judgment.
18                      MR. LIBBY:      And your question was?
19                      MS. CHAMPION:        Did 100 percent of the
20       money -- the payments she identified, the $25,000,
21       the $25,000, and the $75,000 -- did 100 percent of
22       that money come out of financing provided in
23       exchange for a percentage --
24                      MR. LIBBY:      Okay, I got it.
25                      Go ahead.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 129 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 92

1        BY MS. CHAMPION:
2              Q.   -- of future collections in the Ecuadorian
3        judgment?
4                       MR. LIBBY:      You may answer.
5                       THE WITNESS:        That is my understanding.
6        BY MS. CHAMPION:
7              Q.   But you won't tell me the source of that
8        financing?
9                       MR. LIBBY:      Oh, no.        I've instructed her
10       not to give you that source.
11                      MS. CHAMPION:        I understand.
12       BY MS. CHAMPION:
13             Q.   And you won't tell me whether there were
14       multiple investors or just one?
15                      MR. LIBBY:      Same.       Same objection, same
16       instruction.      Anne, I'm listening very carefully and
17       sitting back --
18                      MS. CHAMPION:        I understand.
19                      MR. LIBBY:      -- very sensitive to the
20       effective reach of paragraph 3.               So --
21                      MS. CHAMPION:        I understand.      I think we
22       have -- we have disagreements, but I think it's
23       going fine.      Frankly, I didn't intend to get into
24       that now, but I think it shortcut a lot of things.
25       So hopefully the second half will be fast.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 130 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 93

1                        MR. LIBBY:     How are we doing for lunch?
2        Is it time for lunch?
3                              (Discussion off the record.)
4                        MS. CHAMPION:       Why don't you let me
5        finish going through this email chain and then we
6        can break if you're ready.
7        BY MS. CHAMPION:
8              Q.   Let's go back to Exhibit -- was this
9        Exhibit 8 or 9?
10             A.   9.
11             Q.   I just want to go back through the bottom
12       there where we were going through the recipients.
13       So you told me what you knew about Mr. Watson.
14                       What about Victoria Watson?
15                       MR. LIBBY:     Recall my instruction to
16       you, my admonition to you, that no answer should
17       stray into paragraph 3 of the order with respect to
18       paragraph 5, compliance discovery, if you understand
19       what I just said.
20                       THE WITNESS:       Yes.
21                       MR. LIBBY:     Thank you.
22                       THE WITNESS:       She is the wife of Ian
23       Watson.
24       BY MS. CHAMPION:
25             Q.   And what did you understand her role in the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 131 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 94

1        case to be?
2              A.   I don't -- she -- no formal role.
3        I don't -- I'm not aware of one.
4              Q.   And what about Mr. Weyler, Rex Weyler?
5              A.   He is the founder of Greenpeace, one of the
6        founders of Greenpeace.
7              Q.   And what was his role in the case?
8              A.   Just -- I'm not 100 percent certain.
9              Q.   And how about Lisa Gibbons?
10             A.   Rex's partner/spouse.
11             Q.   Did she have any role in the case that
12       you're aware of?
13             A.   No.
14             Q.   And lbmiller104, who is that?
15             A.   That's Laura Miller.
16             Q.   Who is she?
17             A.   Steven's wife.
18             Q.   Did she have any role in the case that
19       you're aware of?
20             A.   No.
21             Q.   And how about Luis Yanza?
22             A.   He is an Ecuadorian, and I believe he's
23       part of the FDA.       He doesn't speak English.
24             Q.   What's your understanding of what the FDA
25       is?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 132 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 95

1              A.   It's the organized Ecuadorian peoples.
2              Q.   What's your understanding of its
3        relationship to the case?
4              A.   That it's -- the cleanup is for their
5        benefit.
6              Q.   And how about aaron@forumnobis.org?
7              A.   He's an attorney.
8              Q.   What's your understanding of his role?
9              A.   He works on the case.
10             Q.   You mean he works on the Canadian
11       collection action?        What case is he working on?
12             A.   He's works on the overall -- whatever they
13       do legally.      He's a lawyer.
14             Q.   Aside from the Canadian collection action,
15       do you have any sense of what active proceedings
16       there might be?
17             A.   No.
18             Q.   Are you aware of other collection actions?
19             A.   No.
20             Q.   How about Karen Hinton -- well, Karen
21       Hinton we talked about earlier.                   You understood her
22       to be a PR person?
23             A.   Correct.
24             Q.   How about Howard Glaser?
25             A.   Karen's spouse.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 133 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 96

1              Q.   Did he have any role in the case?
2              A.   Not that I'm aware of.
3              Q.   How about juanaulestia01@gmail.com?          Who's
4        that?
5              A.   He's an Ecuadorian.          I think he's been
6        working with the Ecuadorian peoples in Ecuador for a
7        long time.
8              Q.   Do you understand if he had a role on the
9        case?
10             A.   No, I'm not sure what it is.
11             Q.   How about Lupita de Heredia, the next name
12       after Juan Aulestia?        Do you know her?
13             A.   I met her and she is some PR -- I did not
14       speak to her.      If anything, just briefly and
15       cordially.
16             Q.   And Cristina Muñoz, who is that?
17             A.   I believe she's an Ecuadorian, and similar.
18       She's --
19             Q.   Similar to Lupita --
20             A.   Similar in that I don't really know.
21       I think she was helping coordinate some things for
22       this visit in Ecuador.
23             Q.   But did you understand her to be a PR
24       person or you're not sure?
25             A.   I'm not sure.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 134 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 97

1              Q.   And how about -- you had identified
2        Patricio Salazar and Agustin Salazar to me earlier
3        as Ecuadorian lawyers that you had met for the
4        Ecuadorian plaintiffs?
5              A.   Correct.
6              Q.   And are these the gentlemen that are copied
7        here --
8              A.   Correct.
9              Q.   -- patriciosalazarcordova@gmail.com and
10       Agustin?
11             A.   Correct.
12             Q.   And -- Okay.      And you understood them to be
13       lawyers for the Ecuadorian plaintiffs, correct?
14             A.   They're Ecuadorians in Ecuador.          Yes,
15       that's how I understood it.
16             Q.   Did you understand what proceeding, if any,
17       they were acting in?
18             A.   Zero.
19             Q.   Do you know who represents the Ecuadorian
20       plaintiffs in the Canadian collection action?
21             A.   I believe it's Alan Lenczner.
22             Q.   Did you ever talk to him?
23             A.   No.
24             Q.   So scrolling up to the email that's on
25       page 92 from Mr. Donziger where he says, "Friends,

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 135 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 98

1        Please keep this information that Katie sent
2        strictly confidential.         As with most institutional
3        investors, this is a heavy lift with a very
4        uncertain outcome.       If this information goes beyond
5        our tight circle, it likely will be counterproductive
6        in terms of our objectives."
7                         Do you know what he meant by it would be
8        counterproductive?
9              A.   No.    These are his words.
10             Q.   Do you know whether he discussed this
11       potential investment with the Ecuadorian plaintiffs?
12             A.   I'm not aware.
13             Q.   Do you know whether he discussed it with
14       anyone outside of this email chain?
15             A.   I am not aware.
16             Q.   And then do you know why he asked everybody
17       to keep the information strictly confidential?
18             A.   I am not aware.
19             Q.   So scrolling up to the email from Peter
20       Grant that appears on page 91 where he says, "I give
21       you very best wishes on this and will now delete all
22       emails relating to this.           I recommend others do as
23       well after what I saw the opposition acquired."
24                        Do you know what he's referring to
25       there: what the opposition acquired?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 136 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 99

1              A.   No idea.
2              Q.   And do you know whether he did, in fact,
3        delete his emails?
4              A.   No idea.
5              Q.   Who is the opposition?             Is it Chevron?
6              A.   Those are his words, not mine.
7              Q.   Do you know whether Chevron at some point
8        acquired emails or other documents from the
9        Ecuadorian plaintiffs' team?
10             A.   No idea.
11             Q.   You never saw any emails?
12             A.   Never saw any.
13             Q.   You never saw any emails that Chevron
14       acquired from the Ecuadorian plaintiffs' lawyers or
15       representatives?
16             A.   None.
17             Q.   Did you read the RICO judgment, the
18       District Court's RICO judgment?
19             A.   No.
20             Q.   Did you read the Appellate Court's opinion
21       affirming the judgment, the Second Circuit Court of
22       Appeals affirming the District Court's RICO
23       judgment?
24             A.   No.
25             Q.   Did you know that those documents existed?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 137 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 100

1              A.   I --
2              Q.   It's fine if you didn't.               I'm just asking.
3              A.   Well, I assume they existed, but not from
4        my tracking them down.
5              Q.   You assumed why?         Were you told that there
6        was a judgment out there, like a written opinion?
7        I mean, what do you mean when you say you assumed?
8              A.   Can you ask that question again.
9              Q.   Sure.   Were you told there was a judgment
10       out there, like a written opinion?                  I mean, what do
11       you mean when you say you assumed?
12             A.   Well, if there was a RICO -- my assumption
13       was if there was a RICO judgment, that there was
14       some legal document -- some legal words -- that's
15       all lawyers seem to do -- that one exists.
16             Q.   I understand.       Well, you're right that
17       lawyers create lots of documents and lots of words.
18       But sometimes there's a document of a judgment and
19       sometimes there's not.           Like if there's a jury
20       verdict, it might just be --
21             A.   I would have no skill to opine either
22       way --
23             Q.   Got it, okay.
24             A.   -- and wouldn't go looking for it because I
25       wouldn't know -- I wouldn't have the skills to

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 138 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 101

1        understand it.
2              Q.   And so you never asked to see anything like
3        that?
4              A.   I did not.
5              Q.   And nobody ever gave you anything like a
6        judicial opinion relating to the case?
7              A.   No.
8              Q.   Then scrolling up to the email from
9        Mr. Donziger on page 90 to 91, he says, responding
10       to Mr. Grant's email, "I second that.              Please delete
11       all emails related to this and, again, keep the info
12       confidential."
13                        Did you follow his instruction to delete
14       emails related to this?
15             A.   No.
16             Q.   Do you know why he issued that instruction?
17             A.   I don't know why.
18             Q.   Have you received similar instructions from
19       him as to other documents?
20             A.   Can you clarify.
21             Q.   Sure.    Did he ever tell you to delete or
22       destroy any other documents relating to the
23       Ecuadorian litigation?
24             A.   No.
25             Q.   Did you ever destroy or delete any

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 139 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 102

1        documents relating to the Ecuadorian litigation?
2              A.   No.
3              Q.   And then Mr. Page responds above that on
4        page 90, "I'll add one more email to the chain,
5        which is simply to clarify that the request for
6        deletion does not reflect anything problematic about
7        the meeting itself, but rather the fact that Chevron
8        has in the past improperly used information about
9        perfectly legitimate funding discussions to start
10       put [sic] pressure on potential funders and kill off
11       potential deals."
12                        Do you see that?
13             A.   I do.
14             Q.   So was it your understanding that the
15       request for deletion related to the fear that
16       Chevron would use information to put pressure on
17       funders and kill off potential deals?
18                        MR. LIBBY:     Objection, competency,
19       foundation.
20                        Go ahead, if you know.
21                        THE WITNESS:      These are not my words, so
22       I just received this email.
23       BY MS. CHAMPION:
24             Q.   I understand.      But you're on an email chain
25       where there's like several emails about deleting

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 140 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 103

1        documents and about the need for confidentiality
2        that refer to Chevron.
3                          I mean, did you have no understanding of
4        what the concern was, why people would be deleting
5        emails?     I'm just asking for your understanding of
6        why people thought it was necessary to delete these
7        emails.     Because there's multiple people echoing
8        this.
9              A.   Just to keep things private.                Some people
10       like to keep things private and out of . . .
11             Q.   Yes.     I understand that.             But we don't --
12       our emails normally are private, right, unless we
13       give them out?        So why do you have to delete emails
14       to keep them private?
15                         MR. LIBBY:     Objection.
16       BY MS. CHAMPION:
17             Q.   How would they get out?
18                         MR. LIBBY:     Objection.          Argumentative
19       and speculation.
20                         Go ahead, if you know.
21                         THE WITNESS:      I don't know.
22       BY MS. CHAMPION:
23             Q.   So you don't know what Mr. Grant's referring
24       to when he says what the opposition acquired?
25             A.   I have no idea.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 141 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 104

1              Q.   And do you know what Mr. Page is referring
2        to that Chevron has in the past improperly used
3        information?      Do you have any idea of how Chevron
4        got that information?
5              A.   I have no idea.
6              Q.   And when he says "Confidentiality here is
7        important to protect a process that is not only
8        perfectly legitimate but also, as we all know, an
9        important piece of delivering access to justice for
10       the affected clients in this case," what did you
11       understand him to mean by that: the confidentiality
12       was important to protect a process that was
13       perfectly legitimate?         What process is he referring
14       to?
15                      MR. LIBBY:      Same objection.
16                      If you know.
17       BY MS. CHAMPION:
18             Q.   Your understanding of what he was referring
19       to there.
20             A.   That it's a battle.          That it's been a battle
21       since the beginning.        I don't know.         That's . . .
22             Q.   That what's a battle?
23             A.   That this case is a battle to try to clean
24       up for the affected clients in the case.
25             Q.   A battle between who?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 142 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 105

1               A.   Chevron and the FDA.
2               Q.   Do you have an understanding of the
3        relationship between the FDA and the plaintiffs in
4        the Ecuadorian action?
5               A.   No.
6               Q.   And do you have an understanding of the
7        FDA's role in the Canadian collection action, if
8        any?
9               A.   No.
10              Q.   And how about the Ecuadorian plaintiffs?
11       Do you have any understanding of what their role is
12       in the Canadian collection action?
13              A.   No.
14                         MS. CHAMPION:      Okay.         That's fine.
15                         MR. LIBBY:    I think the reporter wanted
16       a break about 15 minutes ago.
17                         MS. CHAMPION:      Yes, we can take a break.
18       We can go off the record.
19                         THE VIDEO OPERATOR:          The time is 12:07.
20       We're off the record.
21                               (Whereupon, at 12:08 p.m.,
22                               the deposition was recessed,
23                               to reconvene at 12:30 p.m.
24                               this same date.)
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 143 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 106

1                             AFTERNOON SESSION
2                                                          (12:42 p.m.)
3                       THE VIDEO OPERATOR:            This is the
4        beginning of Media No. 3.           We're back on the record.
5        The time is 12:41.
6                       MS. CHAMPION:        Good afternoon, I'm going
7        to hand you what I've marked for identification as
8        Exhibit 10.      This is MKS-0000031 through 32, just an
9        email chain.
10                             (Sullivan Exhibit 10 was marked
11                             for identification.)
12                            MARY K. SULLIVAN,
13             the witness at the time of recess, having
14             been previously duly sworn, was further
15             deposed and testified as follows:
16                         EXAMINATION (continued)
17       BY MS. CHAMPION:
18             Q.   So as you'll see, this is a continuation of
19       your email chain telling everybody about the Elliott
20       meeting.     And I want to direct your attention to the
21       top of the email chain.
22                      So Mr. Page writes back and says,
23       "Also - fabulous work and good luck.                  Hope you are
24       well and hope we have the chance to meet up again
25       soon."

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                        516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 144 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 107

1                         Do you see that?
2              A.   I do.
3              Q.   Had you met with Page on any occasion
4        besides the Ecuador trip that you referred to?
5              A.   No.
6              Q.   And then you say to him above that,
7        "Apologies for my exuberance for sharing the news
8        beyond the walls."
9                         What did you mean by "the walls"?             What
10       walls?
11             A.   I don't know.      The metaphorical walls of --
12       of -- yeah, metaphorical walls.               I don't recall
13       exactly what I meant by that.
14             Q.   Did you mean like outside of a certain
15       circle of people?
16             A.   Yeah.    I don't know a lot of -- I mean,
17       in -- when I realized that I thought it was okay to
18       send this email and when I realized it was
19       apparently not okay to send the email, then I was
20       breaking some kind of metaphorical wall or boundary,
21       and I just was acknowledging that I don't know a lot
22       of these people, so maybe there was people that
23       didn't need to know that, I guess.
24             Q.   I understand.      I want to now go through
25       some of your notes related to the Elliott

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 145 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 108

1        transaction.
2                          So the meeting took place on November 6,
3        right?
4              A.   Yes.     If it was a Monday, that's correct.
5              Q.   And how long did it last?
6              A.   An hour and a half.
7              Q.   And who was there?
8              A.   I arrived with Steven Donziger, and we were
9        greeted, I think, in the reception by Jesse Cohn
10       and -- I don't know if Lee was there, but Lee was in
11       the meeting.        There was the four of us in the
12       meeting.
13             Q.   Got it.     And were any documents exchanged
14       at the meeting?
15             A.   No.
16             Q.   Did anybody -- did you like show slides or
17       do any kind of presentation?
18             A.   None.
19             Q.   Did you just sit and talk?
20             A.   I sat there.
21             Q.   Did Donziger stand up and give a
22       presentation or --
23             A.   No.
24             Q.   Did he just sit and talk?
25             A.   Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 146 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 109

1              Q.   Can you tell me how the meeting went?               Like
2        how did you start off and what was said and who said
3        what?
4              A.   The meeting started off by me saying, you
5        know, I'm the link between these two -- between
6        Elliott and Steven, so I was just making -- opening
7        the door for a conversation, and I'll let you just
8        talk.
9              Q.   And so how much more did you say at the
10       meeting, to your recollection?
11             A.   I don't recall specifically, but it would
12       be close to nil.
13             Q.   So did Elliott do most of the talking or
14       did Donziger do most of the talking?               I guess I
15       should be clear.        Did Mr. Grinberg and Mr. Cohn do
16       most of the talking or did Donziger do most of the
17       talking or was it about evenly split?
18             A.   I would say most of the conversation was
19       between Donziger and Grinberg.
20             Q.   And what were they talking about, do you
21       remember?        What was discussed?
22             A.   Not specifically, no.
23             Q.   Were like the terms of a potential
24       investment discussed?
25             A.   No.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 147 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 110

1              Q.   Was Mr. Donziger's interest in the judgment
2        discussed?
3              A.   In my notes, there was a mention of it,
4        that there was a -- if I recall, like 6.3 percent
5        and then some 13 to 15 percent-ish.                That was the
6        only reference to how the percentages have been
7        allocated to date.
8              Q.   And what was your understanding of
9        Mr. Donziger's interest?            You just said 6.3 percent.
10       Was it your understanding that that was 6.3 percent
11       of the whole judgment?
12             A.   I don't know.       I was -- it was not clear.
13             Q.   Was it your understanding that he would be
14       entitled to be paid 6.3 percent of any monies that
15       came in as a result of enforcement or settlement?
16             A.   Not clear.
17             Q.   And how about the other investors'
18       interests?     Did you have any understanding of how
19       those worked?
20                      MR. LIBBY:       Hang on a second.        Other
21       investors?
22                      MS. CHAMPION:         She identified 13 to 15
23       other investors that owned some percentage.
24                      THE WITNESS:         Other parties.      I think in
25       my notes, it was investors and lawyers.                So people

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 148 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 111

1        involved in some way, shape, or form in the case.
2        BY MS. CHAMPION:
3              Q.   Did the RICO judgment come up?
4              A.   I don't recall specifically.
5                          MS. CHAMPION:        Well, why don't we go
6        over some of those notes.              I'm going to hand you
7        what I've marked as Exhibit 11.                This is MKS-0000149
8        through 156.
9                                (Sullivan Exhibit 11 was marked
10                               for identification.)
11                         MR. LIBBY:     This is 12?
12                         THE WITNESS:      11.
13                         MS. CHAMPION:        11.
14                         MR. LIBBY:     11.      I'm sorry.   It starts
15       at 149?
16                         MS. CHAMPION:        Yes.    149 and goes
17       through 156.
18                         MR. LIBBY:     Okay.
19       BY MS. CHAMPION:
20             Q.   I think there might actually be two sets of
21       notes here.        So let's just clarify what we're
22       talking about here.         When we look at the last two
23       pages, you'll see -- 155 through 156, you'll see
24       that there's a date in the upper right-hand corner?
25             A.   Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 149 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 112

1              Q.   So -- and that date is November 6, 2017,
2        right?
3              A.   Correct.
4              Q.   The date of the meeting?
5              A.   Correct.
6              Q.   And it says at the top, "Elliott Mtg,"
7        which I'm assuming means "meeting," right?
8              A.   Yes.
9              Q.   So are these your notes from the actual
10       meeting?
11             A.   Yes.
12             Q.   And do you have other notes from the actual
13       meeting --
14             A.   No.
15             Q.   -- any of these other notes here, are they
16       from the meeting?
17             A.   No.
18             Q.   They're not.      So let's go over the notes.
19       So this says "Lee."         That's a reference to
20       Mr. Grinberg, I assume, correct?
21             A.   Yes.
22             Q.   And it says "distressed situation,
23       sovereign space."
24                         What's your recollection of why you
25       wrote that down, or what was being talked about that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 150 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 113

1        prompted you to write that down?
2              A.   I can't say specifically.
3              Q.   And how about here where it says, "FCPA
4        violations"?      What's your understanding of what that
5        means?
6              A.   I have no idea.
7              Q.   Do you know what the FCPA is?
8              A.   I have no idea.
9              Q.   And where it says, "unpopular in
10       Australia," do you know what that means, or what
11       that refers to?
12             A.   That FCPA violations are unpopular in
13       Australia.
14             Q.   And why would that have been relevant?
15       Do you remember why that was being discussed?
16             A.   No.
17             Q.   Is it a reference to Chevron being unpopular
18       in Australia?
19             A.   I don't recall.
20             Q.   Do you know whether Chevron has operations
21       in Australia?
22             A.   I have no idea.
23             Q.   Why was Australia being discussed?
24             A.   I have no idea.
25             Q.   And then it says, moving on -- and if I get

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 151 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 114

1        your handwriting wrong, please tell me, but you have
2        pretty good handwriting -- "Parallel efforts - in
3        cases outside of U.S., Brazil, and Argentina."
4                          Do you know what that's a reference to?
5              A.   Making parallel efforts and working in the
6        U.S. and then working in other countries.
7              Q.   So what -- efforts for what?
8              A.   I don't recall.        This was conversation
9        between two gentlemen that I was just listening to.
10             Q.   So are you aware of enforcement actions
11       being filed on the Lago Agrio judgment in Brazil and
12       Argentina?
13             A.   No.
14             Q.   Do you know if that's what they were
15       talking about?
16             A.   No.
17             Q.   And where it says then, "Really good
18       lawyers, need support," do you know what that's a
19       reference to?
20             A.   No.
21             Q.   And how about below that, I can't really
22       read that number.        Is it --
23             A.   "$400 million."
24             Q.   "$400 million frozen assets in Argentina"?
25             A.   Yes.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 152 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 115

1              Q.   What's your understanding of what that
2        reference means?
3              A.   I know that Elliott had some bond deal in
4        Argentina that they were very successful at doing,
5        so I imagine there was some reference/conversation
6        about that.
7              Q.   So you think it's a reference to Elliott's
8        work rather than anything related to the Ecuadorian
9        litigation?
10             A.   Looking at my notes, I believe that's true.
11             Q.   How about this "Brazilian process takes
12       forever," do you know what that's a reference to?
13             A.   No.
14             Q.   Then it says below that -- can you read
15       that first word for me?           Is it "Fund"?
16             A.   "Fund."
17             Q.   "Canadian litigation in near term"; is that
18       right?
19             A.   Yes.
20             Q.   So I assume that's a reference to the
21       Canadian collection litigation, correct?
22             A.   Yes.     The Canadian litigation that is
23       currently in place.
24             Q.   Right.     The litigation to enforce the
25       Ecuadorian judgment in Canada?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 153 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 116

1              A.   Correct.
2              Q.   Got it.    And then it says, "Ecuadorian
3        judgment, injunction in the U.S."
4                         Do you understand that to be a reference
5        to the injunctions that stemmed from the RICO case?
6                         And I don't think we've used that word
7        before, but you testified earlier your understanding
8        that they couldn't do anything with the judgment in
9        the U.S. or they couldn't enforce --
10             A.   They couldn't -- Yes.            Chevron U.S. Dollars
11       could not pay out for the judgment.
12             Q.   So do you recall what that reference is,
13       "Ecuadorian judgment, injunction in the U.S."?
14       Do you think those are connected?
15             A.   I don't know.
16             Q.   Do you know what an injunction is?
17             A.   No.
18             Q.   It's fine.     I don't know what a hedge is,
19       so . . .
20                        MR. LIBBY:     There's some people left
21       that don't.
22                        THE WITNESS:       I don't ever want to know.
23       BY MS. CHAMPION:
24             Q.   And then there it says, "1782 limitation."
25       Do you have any recollection of what that referred

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 154 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 117

1        to?
2              A.   No idea.
3              Q.   Do you know what 1782 is in the legal
4        context?
5              A.   None.
6              Q.   That just has no meaning for you?
7              A.   Zero.
8              Q.   Got it, okay.      So you don't remember any
9        discussion of that?
10             A.   No.
11             Q.   Do you remember any discussion about
12       discovery proceedings that Chevron brought to obtain
13       evidence related to the Ecuadorian litigation?
14             A.   Please ask that again.
15             Q.   No problem.     Do you remember any discussion
16       at this meeting about discovery proceedings that
17       Chevron brought to obtain evidence related to the
18       Ecuadorian litigation?
19             A.   No.
20             Q.   Any discussion about any discovery related
21       to the Ecuadorian litigation?
22             A.   No.
23             Q.   And then it says here, "GC @ Chevron - owns
24       the entire strategy and," and that last word I can't
25       read.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 155 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 118

1              A.   I think it's "keep."           And then --
2              Q.   You don't know what that means?
3              A.   Yeah.
4              Q.   Do you know who the GC was at Chevron at
5        this time?
6              A.   No.
7              Q.   Do you remember the discussion about the GC
8        at Chevron owning the entire strategy?
9              A.   I only remember what I wrote down.
10             Q.   And who said that?          Was it Mr. Donziger or
11       Elliott?
12             A.   It would be Steven.
13             Q.   And then it says, "Play with threats vs.
14       successful ruling in Canada."
15                         Did I read that right?
16             A.   Yes.
17             Q.   So can you give me some context for that?
18             A.   No.
19             Q.   Do you know what -- you have a little arrow
20       then -- well, not an arrow, but a line where it says
21       "Chevron know," I think that's what that says?
22             A.   Yes.     Correct.
23             Q.   Do you know what the connection is between
24       that and the "Play with threats," the line you have
25       it connecting to?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 156 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 119

1              A.   No.
2              Q.   I'm just trying to get anything you may
3        remember.
4              A.   I apologize.
5              Q.   That's okay.
6              A.   This is so out of my scope of knowledge.
7        So I was really just listening.
8              Q.   I understand.      Okay.      And then how about
9        this -- do you know who would have said this?               Would
10       it have been Steven also, the "Play with threats vs.
11       successful ruling in Canada"?
12             A.   Could have been either one of them.
13             Q.   Do you remember Jesse -- Mr. Cohn or
14       Mr. Grinberg or Mr. Donziger talking about different
15       strategies that might be successful in enforcing the
16       judgment or settling with Chevron?
17             A.   There was some dialogue kind of back and
18       forth kind of sharing perspectives.               And if I would
19       have written down -- I can't recall any off the top
20       of my head.
21             Q.   And then where it says, "SEC disclosures
22       are so misleading," do you know who would have said
23       that?
24             A.   No.   It could have been either.
25             Q.   And is it a reference to Chevron's SEC

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 157 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 120

1        disclosures?
2              A.   I'm not certain.
3              Q.   And then below that it says, "Case" --
4              A.   "Until."
5              Q.   "Until"?
6              A.   "Until."
7              Q.   "Bank"?     "Back in Ecuador"?
8              A.   I think it says "Case until bank - in
9        Ecuador, discovery in."
10             Q.   Do you know what that's a reference to?
11             A.   I do not.
12             Q.   Is it a reference to a discovery
13       proceeding -- Do you remember any discussion of a
14       discovery proceeding involving Banco Pichincha,
15       which is an Ecuadorian bank?              Does that ring a bell?
16             A.   No.
17             Q.   And then on the next page it says, "Boycott
18       time vs. Chevron."
19                        Do you know what that is a reference to?
20       Boycott who?
21             A.   I don't know.       I don't -- I'm not certain.
22             Q.   And do you know who would have said that,
23       who would have been talking about boycotts?
24             A.   Could have been either one of them.
25             Q.   And do you think it was like --

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 158 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 121

1              A.   It was a discussion.            The whole meeting was
2        really a back-and-forth conversation.
3              Q.   Did you discuss amounts that Elliott might
4        invest?
5              A.   No.
6              Q.   Did you make a specific ask?
7              A.   No.
8              Q.   Did you say -- did anyone offer to draw up
9        papers documenting a potential investment?
10             A.   No.
11             Q.   Was there any discussion of meeting again
12       or follow-up?
13             A.   Just a general follow-up, and I recall them
14       saying it will take them at least a few weeks to
15       have whoever they have looking at the deals that
16       come across to them.
17             Q.   Do you know who there looked at it?
18             A.   No idea.
19             Q.   And then it also says, "Government to look
20       at it," under the "Boycott time vs. Chevron."
21                        Do you know what that refers to?
22             A.   No.
23             Q.   Or "don't know vulnerability"?            Do you
24       remember what that refers to?
25             A.   No.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 159 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 122

1              Q.   Then moving on down, "Venezuela," do you
2        remember why discussion of Venezuela came up or what
3        the context for that was?
4              A.   No.     I think it was in a general comment
5        about how things were so terrible in Venezuela at
6        the time.        But other than that, I have no idea.
7              Q.   Are you aware whether Chevron has business
8        operations in Venezuela?
9              A.   I am not.
10             Q.   Then down below that it says, "Humanitarian
11       and oppression."        Then there's a little line, "every
12       oil company is just waiting."
13                         Do you have any recollection of what
14       that was referring to?          What were the oil companies
15       waiting for?
16             A.   I'm not certain.
17             Q.   How about the "risk/reward - oil companies
18       are shameless"?        Do you know what that refers to?
19             A.   That was said by Lee Grinberg.
20             Q.   About what?
21             A.   I don't know.       I just wrote down that
22       comment.
23             Q.   And how do you remember it was him that
24       said it?
25             A.   Because I thought it was interesting that

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 160 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 123

1        he said it.
2               Q.     And then here it says, "6.3 percent Steven
3        of."        And I'm assuming, based on your testimony
4        earlier, that's a reference to his percentage
5        interest in the judgment; is that right?
6               A.     That's my assumption.
7               Q.     Did you have any understanding of how the
8        RICO judgment affected his interest in the judgment,
9        if at all?
10              A.     No.
11              Q.     Have you ever read the RICO judgment?
12              A.     No.
13              Q.     And then it says, "15-16 percent
14       committed - 15 other people, investors and lawyers,"
15       right?
16              A.     Correct.
17              Q.     Do you know who those other investors and
18       lawyers are?
19                            MR. LIBBY:    Objection.         That's across
20       the line.           That's paragraph 5 on its face.
21                            MS. CHAMPION:      Are you instructing the
22       witness not to answer?
23                            MR. LIBBY:    Oh, yeah, I am.         I beg your
24       pardon.        I'm instructing her not to answer.
25

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 161 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 124

1        BY MS. CHAMPION:
2               Q.   Do you have any understanding of
3        Mr. Donziger's compensation -- entitlement
4        compensation for his work related to the Ecuadorian
5        litigation?
6               A.   Can you clarify?
7               Q.   I mean, what's your understanding of what
8        he's entitled to be compensated?
9               A.   Some fair amount for his work to coordinate
10       and do whatever he's doing.
11              Q.   Have you ever reviewed any agreements that
12       document what he's entitled to be paid?
13              A.   Um --
14                        MR. LIBBY:       Hang on a second.     Let's
15       see.
16                        MS. CHAMPION:         This goes to (b).
17                        MR. LIBBY:       Yes.
18                        If you know.
19                        THE WITNESS:        Can you clarify that.
20       BY MS. CHAMPION:
21              Q.   Have you ever seen any documents, or are
22       you aware of any documents that describe what he's
23       entitled to be paid, any contracts --
24              A.   Can you clarify "paid."
25              Q.   Okay.   Well, we know you already testified

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 162 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 125

1        he has a 6.3 percent interest in the proceeds of the
2        judgment, right?
3              A.   Correct.
4              Q.   Although you're not aware of exactly how
5        that's structured --
6              A.   Correct.
7              Q.   -- and that's fine.          Is he entitled to
8        compensation on top of that: retainer payments,
9        hourly fees, anything of that nature?
10             A.   I have never seen a document referencing
11       any agreement on that.
12             Q.   And do you know who, if anyone, has to
13       approve any payments made to him?
14             A.   I do not know.
15             Q.   Now, then, below that, it says, "Rule 65 -
16       participating violation in some court order."
17                        Do you know what that refers to?
18             A.   I have no idea.
19             Q.   Do you know what Rule 65 is?
20             A.   No.
21             Q.   Do you remember any discussion of any
22       injunctions or whether an investment in the case
23       would be problematic and might violate a court order
24       injunction?
25             A.   Not specifically.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 163 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 126

1              Q.   Did Elliott express any concern that it
2        couldn't invest in the Ecuadorian litigation because
3        of any court order?
4              A.   No.    Not that I recall there being like
5        a -- Yeah, I don't recall any.
6              Q.   Do you know why there was discussion about
7        "participating violation in some court order"?
8              A.   I do not.
9              Q.   What questions did Elliott ask at the
10       meeting about a potential investment, if you recall?
11                        MR. LIBBY:    I think you mean a name.
12                        MS. CHAMPION:      No, you're right.    I'm
13       sorry, I should stop doing that.
14       BY MS. CHAMPION:
15             Q.   Do you recall Mr. Cohn asking any questions
16       at the meeting?
17             A.   Mr. Cohn left about 20 minutes in.
18             Q.   And do you recall him asking any questions
19       before he left?
20             A.   No.    He left because it was not his area of
21       expertise, and he left it to Lee, who had -- this
22       was his area of expertise.
23             Q.   Do you recall specific questions that
24       Mr. Grinberg asked?
25             A.   I do not.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 164 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 127

1              Q.   Do you recall any reservations he expressed?
2              A.   None.
3              Q.   Do you recall him asking about the Canadian
4        enforcement action?
5              A.   The only thing I would recall is literally
6        what I wrote down in my notes.
7              Q.   Did you discuss the concept at the meeting
8        that was reflected in your emails with Mr. Donziger
9        that Elliott management could both make an investment
10       in exchange for proceeds of the litigation and also
11       short Chevron stock?
12             A.   No.
13             Q.   Do you recall any discussion of the
14       structure of any potential investment?
15             A.   There was no conversation about structure.
16             Q.   So what was the conversation about?             I mean,
17       what was the purpose of it really?                If you didn't
18       talk about structure or amounts, what was the
19       purpose of it?
20             A.   It was an introductory meeting/conversation
21       for a potential partnership/opportunity, whatever,
22       may have arisen from that.
23             Q.   Yes, I understand that.            But what did he
24       seem interested in knowing about the situation, you
25       know, so that he could evaluate it?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 165 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 128

1               A.   Who is "he"?
2               Q.   Mr. Grinberg, I guess, if he was doing most
3        of the talking on the part of Elliott.
4               A.   I don't know.       It was just a conversation
5        of two lawyers dealing with complex litigation-type
6        things, and there was really just -- it was really
7        simply a conversation.            It didn't come across as a
8        Q&A.
9               Q.   I understand.
10              A.   It was kind of one topic might have led
11       into another topic into another topic.
12              Q.   And then finally at the end of your note
13       says, "Canadian - legal due diligence, look at few
14       other jurisdictions, Chevron's vulnerability."
15                        Do you know what that's a reference to?
16              A.   That they would look into other countries
17       to see where vulnerabilities may lie related to
18       Chevron.
19              Q.   Was that a concept raised by Mr. Donziger
20       or Mr. Grinberg if you recall?
21              A.   It could have been either.
22              Q.   Do you recall anything specific that
23       Mr. Cohn said at the meeting?
24              A.   Just that, I'm going to leave and leave it
25       to you.      He's technology.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 166 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 129

1              Q.   Understood.     And then how about
2        Mr. Grinberg?      You said that you remembered him
3        saying the "oil companies are shameless."                Do you
4        remember anything else specific that he said at the
5        meeting?
6              A.   I remember him saying they get a lot of
7        crazy ideas that come to them, you know, like sheiks
8        or kings or whatever from other countries.                And they
9        have these very unique things, and, you know, they
10       usually just disregard.          I thought that was
11       interesting -- I didn't write it down, but that was
12       interesting.
13             Q.   Disregard in what way?
14             A.   They don't entertain them.
15             Q.   Let's go back to the beginning of this
16       document.     We covered the last couple of pages.                I
17       just want to understand these other notes.                Do you
18       know, were these all taken at the same time?                Were
19       they taken on different occasions?                And by "these,"
20       I mean pages 149 through 154.
21             A.   They would have been all at -- I mean, I
22       didn't take them all at -- they were at different
23       occasions.
24             Q.   Let's talk about page 1.
25             A.   Okay.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 167 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 130

1              Q.   Is page 1 related to page 2, or does page 1
2        stand alone?
3              A.   I don't know 100 percent, but I believe
4        that page 1 is a standalone.
5              Q.   So do you remember when you took these
6        notes?
7              A.   I don't.
8              Q.   Do you remember if you were on the phone or
9        it was a meeting?
10             A.   It looks to me as it would be from a phone
11       call.
12             Q.   With Mr. Donziger?
13             A.   Yes.     It wouldn't be anyone else I'd talk
14       to.
15             Q.   And do you think that this was likely
16       before the meeting with Elliott or after?
17             A.   I can't say for certain.
18             Q.   So let's just go through some of these and
19       maybe you can explain your understanding of what
20       they mean.        No. 1, "Control issue, piece of judgment
21       owned by someone else," do you know what that refers
22       to?
23             A.   No.
24             Q.   What was your understanding of
25       Mr. Donziger's authority to enter into agreements

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 168 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 131

1        with investors with Elliott where they would invest
2        in exchange for a percentage of the proceeds of the
3        Ecuadorian judgment?
4                           MR. LIBBY:     Objection, competency,
5        foundation.
6                           You may answer.
7                           THE WITNESS:      My understanding was that
8        he could do so.
9        BY MS. CHAMPION:
10              Q.   And what was that based on?             Just
11       conversations with him?            Did you review agreements?
12       I mean, I just want a sense --
13              A.   Just a general understanding, not from
14       looking at any particular document, but . . . yeah.
15              Q.   And it would be based on conversations with
16       him?
17              A.   Primarily.
18              Q.   And others?
19              A.   And others that were -- that I -- yeah,
20       others.
21              Q.   Like people that were on that email chain
22       that you met with in Ecuador?
23              A.   Yes.
24              Q.   Any of them in particular?             The Salazars?
25       Mr. Page?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 169 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 132

1               A.   Not in particular.
2               Q.   What was your understanding of whose
3        interest in the judgment Mr. Donziger had authority
4        to enter into agreements regarding?
5               A.   Can you clarify.
6               Q.   So, in other words, when you went into the
7        meeting with Elliott, what was your understanding of
8        whether he was offering Elliott an investment in his
9        6.3 percent or in the remaining percentage interest
10       in the judgment, or the portion unspoken for already?
11              A.   My understanding was that it was the
12       portion unspoken for.          I don't even know what that
13       portion pot even was.
14              Q.   Got it.   And do you have any -- do you
15       recall seeing any documents related to what was left
16       or what he had the authority to request investors
17       for?
18              A.   I was trying to understand that.        I did
19       not -- I did not know.
20              Q.   Got it, okay.      And do you recollect seeing
21       any documents related to him giving back any portion
22       of his 6.3 percent interest in the judgment?
23              A.   I was aware of two -- I think it was two
24       loans around RICO that were to help pay -- I believe
25       to help pay for his legal expenses during that time.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 170 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 133

1              Q.   And you think he got those loans in exchange
2        for a piece of his 6.3 percent?
3              A.   I understood them to be straight loans.
4              Q.   From whom?
5                       MR. LIBBY:       Um --
6                       MS. CHAMPION:         I think that goes to
7        assets and liabilities.
8                       MR. LIBBY:       Yes, but I'm trying to make
9        sure we don't have a paragraph 3 issue.
10                      MS. CHAMPION:         I understand.          But I
11       think it goes to his assets and liabilities.
12                      MR. LIBBY:       Yes, I understand your
13       argument.     But it's not an investment in the
14       judgment.     It's a straight loan, is what I'm
15       hearing.
16                      MS. CHAMPION:         Agreed.       Right.     And that
17       goes to (b), right?
18                      MR. LIBBY:       Fair enough.
19                      THE WITNESS:         I believe one of them was
20       Sherman, I can't remember his first name.                    Something
21       Sherman.     And Glenn Krevlin.
22       BY MS. CHAMPION:
23             Q.   Are you aware of any other loans
24       Mr. Donziger got based on, you know, any security
25       interest in the judgment or any other collateral,

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 171 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 134

1        for that matter?
2              A.    No.
3              Q.    So moving on down in these notes, do you
4        know what you meant by -- you have some numbers
5        here.      I think that's "$100 million," right?
6              A.    "$100 million," yes.
7              Q.    And "$25 million other partner," do you
8        recall what that references?
9                          MR. LIBBY:     Recalling my admonition to
10       steer clear of paragraph 5 compliance discussion-
11       type answer.
12                         THE WITNESS:      I don't know what these
13       amounts are --
14       BY MS. CHAMPION:
15             Q.    Okay.
16             A.    -- in relation to.
17             Q.    And how about "Chevron intimidation," do
18       you know what that refers to?
19             A.    Nothing other than intimidation pressure
20       that Chevron puts on people and places.
21             Q.    Related to what?
22             A.    Related to the litigation.
23             Q.    So do you know who said that: Chevron
24       intimidates people?         Was that Mr. Donziger?
25             A.    I don't know.      Yes.      Those are not my words.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 172 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 135

1              Q.   I understand.       How often did you meet with
2        Mr. Donziger?        Was your primary way of communicating
3        with him by phone, or did you meet with him
4        frequently?
5              A.   Primarily by phone and then I would -- for
6        work-related things, if I was in New York, then we
7        might meet up.
8              Q.   And so you met him, I think you said
9        earlier, in September 2016 or August 2016?
10             A.   August.
11             Q.   So how many times do you think you've met
12       with him total?        I mean, just ballpark?        10 to 20 --
13                         MR. LIBBY:     I'm going to let this go
14       even though it's outside the scope.
15                         Go ahead.
16                         THE WITNESS:      How many times have I met
17       with him?
18       BY MS. CHAMPION:
19             Q.   Yes.
20             A.   Seven?
21             Q.   And then how about phone calls?           More
22       frequent than that?
23             A.   Yeah.     More frequent, yeah.
24             Q.   Like once a week?         Twice a week?    Depends?
25             A.   No.     It just all depends.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 173 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 136

1              Q.   So then moving on down this page, I think
2        it says "Strategy, structure of decision making."
3                          Was that a discussion about the decision
4        making related to the Lago Agrio litigation or
5        decision making related to investments or what?
6        Do you remember what that relates to?
7              A.   I don't remember.
8              Q.   How about here where it says, "Investigation
9        plan"?     Is that something Mr. Donziger was telling
10       you about?
11             A.   Yes.     Those are not my words.
12             Q.   And what about this "super charge" -- what
13       does that say?
14             A.   "Super charge it."
15             Q.   What does that mean; do you know?
16             A.   Just boost it.
17             Q.   And it says, "What can they bring to the
18       table?"     Who's "they"?       Are "they" investors?     Who
19       are "they"?        Do you know?      Do you remember?
20             A.   I don't recall who I was referring to as
21       "they."
22             Q.   Do you think "super charge it" came from
23       you or Mr. Donziger?
24             A.   I usually don't say "super charge it."
25             Q.   So you think it probably came from him?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 174 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 137

1        It's a small thing.          I'm just trying to understand --
2              A.    Most likely.
3              Q.    And then here it says, "$100 million -
4        LOE"?      Is that what that says?
5              A.    That's what that says.             And I don't know
6        what that means.
7              Q.    And then "Canada - super charge,
8        Australia," was that a reference to potential
9        proceedings in Australia?
10             A.    Could be.
11             Q.    Do you understand there to be an active
12       proceeding in Australia related to the Ecuadorian
13       case?
14             A.    I'm not aware of one.
15             Q.    How about this "Legal relationship,
16       corporate law"?         Do you know what that refers to?
17             A.    No.
18             Q.    How about "Infrastructure, Canada"?             Is
19       that a reference to Chevron's infrastructure?
20             A.    I don't -- I don't recall.
21             Q.    And then it says also, "Kroll $15 million
22       30 reports."       Is that what that says?
23             A.    Yes.
24             Q.    Do you know what that refers to?
25             A.    That Kroll would have been paid 15 --

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 175 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 138

1        approximately $15 million to produce 30 reports,
2        which I believe were on Steven.
3              Q.   And that was information he gave to you?
4        He told you that?
5              A.   Yes.
6              Q.   And I'm assuming that the payments there,
7        that are referred to there, that's money Chevron
8        purportedly paid to Kroll?
9              A.   That Kroll received.
10             Q.   Why do you think he told you that?
11                         MR. LIBBY:    Objection, competency,
12       foundation.
13                         Go ahead, if you know.
14       BY MS. CHAMPION:
15             Q.   Was this discussion just him giving you
16       background?        Do you remember what the purpose of
17       this discussion was?
18             A.   I don't remember what the purpose is.          It
19       was -- I would write notes because I have a habit of
20       writing notes, and especially with things that I am
21       learning about.
22             Q.   Yeah.     Agreed.    I do the same thing.     Now,
23       here at the top of the second page, do you remember
24       if this is a new conversation or do you think it's
25       related to the notes on page 1?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 176 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 139

1              A.   I think this is a new conversation.
2              Q.   And would it have been a conversation with
3        Mr. Donziger?
4              A.   It would have been on Sunday evening before
5        the Elliott meeting --
6              Q.   Oh, okay.
7              A.   -- at dinner.
8              Q.   And who was at that dinner?
9              A.   Steven and a family friend of his.
10       I believe her name is Sue.
11             Q.   Was she a lawyer?
12             A.   No.    She's a beer distributor.
13             Q.   So she was just at the meeting as a friend
14       of Mr. Donziger's?
15             A.   As a friend.      Yes, a friend.        Somehow
16       related to his family.          I don't know the source.
17             Q.   Got it.     So here it says, "$2-3 billion to
18       block paying $9-12 billion."
19                        Now, is it your understanding that
20       "9-12" is a reference to the amount Chevron owes as
21       a result of the Ecuadorian judgment?               I think that's
22       a number you've used elsewhere.
23             A.   My understanding is that the judgment in
24       Ecuador was $9 billion and then there's interest and
25       whatnot that accumulates to about $12 billion in

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 177 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 140

1        current dollars.
2              Q.   And then what's the "$2-3 billion" a
3        reference to?
4              A.   That's how much Chevron has paid in
5        expenses to try to block the $9-12 billion.
6              Q.   And so would that information have come
7        from Mr. Donziger?
8              A.   Yes.
9              Q.   Now, moving down here, "Independence -
10       we need it.        The assets they have vs. Chevron."
11                         Do you remember what that discussion was
12       about?     What's the "independence" part about?
13             A.   I don't recall.
14             Q.   And "The assets they have vs. Chevron," is
15       that a reference to the concept that the Lago Agrio
16       plaintiffs or the FDA don't have as much in assets
17       as Chevron does?        Do you remember -- what's the
18       comparison there?
19             A.   I don't know who "they" is.
20             Q.   And how about "Old world power vs. new
21       world power"?        Do you know what that means?
22             A.   No.     It's just said in conversation.
23             Q.   And how about this "Power plus capital"?
24       What's that about?
25             A.   That -- Since we were talking in preparation

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 178 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 141

1        of the Elliott meeting, it would be that, you know,
2        two forces of having power plus also having capital,
3        you know, creates a better outcome.
4              Q.   Would that have been something that you
5        suggested or that Donziger suggested?
6              A.   I can't say for certain.
7              Q.   And "very few can stand up," what's that a
8        reference to?
9              A.   Very few people can stand up to the --
10       again, Chevron.
11             Q.   So then moving down, "Committed because
12       they did wrong," right?          Do you remember what that's
13       a reference to?
14             A.   Not specifically.
15             Q.   Is it about -- is the reference to doing
16       wrong that Chevron did wrong?
17             A.   If I read the next passage, I would assume
18       that is correct.
19             Q.   And "committed," that would be -- who's
20       committed?     Donziger's committed?              Who's committed?
21             A.   I don't recall.
22             Q.   And then moving on down, you said that
23       these notes under here informed what you meant
24       above.     Can you explain this passage to me.
25                      Tell me if I get any of your handwriting

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 179 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 142

1        wrong.      "Why personal because the facts don't
2        support the case.         The only way they can win - It
3        becomes personal when they can't win."
4                           Did I read that right?
5              A.    Correct.
6              Q.    Is it "when they can't win" or "where they
7        can't win," do you know?
8              A.    I think it's "when they can't win."
9              Q.    So can you explain that to me.           Who's
10       trying to make it personal?               What facts don't
11       support what case?
12             A.    My understanding of this is that you attack
13       people.      They make it personal when -- I don't
14       know -- the legal facts or some facts don't support
15       the actual case, then the only way that Chevron
16       could win would be to make it personal, which
17       is . . .
18             Q.    Understand.      And do you mean when the
19       Ecuadorian litigation, the RICO case, or something
20       else?      The enforcement actions?
21             A.    Just the whole thing.
22             Q.    The whole thing?
23             A.    Yes.
24             Q.    And how about here where it says "Kaplan,"
25       do you know who Kaplan is?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 180 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 143

1              A.   Judge Kaplan.
2              Q.   And who is Judge Kaplan?
3              A.   He is a federal judge in Southern District
4        of New York.
5              Q.   And what's your knowledge of him?
6              A.   He was the one who heard the RICO trial or
7        whatever it's called.
8              Q.   And where it says here, "He wants to make
9        his name," was that something that Mr. Donziger said
10       about Judge Kaplan?
11             A.   Those were not my own words.
12             Q.   So you think they were Mr. Donziger's words?
13             A.   Yes.
14             Q.   They would not have been Sue's words,
15       right?
16             A.   They would not have been Sue's words.
17             Q.   Do you know what he meant by that [as
18       read], Judge Kaplan wants to make his name?
19             A.   No.
20             Q.   And then on this next page, I love your
21       large "Humble."      Do you know what that -- why did
22       you write that down and why did you write it so big?
23             A.   Because to me, that's the most important
24       thing when you're going into a meeting with Elliott:
25       to be humble.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 181 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 144

1              Q.   So did you do that to remind yourself or to
2        remind Mr. Donziger or . . .
3              A.   Mr. Donziger.
4              Q.   Did you have concerns that he might not be
5        humble?
6              A.   Big egos need to be humbled.
7              Q.   And so you viewed him as having a big ego?
8              A.   Yeah, he has a big ego.
9              Q.   Yeah.     I mean, I think it's a fair
10       characterization, and it's not necessarily negative?
11             A.   Yeah.
12             Q.   Was this something you showed him before
13       the meeting or after the meeting or --
14             A.   That would have been Sunday night.
15             Q.   Oh.     You showed it to him Sunday night?
16             A.   Yes.
17             Q.   Then looking at page 152, do you remember
18       when these notes were taken?              Were these still
19       Sunday night, the Sunday night dinner?
20             A.   This would have been Sunday night.
21             Q.   And then it says here, "Power of capital
22       plus fear and intimidation."
23                         Do you remember what that's a reference
24       to or who was talking or what they were talking
25       about?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 182 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 145

1               A.   I do not.   Just I think the general
2        conversation was just that when you have lack of or
3        when you have an incredible amount of capital, it
4        affects just general outcomes.
5               Q.   And then below that it says, "Rewarded.
6        Your name, your commitment, and the power of."
7                        What's that all about?             Who's being
8        rewarded?      Whose commitment?          What's that a
9        reference to?
10              A.   I don't know.      It would have been in some
11       way conversation, again, in preparation of Elliott.
12       But it makes no sense when I'm looking at it right
13       now.
14              Q.   Was the general gist of this discussion on
15       Sunday night before the meeting like, What are we
16       going to talk about?         Or was it more, Let's fire
17       ourselves up?       Or both?      Like what was the general
18       gist of the discussion?
19              A.   My objective generally and always is to get
20       in the right mindset.          So that I would -- you know,
21       what -- that's all that, you know, I was bringing to
22       that conversation.
23              Q.   And what do you view as the right mindset?
24       I mean, you mentioned humility.
25              A.   Just going in and just kind of telling it

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 183 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 146

1        like it is with just being clear, concise, without
2        too much story line and just -- yeah.
3               Q.     So why do you think humility is important
4        when dealing with somebody like Elliott, or why was
5        it important for that particular meeting?
6               A.     I think humility is important every single
7        day.        You know, I would not say it was for that one
8        particular thing.         But you're more successful in
9        many cases in life if you bring humility with you.
10              Q.     And did you think that was important for
11       this meeting in particular?                I mean, obviously you
12       did.        You wrote it on here.
13              A.     That was giant letters, yes.
14              Q.     Why in dealing with Elliott in this
15       situation?
16              A.     Because you have one opportunity.          Just,
17       again, in a general term, you have one opportunity
18       to meet somebody, a first impression.                So that's,
19       I feel, very important regardless of who you are,
20       where you're going.
21              Q.     Did you feel like you needed to go in and
22       do a sales pitch?
23              A.     Absolutely not.
24              Q.     Did you feel like Mr. Donziger was trying
25       to make a sales pitch?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 184 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 147

1              A.   No.
2              Q.   Moving on to the next page, so it's 153, do
3        you know what this diagram is?                Is that any -- is
4        that like a reference to Chevron's asset structure
5        or corporate structure or do you --
6              A.   God, no.
7              Q.   Is it a doodle?        Do you know what it is?
8              A.   It's a doodle and it would be -- this is
9        how I view -- there was probably a reference to
10       complexity, and so I would just start -- this is how
11       I see the world that I work in.
12             Q.   What do you mean?         Just that things are
13       interconnected but there's kind of different --
14             A.   Everything's connected.
15             Q.   And there's like different like orbits or
16       something, kind of thing?
17             A.   Yeah.
18             Q.   I like it.     It reminds me of molecules
19       though.
20             A.   Like a mind map.
21             Q.   Okay.
22             A.   A really good program.
23             Q.   Oh, really?
24             A.   Um-hum.
25             Q.   So is this from the dinner meeting also?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 185 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 148

1              A.    Yes.
2              Q.    So I'm assuming the reference to assets is
3        about Chevron's assets, right, or is it about
4        Elliott's; do you know?
5              A.    I can't say.
6              Q.    And then how about below the graph that you
7        drew?      "Have to do the right thing.                Only defense is
8        personal attack."
9                           I'm assuming that relates to the
10       concepts we were talking about?
11             A.    Yes.
12             Q.    So it's like the idea that Chevron was
13       going to personally attack who?                 Mr. Donziger?
14             A.    Mr. Donziger, yes, personal.
15             Q.    "There has never been a more perfect
16       opportunity than now."
17                          Do you know who said that?
18             A.    It could have been Sue or it could have
19       been Steven.
20             Q.    And do you know why now?                Why has there
21       never been a more perfect opportunity than now?
22             A.    I believe because of what was going on in
23       Canada.
24             Q.    You mean the chances that they would
25       succeed in the Canadian enforcement action?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 186 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 149

1              A.   Yes.
2              Q.   And so was the opportunity to settle or was
3        the opportunity to win in the Canadian enforcement
4        action?
5              A.   I don't know.
6              Q.   Was there talk about trying to get Chevron
7        to settle?
8              A.   No, not -- no.
9              Q.   And then, "The people who step up get the
10       reward," what do you think that means?
11             A.   I believe it's like a risk/reward comment.
12             Q.   Coming from Donziger, from you, or . . .
13             A.   Not from me.      But either Sue or Steven.
14             Q.   And what do you mean by, "The people who
15       step up get the reward"?            Is the reward a monetary
16       reward?     What's the reward?
17             A.   I don't know.       If it was an investment, it
18       would be monetary.
19             Q.   And then "Losers lose, winners win," do you
20       know who said that and what it was in reference to?
21             A.   No.     And it's -- it's true.         Losers lose
22       and winners win.
23             Q.   Yeah.     It's just sort of definitional.            But
24       I'm wondering like, does it mean like whoever wins
25       this is going to win it, or does it mean like -- I

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 187 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 150

1        don't know what it means.
2              A.   I don't either.
3              Q.   Losers in what sense; you don't remember?
4              A.   No.
5              Q.   So then the last page before we get to the
6        meeting, do you know what -- are these from the
7        dinner also; do you remember?
8              A.   This would have been the morning of.
9              Q.   And it says, "1:30 lunch meeting."                Did you
10       have a meeting at lunch?            Is that what these notes
11       are from?        I know you just said morning, but I just
12       noticed -- I was reading this as 7:30 but then I
13       realized it's probably --
14             A.   I think that's 1:30.            That's just a
15       scanning.
16             Q.   And so do you think these are notes from a
17       lunch meeting that you had before --
18             A.   No.     I think it might have been reference
19       to like, Do you want to meet before the meeting, at
20       lunch.
21             Q.   Okay.
22             A.   But I -- Yeah.
23             Q.   And what does that say?                "Catch," what does
24       it say below?        "Catch" what?
25             A.   "Catch war" doesn't make sense.                I don't

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 188 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 151

1        know what it -- "Catch work."              "Catch" -- I don't
2        know.
3              Q.   Yeah, okay.     We don't know either.
4              A.   Yeah.
5              Q.   It looks like maybe you didn't finish the
6        word.
7              A.   That's possible.
8              Q.   "Email inadvertently," is that what that
9        says?
10             A.   Yes.
11             Q.   Do you know what that's about?
12             A.   The email that I sent out inadvertently.
13             Q.   The email where you were informing
14       everybody about the meeting?
15             A.   Yes.
16             Q.   Well, that wasn't really inadvertent, right?
17       I mean, you intended to send it, right?               So why are
18       you referencing it, saying "inadvertently" here?
19             A.   There would have been a conversation and
20       I -- the night before I said, Would you like me to
21       send an email to let the people who are on the trip
22       know, and it was affirmed that I should do that.
23       So I did that.
24             Q.   And so why "inadvertently"?            Did Donziger
25       get upset then that the email was sent, or why does

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 189 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 152

1        it say "inadvertently"?
2              A.   He was -- he was not thrilled that it was
3        sent.
4              Q.   Even though he had told you to send it?
5              A.   Correct.
6              Q.   And did he yell at you?            I mean --
7              A.   No.
8              Q.   It's not a --
9              A.   He never yells at me.
10             Q.   So what was the discussion about there with
11       the email?       Why were you discussing it?          He was
12       concerned -- I mean, it says below, "Happening can
13       get back to some lawyer.           They operate in high level
14       world."
15                        Do you know what that's a reference to?
16             A.   Just I think the risk of what goes beyond
17       when the email's sent.
18             Q.   And who's "they"?        Is that Chevron who
19       operates in a high level world?
20             A.   I would assume, yes, that Chevron or the
21       attorneys.       And there's just a -- yeah, they operate
22       at a different level and a higher level.
23             Q.   Was there any discussion at that time about
24       any ongoing or potential future discovery obligation
25       that Mr. Donziger had relating to that email or --

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 190 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 153

1              A.   No.
2              Q.   No?    Was there any discussion about it
3        potentially being relevant to any litigation past,
4        present, or future?
5              A.   No.
6              Q.   Who raised the email?           Did he raise it or
7        did you?
8              A.   Can you clarify "raise."
9              Q.   So I'm assuming this reflects a conversation
10       with Mr. Donziger.
11             A.   Yes.
12             Q.   Was it in person or on the phone?
13             A.   On the phone.
14             Q.   Did he talk -- Did he raise the email going
15       out, or did you raise it?           Were you apologizing
16       because you were concerned by all the traffic
17       following up saying, We have to delete this?
18       I mean, do you remember who raised it or why it came
19       up?
20             A.   Well, I thought it was okay to send it, so
21       he would have raised it because it wasn't okay to
22       receive it.
23             Q.   Why wasn't it okay to send the email?           I'm
24       confused by that.       The email just says, We're going
25       to meet with Elliott.         There's other emails that

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 191 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 154

1        that's already documented in.               So why is that
2        particular email problematic?
3               A.   I do not know.
4               Q.   And Mr. Donziger didn't try to explain that
5        to you?
6               A.   No.    Dealing with lawyers, there's -- No,
7        he didn't.        Just I know that in general, lawyers
8        are -- are very kind protective of things that go
9        out.
10              Q.   Agreed.    So was the concern that it had
11       gone to so many people?           Was that the nature of the
12       concern?
13              A.   I believe so.      And that it could just --
14       you know, you lose control of communication, just in
15       general, and there's people that were on there that
16       he, in hindsight, wouldn't have -- probably -- don't
17       need to know, so why are they on there.
18              Q.   Got it.
19              A.   That would be my assumption.
20              Q.   Did he say anything else about why he was
21       unhappy that the email had gone out?
22              A.   No.
23              Q.   And then below that it says -- Can you read
24       what you think that says below that, below "They
25       operate in a high level world."

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 192 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 155

1              A.   "Unless strategically, no corrective
2        email."
3              Q.   So what does that refer to?
4              A.   Well, I was probably like, Oh.              Do you want
5        me to do something to fix it?
6              Q.   Got it.
7              A.   And that would have been "no corrective
8        email."     So I did nothing.
9              Q.   And then it says, "Cultivated ambiguity -
10       90 percent."
11                        Do you know what that means?
12             A.   No.
13             Q.   Do you know who would have said it?              You?
14       Mr. Donziger?
15             A.   I would not have said it.              I do not like
16       ambiguity.
17             Q.   And the "90 percent," do you know what that
18       means?
19             A.   No.
20             Q.   And "Nobody understand how much" --
21             A.   "Time."
22             Q.   -- "time."     Do you know, what is that a
23       reference to?
24             A.   I'm not sure.
25             Q.   And "Keep it close to the chest, a lot of

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 193 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 156

1        enemies, protect their confidentiality at all
2        times."
3                         Do you recall why you wrote those things
4        down.
5                               (Video operator interruption.)
6                         THE WITNESS:      Can you repeat that
7        question, please.
8        BY MS. CHAMPION:
9              Q.   No problem.     Do you know why you would have
10       written that stuff down, "Keep it close to the
11       chest, a lot of enemies, protect their
12       confidentiality at all times"?
13             A.   Because that would have been said.
14             Q.   By who?
15             A.   Steven.
16             Q.   About what?     Like keep what close to the
17       chest?     Who are the enemies?          Whose confidentiality?
18       Do you remember the specifics of any of this?
19             A.   No.    I mean, I don't operate in that world,
20       so it would have been -- if I'm looking at this, it
21       was probably a little bit of a, Hey, by the way --
22             Q.   Got it.
23             A.   -- giving you some guidance on how this --
24       this world operates.
25             Q.   And when it says, "A lot of enemies," who

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 194 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 157

1        has enemies?        Donziger?     The Ecuadorian plaintiffs?
2        Who?
3               A.   I'm not certain.
4               Q.   Anything else you want to discuss about
5        that conversation?        Anything else you remember was
6        discussed?
7               A.   No.
8                          MS. CHAMPION:      Just take one short
9        break, and then we'll do the other set of notes and
10       do some stuff on payments.
11                         MR. LIBBY:    Do some stuff on?
12                         MS. CHAMPION:      Payment.
13                         MR. LIBBY:    Oh, payment.
14                         THE VIDEO OPERATOR:          The time is 1:38.
15       We're off the record.
16                               (Recess at 1:39 p.m.,
17                               resumed at 1:53 p.m.)
18                         THE VIDEO OPERATOR:          This is the
19       beginning of Media No. 4.            We're back on the record.
20       The time is 1:52.
21                         MS. CHAMPION:      So I want to go over the
22       other set of notes we have related to the Elliott
23       meeting.      So let's mark those as Exhibit 12.             I
24       think there's a little bit less here to go over.
25       And that is MKS-0000370 to 374.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 195 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 158

1                               (Sullivan Exhibit 12 was marked
2                               for identification.)
3                       MR. LIBBY:      This is 12?
4                       MS. CHAMPION:        Yes.      Exhibit 12.
5        BY MS. CHAMPION:
6              Q.   So tell me about these notes.            Do you
7        remember when these were taken, what they relate to?
8              A.   I don't recall when they were taken.              They
9        were taken probably about 10 days prior to the
10       Elliott meeting.
11             Q.   Okay.
12             A.   Like the week -- Yeah.
13             Q.   And so you think that -- I mean, some of it
14       looks to me like it was prep for the Elliott
15       meeting?
16             A.   It was -- Yes.      So page 1 was just where I
17       was going to send Mr. Singer's presents.               Page 2 was
18       my kind of draft of what I was going to say to
19       someone like Paul Singer.
20             Q.   Um-hum.
21             A.   And doing a little research on him and what
22       kind of keywords.       Like "accountability" seemed to
23       come up in some things I read about him.               That's
24       kind of it --
25             Q.   And so --

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 196 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 159

1              A.    -- on those first two.
2              Q.    So do you remember if your note to
3        Mr. Singer looked more or less like what you wrote
4        here at the top of page 371?
5              A.    I didn't say why I wanted to meet him.
6        There was no -- there was no mention of Ecuadorian
7        anything.
8              Q.    Oh, okay.     So you basically just said --
9              A.    I sent a blind, handwritten note, hoping
10       that he would take a meeting with me.
11             Q.    Okay.
12             A.    Because it was so weird, he had to take a
13       meeting with me.
14             Q.    And then do you remember the references
15       here, "Andrew and Gordon"?              Do you know who that is?
16       Does it say "Gordon"?           I actually can't read that
17       word.
18             A.    Yes.     It looks like "Andrew and" -- I don't
19       think that's "Gordon," but I don't know what that's
20       reference to.
21             Q.    And how about at the top where it says
22       "money map"?         Do you know what that's all about?
23             A.    No.     I like maps, like, of where things
24       flow.      So it could have been some reference to
25       knowing where dollars go.             That informs a lot.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 197 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 160

1               Q.   And then looking further down that page,
2        "Odeon - not too" -- what does that say?
3               A.   "Not too inconvenient, or recommend a place
4        closer."
5               Q.   Is that a restaurant you're referring to in
6        New York, The Odeon?
7               A.   I think so.      It could have been.      Yeah.
8               Q.   Was that like you were thinking about
9        places you could have a meeting?
10              A.   No.   I don't -- that has nothing to do
11       with . . .
12              Q.   Because that's downtown, isn't it: Odeon?
13              A.   I don't -- I don't --
14              Q.   Oh, yeah.
15              A.   I don't think this is related to my notes
16       to Elliott.
17              Q.   Oh, okay.     So "Google, near New York
18       financial district," you don't think that's related
19       to Elliott?
20              A.   No.
21              Q.   And how about the stuff under that,
22       "Downtown village south"?
23              A.   No.   I think this was a completely
24       unrelated -- I wasn't visualizing a meeting with
25       him.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 198 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 161

1              Q.   Got it.     Well, and also from what I
2        remember in the documents, Elliott's at 57th Street,
3        right?
4              A.   Yeah.
5              Q.   Which is nowhere near that.
6              A.   No.     So this is just random notes that I
7        didn't --
8              Q.   So then on the top of page 372, it says
9        "RICO decision, cancelled . . . meeting," do you
10       know what that refers to?
11             A.   "RICO decision cancelled the" --
12             Q.   Oh, "the"?
13             A.   -- "better meeting," it looks like?
14             Q.   Do you know what that refers to?
15             A.   "Cancelled the better meeting"?           No.    There
16       was no other meeting to be cancelled.
17             Q.   So you don't remember what that refers to?
18             A.   No.
19             Q.   Do you know what these notes are?             Do these
20       relate to your research of Mr. Cohn or . . .
21             A.   Yes.
22             Q.   Any recollection, "EMC, Juniper
23       Networks" -- or Juniper Networks, I'm not sure if
24       that says Juniper Networks.
25             A.   "Juniper Networks."           These are all

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 199 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 162

1        investments that Elliott had made into public
2        companies.
3              Q.   Got it, okay.       So these are just notes on
4        those deals?
5              A.   Yes.     And just that -- who is he, what is
6        he like, just --
7              Q.   Then on the left-hand side of the page, it
8        has some notes here.         Can you read that to me, what
9        that says.        Does it say "defamation campaign"?          The
10       ones that are kind of at a slant.
11             A.   Yes, it looks like it's the beginning of
12       "defamation" without the -o-n.
13             Q.   And then can you see what that says?             It's
14       a little hard to read.
15             A.   It says "Lupita."          Then it says "Pablo
16       Fajardo."        And then it says, "Working on it.
17       Embedded authenticity" -- um --
18             Q.   "Authority"?
19             A.   "Authority.      Constant battles.      He who
20       controls the money."
21             Q.   Do you know what that's a reference to?
22             A.   No.
23             Q.   Do you know who Pablo Fajardo is?
24             A.   I know that he is an Ecuadorian attorney.
25             Q.   Do you know what his role is in the

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 200 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 163

1        Ecuadorian litigation or any other proceedings,
2        if any?
3              A.   No.    Historically that it was -- he was,
4        I think, one of the lead attorneys.
5              Q.   And do you know if he still has that role?
6              A.   I'm not certain.
7              Q.   And how about -- do you know what it means
8        "Working on it" or "Embedded authority"?              Do you
9        know what that reference is?
10             A.   No.
11             Q.   Do you know why you took these notes?            Were
12       you talking to Lupita or somebody else?
13             A.   No.    I wasn't talking to Lupita.
14             Q.   Were you talking to Steven Donziger?
15             A.   Yes.    I think this is probably in reference
16       to the post, I sent the email out and in hindsight
17       shouldn't have.
18             Q.   Oh, okay.
19             A.   And it was just -- when someone just talks
20       and talks, I just actively listen by writing stuff
21       down.
22             Q.   Understood.      And so "He who controls the
23       money," is that a reference to Fajardo controlling
24       the money or Donziger controlling the money?               Who
25       controls the money?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 201 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 164

1              A.   I think it's just whomever controls the
2        money.
3              Q.   So is the battle referred to here over who
4        controls the money?        Is it a battle over who
5        controls the money?
6              A.   I'm not sure.
7              Q.   Was the concern that if your email got out
8        or the news of the Elliott meeting got out, that
9        that would spark some kind of a dispute between
10       Fajardo and Donziger or someone else?
11             A.   I'm not certain.
12             Q.   Do you remember what it means about the
13       constant battles?      Who are the battles between and
14       among and what are they about that are referred to
15       here; do you know?
16             A.   To me, it was all battles all over.
17             Q.   So do you think the battles here are
18       battles with Chevron or battles with Fajardo
19       or . . .
20             A.   I can't say with certainty.
21             Q.   Why are there references -- Do you know why
22       there are references to Lupita and Cristina Muñoz in
23       these notes?      There's -- "Lupita" appears at the top
24       of the page over here on the left and also at the
25       bottom?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 202 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 165

1              A.   Yeah, I think -- I believe that these two
2        have nothing to do with any -- they wouldn't need to
3        know that there was a meeting at Elliott and
4        wouldn't really -- there was no need for them to
5        know that.
6              Q.   Was there a concern that they would give
7        that information to Pablo Fajardo?
8              A.   I'm not certain.
9              Q.   And it says, "Working with Steven, talk to
10       you in particular."
11                      Do you know what that's about at the
12       bottom there under "Lupita/Cristina Munoz"?
13             A.   I think that was, you know, a suggestion
14       like, like do you want me to call Lupita or
15       Cristina?     Do you want me to contact them directly?
16       Like what do you want me to do?               If so, what could
17       I -- how would I frame it?
18             Q.   And did you end up contacting either of
19       them?
20             A.   Lupita, just by email.
21             Q.   And what was that email about?
22             A.   I just -- I don't recall specifically.
23       I think it was, you know, Could you give me a call,
24       just so I could tell her, Sorry I sent that email.
25       Please disregard it.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 203 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 166

1              Q.   Did you end up talking to her?
2              A.   No.
3              Q.   Do you know if Donziger did?
4              A.   I'm not certain.
5              Q.   Did you talk to Cristina Munoz?
6              A.   No.
7              Q.   Did you send her an email?
8              A.   No.
9              Q.   Looking at the next page here, 373, again,
10       this just looks like notes on research regarding
11       Jesse Cohn; is that right?
12             A.   Correct.
13             Q.   And just looking down here, you say "Value
14       created for people, planet, and profits."
15                        Do you recall what that's a reference
16       to?    Is that something you read about him or
17       something you thought might appeal to him; do you
18       remember?
19             A.   I think something that would appeal.            Kind
20       of having that -- you know, "impact investing" is
21       such a buzzword these days.
22             Q.   Um-hum.    And then how about at the bottom
23       there where it says, "Capital needed to collect,"
24       what do you understand that to refer to?
25             A.   That capital money was needed in order to

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 204 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 167

1        attempt to successfully collect.                   Capital, just
2        funding.
3              Q.   Understood.      Okay.      To collect on the
4        Ecuadorian judgment?
5              A.   Correct.
6              Q.   And then on page 374, that at the top has
7        the November 6, 2017 date.             Do you know if these
8        notes were taken during the meeting?
9              A.   No.     This would have been my walking into a
10       blind meeting, how might I -- you know, how might it
11       be structured or . . .
12             Q.   How you would introduce yourself?
13             A.   Yes.
14             Q.   So did you end up delivering an introduction
15       like this or any other introduction?
16             A.   I didn't have my notes out to do that.
17       I just -- I did deliver an introduction of just,
18       You know Jonathan Bush.           I know Jonathan Bush.            He
19       connected us.        You know, I learned about this case
20       when I went to travel to Ecuador, and I thought it
21       would be an interesting opportunity for you two to
22       discuss.
23             Q.   Okay.
24             A.   That's it.
25             Q.   At the bottom there it says, "Negative

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 205 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 168

1        impact for you?        Risks, due diligence."
2                          Can you tell me what that refers to?
3        What would be the negative impact for them?
4              A.   I'm not certain.         That would have been
5        probably just a random question that I would have
6        thought to inquire, although I did not see myself
7        participating in this meeting.
8              Q.   All right.     I don't have any other questions
9        on those notes.
10                         Well, let's go into some issues
11       regarding compensation or other payments to
12       Mr. Donziger.        Do you have any agreements with
13       Mr. Donziger?
14             A.   No.
15             Q.   Do you have any agreements related to your
16       work on this case?
17             A.   No.
18             Q.   Do you know Josh Rizack?
19             A.   Yes.
20             Q.   So the records in particular, I don't know
21       if you're familiar with, your attorneys made two
22       productions.        The first one was mostly emails --
23             A.   Yes.
24             Q.   -- the second was a bunch of financial
25       records.     You're generally aware of that?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 206 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 169

1              A.   Yes.
2              Q.   So those financial records, where did you
3        obtain them?        And if it's from multiple places,
4        that's fine.        The reason I'm asking is because I'm
5        guessing that you obtained at least some of them
6        from Mr. Rizack; is that right?
7              A.   I did.
8              Q.   Because we have been discussing with him
9        also, and he did tell us that he had provided you
10       with documents.
11             A.   Yes.     I went to his office somewhere in
12       Connecticut and got two boxes of stuff.
13             Q.   Two boxes of stuff, okay.               And so your
14       attorneys looked over that stuff, and they decided
15       what was responsive, and that's what was produced?
16             A.   Correct.
17             Q.   So it's not everything you got from him,
18       correct, what we received?
19             A.   Correct.
20             Q.   And then in terms of the more recent stuff,
21       so -- again, I'm just speaking in general terms, and
22       I'm not trying to trap you or anything like that.
23                         But there was a lot of stuff that was
24       quite old that predates your knowledge of this case,
25       right?     So I'm assuming anything that old you got

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                       516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 207 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 170

1        from Mr. Rizack; is that right?
2              A.   100 percent.
3              Q.   Did Mr. Donziger provide you with any older
4        records --
5              A.   No.
6              Q.   -- that you recall?
7                         And then how about the new -- what would
8        be stuff that maybe you got directly, some of the
9        newer stuff from 2018, 2017 maybe?
10             A.   2018.
11             Q.   And what was -- how did you obtain those
12       documents?       Mr. Donziger gave them to you?           It looks
13       like there's some invoices from various sources,
14       like Mr. Page's firm, Forum Nobis.                And then there's
15       also invoices from Mr. Donziger's firm.
16                        Were those sent directly to you?           How
17       did you obtain them?
18             A.   They would have come from Steven.
19             Q.   So were you compensated for your work?
20             A.   Nope.
21             Q.   So you were doing this because -- tell me
22       why you were doing it.
23             A.   Great question.       I was doing it because I
24       created professional space in my days with my
25       business and took a risk with my time to learn

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 208 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 171

1        something that was interesting that a lot of people
2        that I respect were supporters of.                 And I embarked
3        to just learn more.         It was like an adult education.
4              Q.   Got it, okay.       So everything you did was
5        pro bono basically?         What we would call pro bono?
6              A.   100 percent.
7              Q.   And so we talked -- Let me just close out
8        Elliott.     Did you do any follow-up after the meeting?
9              A.   Just by email.
10             Q.   And it was the email where you said -- I've
11       seen the emails.        We don't need to go over them.
12             A.   Just to -- I think it was maybe a month and
13       a half later.        I didn't hear from them.           And then I
14       just out of -- oh, yeah, I don't know, let's -- I'll
15       email them.
16             Q.   And when you followed up with Mr. Grinberg,
17       after he said Elliott isn't going to go forward with
18       this matter, and you asked Mr. Grinberg for -- to
19       have a chat?
20             A.   Um-hum.
21             Q.   Did you ever end up chatting with him?
22             A.   No.   I thought about calling him, but I was
23       respecting his no answer.
24             Q.   And do you know if Donziger talked to him?
25             A.   Not aware.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 209 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 172

1              Q.    Or how about Mr. Cohn?
2              A.    I did not talk to Mr. Cohn.
3              Q.    I think you suggested the call with
4        Mr. Grinberg.         That's why I'm asking if you talked
5        to Mr. Cohn also?
6              A.    No.     No, no.
7              Q.    And so was there any other follow-up?
8        Did you send them any documents?                    Did Mr. Donziger,
9        to your knowledge, send them any documents?
10             A.    No.
11             Q.    He referred to a packet of information in
12       an email.         Does that -- does that -- do you recall
13       that?
14             A.    Yes.     I think there was some due diligence
15       pack.      I don't know what it is or have never seen it.
16             Q.    Do you know whether Mr. Donziger sent that
17       to them or had anyone send it to them?
18             A.    I'm not aware he did.
19             Q.    And you've never seen it?
20             A.    No.
21             Q.    You didn't help put it together?
22             A.    No.
23             Q.    Do you know whether they ever signed the
24       NDA that was provided to them?
25             A.    I don't believe that they did.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 210 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 173

1              Q.   You said you did all your work for free.
2        Did you have any agreement to any future payment,
3        for example, if they successfully enforced the
4        judgment?
5              A.   No.    There was conversation about that
6        possibility, but I was not in a position to explore
7        that because I was still trying to determine the
8        understanding -- general understanding of it, and
9        if, in fact, I even wanted to be involved in it.
10             Q.   Understood.     So why did you end up obtaining
11       those records from Mr. Rizack?               What was the purpose
12       of providing you with those records?               Were you
13       intending to take over something of his role, or
14       what I understand to have been his role?
15             A.   Well, I viewed it as an organization.
16       Everything that I could understand was completely
17       disorganized.       And I was attempting to -- I thought
18       there would maybe be something useful and interesting
19       in those materials, but it was all old and --
20       historically.
21                        Like I like to see how money flows.
22       Money flowing tells me a story.               And so if I had the
23       benefit of seeing some historical information, it
24       would give me a better perspective of what I was
25       even looking at.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 211 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 174

1              Q.   And what do you mean by that?           Like in
2        terms of understanding what the funding needs were
3        for the case or where the money was going, what
4        money would need to be raised or what was the
5        purpose of kind of wanting to understand that?
6              A.   Well, one, I thought it was interesting.
7        Two, it needed to be done.             There needed to be some
8        sort of order.        And, you know, if there's money
9        moving around, there's got to be good controls
10       around it just in general.             Just a general kind of
11       business principles.
12             Q.   Did you feel there was good controls over
13       the money related to the case?
14             A.   I was getting the feeling that there were
15       not great controls.
16             Q.   So let's just get more specific as to money
17       provided to Mr. Donziger.            So the records that you
18       produced do show, you know, quite a few payments to
19       Mr. Donziger.        They show payments from Lenczner.            We
20       talked about him earlier, from Lenczner Slaght Royce
21       Smith.
22                      That's the law firm where Mr. Lenczner
23       works, right?
24             A.   Um-hum.
25             Q.   So there were a lot of payments -- monies

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 212 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 175

1        that came to Mr. Donziger from Lenczner according to
2        the records that you provided.
3                          Do you recall that?
4              A.   Those would have come from Josh.
5              Q.   From --
6              A.   Josh Rizack's files.
7              Q.   You mean the records that show those
8        payments?
9              A.   Yes.
10             Q.   And did you analyze those records at all?
11             A.   I did not analyze them.
12             Q.   So you didn't do any analysis of monies
13       that Mr. Donziger had received or anything like
14       that?
15             A.   No.     There was a hope that that could be a
16       project.     But it was such a mess, I didn't even
17       attempt.
18             Q.   When did you get those records; do you
19       remember?
20             A.   I think it was sometime like the third week
21       of January of 2018.
22             Q.   So pretty recently?
23             A.   Yes.
24             Q.   So what did you do with the records,
25       if anything?        Did you dump any of the numbers into a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 213 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 176

1        spreadsheet?        Did you try to do any analysis --
2              A.   No.     I put them in my home office above our
3        garage.
4              Q.   And you never took them out of the box?
5              A.   I thumbed through them just to get
6        familiar.        One of them I don't think I even did
7        because it was all old and not relevant.
8              Q.   Understood.      So let's talk about some of
9        the more recent records.            So you testified earlier
10       about three payments you were aware of being made to
11       Mr. Donziger?
12             A.   Correct.
13             Q.   $25,000, $25,000, and $75,000, right?
14             A.   Correct.
15             Q.   All in the first few months of 2018, right?
16             A.   Yes.
17             Q.   Let's talk about those payments.
18                         Can you get the records out related to
19       those.
20                         What was the purpose of those payments?
21             A.   $25,000 would be a monthly retainer payment.
22       And then the $75,000 payment was $25,000 retainer
23       payment and $50,000 reimbursement for unpaid
24       retainers, prior -- prior unpaid retainers or
25       reimbursement for expenses.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 214 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 177

1               Q.    Now, I asked you this previously, but I'm
2        just asking again for the sake of clarity for
3        follow-up questions.
4                            I think you testified earlier that you
5        were not aware of any agreement pursuant to which he
6        received a $25,000 monthly retainer --
7               A.    Correct.
8               Q.    -- is that right?
9                            So were you responsible for approving
10       the invoices?
11              A.    No.
12              Q.    No.     Who was responsible for that?
13              A.    He was.
14              Q.    And did you show those invoices to anyone
15       else?       Do you know whether he did?
16              A.    No.     I did not and I am not certain if he
17       did.
18              Q.    And so in terms of -- you testified also
19       that the money came out of CWP Associates?
20              A.    Yes.
21              Q.    And you testified that that entity is under
22       the Streamline Family umbrella?
23              A.    Yes.
24              Q.    Is it a domestic entity?                Is it
25       incorporated?

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 215 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 178

1              A.   It's a doing-business-as.
2              Q.   So it's not separately incorporated --
3              A.   No.
4              Q.   -- or LLC'd or anything like that?
5              A.   No.
6              Q.   And what was the purpose of having the
7        money go through there?
8              A.   Better recordkeeping.
9              Q.   And that was something that -- when was it
10       created or when did you start using it?
11             A.   It was created at the end of December,
12       like -- and I -- yeah, the end of December it was
13       opened.
14             Q.   Were any other monies paid to Mr. Donziger
15       from CWP Associates?
16             A.   No.
17             Q.   How about to Laura Miller, his wife?
18             A.   No.
19             Q.   Were any other monies from there used to
20       pay any of his expenses?
21             A.   There was a -- I think there was one month
22       of a -- he had an American Express card that was
23       segregated from my account because he was not good
24       at keeping track of anything financially that I
25       could recognize.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 216 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 179

1                          So I said, Why don't you use this card
2        for your expenses, and then it will be very clear
3        what it's for, you know, this purpose -- whatever
4        work you're doing on this.
5              Q.   I see.     So you told him to use a separate
6        card for his case-related expenses?
7              A.   Yes.     So I wouldn't get 1,000 receipts
8        of -- or never get them.
9              Q.   Got it, okay.
10             A.   It was a better bookkeeping -- the decision
11       was a cleaner bookkeeping.
12             Q.   And when would you have given him that card?
13             A.   Maybe February, sometime in February.
14             Q.   Of 2018?
15             A.   Um-hum.
16             Q.   And has he been using it, to your knowledge?
17             A.   He did use it and he's no longer -- he no
18       longer has it -- Well, he might have it, but he can
19       no longer use it.
20             Q.   And when did he stop using it?
21             A.   The day I received a packet of information.
22             Q.   Was it the day you received the preservation
23       order that the judge issued in the Southern District
24       of New York, or is it some other information?
25             A.   I don't recall specifically.            But it was

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 217 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 180

1        sometime in mid March when I said [nonverbal sound].
2              Q.   Is it when you received legal papers from
3        Gibson Dunn related to the legal case or -- I'm not
4        trying to confuse you.          I just --
5              A.   When I received the subpoena by email from,
6        I believe, Alejandro, I was like, Yeah.                 And it
7        wasn't that day.        But that started the process of
8        like, No.
9              Q.   So are you continuing to manage funds
10       through this CWP Associates entity?
11             A.   No.
12             Q.   And so I don't actually understand the
13       concept of a doing-business-as entity or how that's
14       an entity.        So it's not legally constituted?             You
15       just sort of . . .
16             A.   You can pay $30 and go to the Town Hall and
17       have a registration -- you know, there's a
18       certificate form, a one-page that you fill out.
19             Q.   Yes.
20             A.   And they stamp it and then you're able to
21       do -- it's like a sole proprietor.                 So when I
22       started my business, I went in as Streamline Private
23       Wealth as a sole proprietor.
24             Q.   Got it.
25             A.   Which is just a person doing a business as.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 218 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 181

1        And in this case it was -- you know, Streamline is
2        an S-corp.        And so CWP Associates was a d/b/a of
3        Streamline, the S-corp.
4              Q.   And what does "CWP" stand for?
5              A.   "Chevron will pay."
6              Q.   Very clever.        So does this entity still
7        exist?
8              A.   No.
9              Q.   To the extent it is an entity at all?
10             A.   No.
11             Q.   It doesn't.      So did you actually go in and
12       say --
13             A.   No.     But I will -- I did not go into the
14       Town Hall, but I will.           The bank account -- the only
15       purpose for it was to open up a bank account.                 And
16       that has been closed.
17             Q.   It probably is in these records -- oh, it's
18       Bank of America, right?
19             A.   Yes.
20             Q.   And now it's closed.           And what did you do
21       with the money that's in there?
22                         MR. LIBBY:     Um --
23       BY MS. CHAMPION:
24             Q.   Did it go to Mr. Donziger?              Maybe I can ask
25       it that way.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 219 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 182

1              A.   It did not.
2              Q.   Did it go to his wife?
3              A.   It did not.
4              Q.   So you talked about some loans that you
5        thought Mr. Donziger had received.                 And you talked
6        about these three payments.              Are you familiar with
7        any other monies that he received either as loans or
8        that were borrowing against his interest or as
9        retainer payments?
10             A.   No.
11             Q.   And are you aware of any other assets that
12       he received over the time that you've been involved?
13             A.   No.
14             Q.   So let's talk about --
15                         Do we have the records?           I want the
16       invoices.        These ones?
17                         Who is John van Merkensteijn?
18             A.   John is a supporter of Pachamama Alliance.
19       And he hosts a lot of events at his place in New
20       York.
21             Q.   Did you update him after the Elliott
22       meeting?
23             A.   He -- I believe I did.             Or we -- I saw
24       him -- I saw him that weekend because our kids -- my
25       whole family went to where he lives.                 And there's a

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 220 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 183

1        giant gym in the basement, so they play basketball.
2        And so I believe he became aware of it then.
3              Q.   And what's the relationship between
4        Pachamama Alliance and the Ecuadorian litigation, if
5        you know?
6              A.   What I know is that Pachamama Alliance is a
7        nonprofit organization to help preserve the rain
8        forest.     And they are in Quito -- there's a lot of,
9        I think, commonality of people that they deal with.
10             Q.   And do you know whether he knows
11       Mr. Donziger?
12             A.   Who?
13             Q.   Does Mr. Merkensteijn know Mr. Donziger?
14             A.   van Merkensteijn?
15             Q.   Yes.
16             A.   Yes.
17             Q.   Are you aware of anyone giving Mr. Donziger
18       money?
19             A.   I am not.
20                         MS. CHAMPION:      Let's go over some of
21       these invoices that you have, the more recent ones
22       from Mr. Donziger.
23                               (Discussion off the record.)
24       BY MS. CHAMPION:
25             Q.   Are you aware of a loan made to Mr. Donziger

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 221 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 184

1        by a Mr. Waters, Mr. George Waters in 2016, January
2        2016?
3              A.   Is that Roger Waters, some singer?
4              Q.   I'm assuming it is.          It's George R. Waters.
5        It's in some of the documents that you probably got
6        from Mr. Rizack.
7              A.   Yes.
8              Q.   So it may be something you're not familiar
9        with, but I just wondered if you had any knowledge
10       of it?
11             A.   No.
12             Q.   And you don't have any knowledge of any of
13       the transfers from Lenczner's firm to Mr. Donziger
14       or why those were made?
15             A.   None.
16             Q.   And how about payments made to Mr. Page, to
17       Forum Nobis, his firm?         Who approved those payments,
18       to your knowledge?
19             A.   Steven would have.
20             Q.   Steven would have.         Okay.       And would those
21       have been made also from the CWP Associates account?
22             A.   Yes.
23             Q.   Was anybody else paid money out of that
24       account?
25             A.   Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 222 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 185

1              Q.   Who?
2              A.   I'm trying to think.          That's a lot to ask
3        for me to remember.
4              Q.   Just to your recollection.
5              A.   There was --
6              Q.   I see maybe some charges to a printer.
7        Does that ring a bell, EPES, Wilson-EPES Printing?
8              A.   That sounds familiar.           It was like a
9        printing for legal documents kind of thing?
10             Q.   Yes.
11             A.   That sounds familiar.
12             Q.   Anything else that you recall?
13             A.   There was some, you know, payments to -- I
14       believe there was payments to -- one payment to the
15       FDA, payments to individuals helping in Ecuador,
16       you know, very small payments.
17             Q.   Do you know --
18             A.   There were lawyer, Canadian lawyer payments.
19             Q.   And were those paid pursuant to invoices
20       that you recall?
21             A.   Everything was paid with a -- pursuant to
22       invoices.
23             Q.   And did Mr. Donziger approve all those
24       invoices?
25             A.   Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 223 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 186

1                       MS. CHAMPION:        Well, let's go over some
2        of these records.      So I have here --
3                       MR. LIBBY:      Hold on, Anne.          We're
4        talking about Donziger's assets, liabilities, and
5        financial situation?
6                       MS. CHAMPION:        Yes.      But I'm just trying
7        to understand that he -- I think that, you know, you
8        could make an argument that he benefitted from some
9        of these payments.       So I'm trying to understand who
10       was paid.
11                      For example, there were invoices in here
12       related to redesign of his website.                 You know,
13       I think you could argue that's not really a case
14       expense.     Do you charge your clients for redesigning
15       your website?
16                      MR. LIBBY:      I don't want to stop
17       progress here, but I'm having difficulty reconciling
18       the line of questioning with (b).                 It's a Donziger
19       thing.
20                      MS. CHAMPION:        Right.        I'm just trying
21       to understand who was paid, and then to the extent I
22       think that it would arguably be something that's
23       actually benefitting him, then I would follow up.
24       But I'm just trying to establish --
25                      MR. LIBBY:      Oh, I know you're trying to

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                       516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 224 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 187

1        establish a baseline.         Maybe we can go backwards and
2        ask if any of that was a benefit to him, and then
3        follow that up.
4                       MS. CHAMPION:        But I think that's a
5        legal conclusion, right?
6                       MR. LIBBY:      It could be.        I honestly
7        don't want to -- I don't want to stop progress, but
8        then again, I don't want to get mushy on the scope
9        of (b).
10                      MS. CHAMPION:        Yes.      I understand.
11                      MR. LIBBY:      So you're saying that if
12       somehow some third party got paid, but actually it
13       was a benefit to him, is it an asset?               I don't get
14       it.    Is it not a liability?           Is it --
15                      MS. CHAMPION:        Well, it's proceeds that
16       he received, right?
17                      MR. LIBBY:      Oh, well if, in fact, they
18       were proceeds that he, Donziger, received --
19                      MS. CHAMPION:        I don't mean proceeds of
20       the judgment --
21                      MR. LIBBY:      Oh, no.        Proceeds generally.
22                      MS. CHAMPION:        Yes.
23                      MR. LIBBY:      So if that's the baseline
24       question, okay.      I thought you were talking about
25       monies spent -- I mean, paid out to third parties.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 225 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 188

1                       MS. CHAMPION:          The reason I want to know
2        the third parties is to know whether or not there's
3        an argument.      For example, if his wife received
4        money --
5                       MR. LIBBY:        All right.         That's clear.
6        I get that.      Okay.
7                       MS. CHAMPION:          That's all.
8                       MR. LIBBY:        Anybody else?
9                       MS. CHAMPION:          Well, I don't know.
10       That's why I'm asking her.
11                      MR. LIBBY:        You're going to move right
12       through this, right?
13                      MS. CHAMPION:          I don't think that's out
14       of line.     And I'm almost done.
15                      MR. LIBBY:        Well, it's kind of
16       attenuated, but I'm going to let you go and do it in
17       the interest of time and get moving.
18                                (Discussion off the record.)
19                      MR. LIBBY:        And I take it we're on the
20       short strokes here?          We're getting close to the
21       finish line?
22                      MS. CHAMPION:          Yes.      We are.
23                      So I'm going to hand you what I will
24       mark as Exhibit 20.
25                                (Discussion off the record.)

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 226 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 189

1                           MS. CHAMPION:      Exhibit 13.   Sorry about
2        that.      This is MKS-0000396.
3                                 (Sullivan Exhibit 13 was marked
4                                 for identification.)
5        BY MS. CHAMPION:
6              Q.    So it's clear enough what this is, right?
7        An invoice from Donziger's firm?
8              A.    Yes.
9              Q.    And did this have any backup with it, any
10       receipts or anything?
11             A.    No.
12             Q.    And you testified that the $75,000 payment
13       was a combination of retainer and expenses, right?
14             A.    Correct.
15             Q.    Was backup provided for the expenses?
16             A.    No.
17             Q.    And because you were not responsible for
18       approving the payment?
19             A.    Correct.
20             Q.    So you didn't need to see the backup, right?
21             A.    I did not.
22             Q.    And you did not request it?
23             A.    I did not.
24             Q.    Did he represent to you that there was
25       backup?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com               516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 227 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 190

1              A.   Well, I think there was the -- a lot of
2        expenses and a lot of things that he has paid
3        personally.       I don't know what those are.       But he
4        did reference that he did.
5              Q.   But you didn't view that as your role to
6        check that?
7              A.   No.
8              Q.   Or your role to ensure that he was, in fact,
9        entitled to the retainer that he said he was?             You
10       didn't view that as your role?
11             A.   No.
12                        MS. CHAMPION:      So I'm going to introduce
13       as 14, Exhibit 14, a document --
14       BY MS. CHAMPION:
15             Q.   So I'm sorry.      Let's go back to 13.      Was
16       this invoice paid?
17             A.   This would have been paid, the $25,000
18       payment, in January.
19                        MS. CHAMPION:      And then I'm going to
20       mark as Exhibit 14, MKS-0000398.
21                              (Sullivan Exhibit 14 was marked
22                              for identification.)
23       BY MS. CHAMPION:
24             Q.   Do you recognize this document?
25             A.   Yes, it's an invoice.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 228 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 191

1              Q.   And it's an invoice from the Law Offices of
2        Steven Donziger, January 2018, $25,000, right?
3              A.   Correct.
4              Q.   Is that your note on it, "Paid 2/2/2018"?
5              A.   Yes.
6              Q.   And so this invoice was paid also?
7              A.   Yes.
8              Q.   So that would have been the second $25,000
9        payment that you referred to?
10             A.   Yes.
11             Q.   And do you know what this was for?
12             A.   His legal work.
13             Q.   Is it a January 2018 retainer payment, or
14       is it some back payment?
15             A.   I'm assuming by looking at it, it was a
16       January payment.        It was paid in February for work
17       done in January.        And the prior invoice was work
18       done in December, paid in January.
19             Q.   Got it.     So by "the prior invoice," you
20       mean Exhibit 13 --
21             A.   Yes.
22             Q.   -- the December 2017 invoice?
23             A.   Yes.
24                         MS. CHAMPION:       And then how about
25       MKS-0000405.        We'll mark that as Exhibit 15.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 229 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 192

1                                (Sullivan Exhibit 15 was marked
2                                for identification.)
3        BY MS. CHAMPION:
4              Q.   Can you identify that document?
5              A.   Yes.     This is an invoice for $25,000.
6              Q.   And what do you understand that invoice to
7        represent?
8              A.   Legal services.
9              Q.   Is that a retainer payment, or is it like
10       hourly . . .
11             A.   Retainer payment.
12             Q.   And was this paid?
13             A.   I'd have to look at the other records that
14       show a confirmation to confirm that.
15             Q.   And then let's look at some of those.
16       I think I know the ones you need.
17                         Can you find those records for me.
18                         Do these look like the ones that would
19       help you figure it out?
20             A.   No.     There would have been the invoice with
21       a confirmation of payment for me to confirm if it
22       was paid.
23             Q.   This kind of thing?
24             A.   Yes.
25                         MS. CHAMPION:       I'll mark this as 16.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 230 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 193

1                              (Sullivan Exhibit 16 was marked
2                              for identification.)
3                       MS. CHAMPION:        It's MKS-0000395.     Can
4        you tell me which of the invoices, if any, that
5        relates to.
6                       THE WITNESS:        This was paid January 24.
7                       MS. CHAMPION:        It may make it easier if
8        I give you this exhibit also.              I'll mark this as
9        Exhibit 17.      It's MKS-0000390.
10                      MR. LIBBY:      Is this 16 or 17?
11                      MS. CHAMPION:        That's 17.
12                      MR. LIBBY:      Do I have 16?
13                      MS. CHAMPION:        You might not.     I'll give
14       it to you.
15                      MR. LIBBY:      I don't think I do.
16                             (Discussion off the record.)
17                             (Sullivan Exhibit 17 was marked
18                             for identification.)
19                      THE WITNESS:        So by looking at --
20                      MR. LIBBY:      Hold on a second.       You have?
21                      THE WITNESS:        390.
22                      MR. LIBBY:      390.       Is that Exhibit 17?
23                      THE WITNESS:        17.
24                      MR. LIBBY:      I just need 16 whenever you
25       get a chance.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 231 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 194

1        BY MS. CHAMPION:
2               Q.   Do you know which confirmation page relates
3        to which invoice?
4               A.   I do not.
5                           MS. CHAMPION:      And how about -- I'm
6        going to mark this as Exhibit 18.                   It's MKS-0000397.
7                                 (Sullivan Exhibit 18 was marked
8                                 for identification.)
9        BY MS. CHAMPION:
10              Q.   That appears to be a separate confirmation
11       page also; do you agree?
12              A.   Yes.
13              Q.   They all have different dates, right?
14              A.   Yes.
15              Q.   So --
16              A.   This would have -- so Exhibit 18 on 2/2
17       would be connected to Exhibit 14 as confirmation of
18       payment.
19                          MR. LIBBY:     Which two again?
20                          THE WITNESS:      18 and 14.
21                          MR. LIBBY:     18 and 14, okay.         Okay.
22       BY MS. CHAMPION:
23              Q.   Are you able to match up the other ones, or
24       not?
25              A.   No.     Because there's no -- my note is not

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 232 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                      Page 195

1        on there.         That's how I'm matching them up.
2               Q.   Oh, I see.     There's no invoice number on
3        that or anything like that?
4               A.   No.
5               Q.   So 390 is Exhibit 17; is that right?
6               A.   Yes.
7                           MS. CHAMPION:        Is that the one you're
8        missing?
9                           MR. LIBBY:     No.      I'm missing Exhibit 16.
10                          THE WITNESS:      On 1/24.
11                          MR. LIBBY:     Here we go.        That will help
12       you.
13                          MS. CHAMPION:        390?
14                          THE WITNESS:      No.       January 24.     That was
15       the transfer date.
16                          MS. CHAMPION:        And what's the Bates
17       number at the bottom?
18                          THE WITNESS:      395.       But he has it now.
19                          MR. LIBBY:     395, got it.
20                          MS. CHAMPION:        And that's Exhibit 17?
21                          MR. LIBBY:     Yes.      16.
22                          MR. HERRERA:      16.
23                          THE WITNESS:      16.
24                          MS. CHAMPION:        Got it, okay.        Sorry, so
25       confusing.

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                      516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 233 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 196

1        BY MS. CHAMPION:
2              Q.   So Exhibit 16, you believe that relates to
3        which invoice, or you don't know?
4              A.   16, I am not certain.
5              Q.   But it's your belief that if a payment were
6        made to Mr. Donziger, there would be a page like
7        this reflecting it?         If a payment were made to him
8        from the CWP account?
9              A.   Yes.   And I'm just noticing on Exhibit 17,
10       this is actually not to Steven.                   This is to Forum
11       Nobis.
12             Q.   Okay, got it.       And that's 390?
13             A.   That's 390.
14             Q.   Got it.    Bates 390.         What's the exhibit
15       number again?
16             A.   17.
17             Q.   Got it, okay.       So let me just look for the
18       confirmation pages related to Mr. Donziger.                   So we
19       have Exhibit 16, which is January 24, Bates 395,
20       right?
21             A.   Yes.
22             Q.   And we have Exhibit -- did we mark 397
23       that's the $25,000 payment to Donziger and
24       Associates?
25             A.   Yes.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 234 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 197

1              Q.   Do you have that?
2              A.   That's a confirmation for Exhibit 14.
3              Q.   That's Exhibit 18 then, right?
4              A.   Yes.
5                          MR. LIBBY:     Wait.       397 is going to be
6        Exhibit --
7                          MR. HERRERA:      18.
8                          THE WITNESS:      18.
9                          MS. CHAMPION:       That might be -- Do we
10       have any more confirmation pages to Donziger?
11                               (Discussion off the record.)
12       BY MS. CHAMPION:
13             Q.   What about the $75,000 payment?             Do you
14       recall when that was made?
15             A.   The end of February or very beginning of
16       March.
17             Q.   And do you know why -- if we don't have a
18       confirmation page, why that would be?                I'm going to
19       search right now and see if we have one.
20             A.   There should be a confirmation page.
21             Q.   Okay.     I'm going to look for it.
22             A.   Because I remember I know that I noted
23       $25,000 monthly or retainer and $50,000
24       reimbursement.
25                         MS. CHAMPION:       So I do see a page in

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 235 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 198

1        here.      Alejandro, if you can find me Bates 403.             I
2        think it just looks a little bit different.                 I'm not
3        sure why.
4                              (Discussion off the record.)
5                        MS. CHAMPION:       Let's go off the record
6        for a minute.
7                        THE VIDEO OPERATOR:           The time is 2:42.
8        We're off the record.
9                              (Recess at 2:43 p.m.,
10                             resumed at 2:48 p.m.)
11                       THE VIDEO OPERATOR:           This is the
12       beginning of Media No. 5.           We're back on the record.
13       The time is 2:47.
14                       MS. CHAMPION:       I'm going to mark as
15       Exhibit 19 a document labeled MKS-0000403.
16                       MR. LIBBY:     This is 19?
17                       THE WITNESS:       Should be 19.
18                       MS. CHAMPION:       Here we go.      This, I
19       think, should clear things up.
20                             (Sullivan Exhibit 19 was marked
21                             for identification.)
22       BY MS. CHAMPION:
23             Q.    So are those your -- What is this document,
24       first of all?
25             A.    This is a confirmation that a wire had been

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 236 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 199

1        sent and there would be an invoice to back this up.
2        But it was confirmation from Bank of America.
3              Q.   So that document is dated March 13, 2018,
4        right?
5              A.   Yes.
6              Q.   And it shows a $75,000 payment?
7              A.   Correct.
8              Q.   So let's see if we can match that up with
9        an invoice.       I note that your note says "$25,000
10       services, $50,000 reimbursements," right?
11             A.   Yes.
12             Q.   That's consistent with what you said
13       earlier?
14             A.   Yes.
15             Q.   Do you know whether those would have been
16       on the same invoice?
17             A.   I believe they were two invoices.         25 and
18       then a 50.
19             Q.   Got it, okay.      That may be one reason I'm
20       confused because I don't think there's a $75,000
21       invoice?
22             A.   No.    25 and then a 50 would have been
23       for . . .
24             Q.   Do you know whether it's any of the invoices
25       that I've already introduced as exhibits or you

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 237 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                    Page 200

1        can't tell?
2              A.   If I were to guess properly, I think it
3        goes with Exhibit 15.          And the only thing that we're
4        missing is the $50,000 reimbursement invoice.
5                          MS. CHAMPION:      I'm going to mark this as
6        Exhibit 20.        This is MKS-0000404.             I think this
7        might be our $50,000 invoice that we're looking for.
8                                (Sullivan Exhibit 20 was marked
9                                for identification.)
10                         THE WITNESS:      Yes.
11       BY MS. CHAMPION:
12             Q.   Does that --
13             A.   Correct.
14             Q.   And that is for -- for reimbursements?
15             A.   Yes.
16                         MS. CHAMPION:      Got it, okay.
17                         MR. LIBBY:     Can we just get a copy of
18       that when you . . .
19                         MS. CHAMPION:      Here.         I've got one right
20       here that you can have.
21       BY MS. CHAMPION:
22             Q.   So that is 404, right?             And that is
23       Exhibit 20, right?
24             A.   Yes.
25             Q.   So then -- Okay.         So Exhibit 18 goes with

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 238 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 201

1        Exhibit 14.       Exhibit 19 goes with Exhibit 15.              And
2        then Exhibit 13, which was the December 2017
3        invoice --
4              A.   I'm assuming would go with Exhibit 16.
5                         MS. CHAMPION:        Okay.       That makes sense.
6                         And then let's introduce MKS-0000365 as
7        Exhibit 21.
8                               (Sullivan Exhibit 21 was marked
9                               for identification.)
10       BY MS. CHAMPION:
11             Q.   So do you recall any other payments being
12       made to Mr. Donziger out of that CWP account?
13             A.   There would have been -- No, none other.
14             Q.   And do you know how he was receiving
15       payments prior to the creation of the CWP account?
16             A.   No.
17             Q.   So what is that document?
18                        MR. LIBBY:      Is this 21?
19                        MS. CHAMPION:        Yes.
20                        THE WITNESS:       This would have just been
21       a summary of outstanding payments.                  And the
22       September trip that was to Ecuador, apparently
23       $45,000 was the cost to him.
24       BY MS. CHAMPION:
25             Q.   The cost of -- his own personal cost for

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 239 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 202

1        the trip?
2              A.   I don't have any backup, so I cannot say
3        definitively.
4              Q.   You don't know whether that covered
5        expenses for anyone else who went on the trip?               Like
6        you, for example?
7              A.   I know the only thing that was covered for
8        me was the hotel for one or two nights.             But it was
9        Phil Fontaine, Ed John.          I think it was a trip that
10       was -- you know, Come to Ecuador and we'll cover all
11       the expenses.
12             Q.   Got it.
13             A.   And he fronted those.
14             Q.   Got it, okay.      You think Mr. Donziger
15       fronted them?
16             A.   That's what -- Yeah.          That's what I was
17       told.
18             Q.   And was this paid to him?
19             A.   No.
20             Q.   And I have another invoice here for like
21       $200,000, which based on your testimony so far, I'm
22       going to assume was not paid; is that correct?
23             A.   Correct.
24             Q.   Do you recall that invoice?
25             A.   Correct.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 240 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 203

1                       MS. CHAMPION:        And do you know -- I'll
2        just go ahead and introduce that so we have it in
3        the record.
4                              (Discussion off the record.)
5                       MR. LIBBY:      This is 22?
6                       MS. CHAMPION:        This will be 22, yes.
7                              (Sullivan Exhibit 22 was marked
8                              for identification.)
9        BY MS. CHAMPION:
10             Q.   And do you know what this was for, this
11       $200,000 invoice, which I'm handing you right now
12       marked as Exhibit 22, MKS-0000389?
13             A.   This would have been for reimbursement of
14       legal and -- legal services and consultative
15       services and expenses for -- over the course of four
16       years.
17             Q.   And what does the notation mean at the top,
18       "Do not pay until SRD approval"?
19             A.   Because I received it, but I don't do
20       anything -- I don't make any payments until I get
21       approval to do so.
22             Q.   And what was the approval separate from the
23       invoice?     Because if he's submitting the invoice but
24       also responsible for approving it, what was the
25       separate step?      How would he approve it?        Would he

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 241 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 204

1        send you an email or tell you on the phone, Go ahead
2        and pay that?        Like how would that work?
3              A.   It was mixed.       It was mixed.        So this one --
4        you know, I would have just noted either maybe in a
5        phone call to say, You know, do not pay this until
6        he approves it.        And I would just put it in a
7        folder.
8                          MS. CHAMPION:      I'm going to mark as
9        Exhibit 23, MKS-0000383.
10                               (Sullivan Exhibit 23 was marked
11                               for identification.)
12                         MR. LIBBY:    This is 23?
13                         MS. CHAMPION:      Exhibit 23, yes.
14       BY MS. CHAMPION:
15             Q.   Can you tell me what this document is?
16       I mean, most of it's redacted.                But it does say --
17       and I believe that's your handwriting, correct --
18             A.   Yes.
19             Q.   -- "Paid SRD 25K 1/24/18."
20             A.   It would just be a confirmation of
21       Exhibit 16.
22             Q.   The confirmation page, like from the bank?
23       I'm just -- I'm confused about what it is because
24       it's redacted.        The other ones aren't.          So is this a
25       confirmation page or is it something else?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 242 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 205

1              A.   So on the top of it, it says "Payments
2        due."
3              Q.   Um-hum.
4              A.   And that date is actually 1/11/18, should
5        be.
6              Q.   Got it, okay.
7              A.   Because when you're in the year, it takes
8        about a month to do it right.
9              Q.   Um-hum.
10             A.   And this would be a summary of payments as
11       of 1/11 that were due for the case.
12             Q.   So not just to Mr. Donziger?
13             A.   No.
14             Q.   And that's why it's redacted, to your
15       knowledge?
16             A.   That's why it's redacted.              And then there
17       would be just my notation of this amount.                 It was
18       probably a spreadsheet.
19             Q.   Then I want to talk about some of these --
20       this whole thing with the University of Calgary --
21       that was another thing I was curious about.
22                        So it looks like you were helping to set
23       up a conference there; is that right?
24             A.   I was not helping to set up the conference.
25             Q.   You were just -- you just received some

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 243 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 206

1        invoices related to it?
2              A.   I was aware it was happening and, yes, I
3        received some -- there was expenses related to that.
4              Q.   And were those paid out of the CWP account?
5              A.   Yes.
6                          MS. CHAMPION:      I'm going to mark as
7        Exhibit 24, MKS-0000401.
8                                (Sullivan Exhibit 24 was marked
9                                for identification.)
10                         MR. LIBBY:    And these are -- What's
11       your --
12                         MS. CHAMPION:      I'm honestly just trying
13       to understand what the payments -- this is actually
14       an invoice from Mr. Donziger, so I'm just trying to
15       understand what this relates to.
16                         MR. LIBBY:    Okay.
17       BY MS. CHAMPION:
18             Q.   So is this related to the conference?
19       These are payments to Mr. Donziger for the
20       conference, or what are they for, this invoice?
21             A.   This would be an invoice submitted to the
22       Law Offices of Steven Donziger for the conference
23       that was in -- to be planned in November of '18, to
24       be paid.
25             Q.   I see.     So it's actually an invoice to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 244 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 207

1        his --
2              A.   Yes.
3              Q.   -- law office?
4              A.   University -- No.          University of -- it was
5        an invoice to his law office and the University of
6        Calgary.      Group for Education and Human Rights was
7        the recipient.
8              Q.   Understood, okay.          So would he have been in
9        charge of approving the payment of this invoice
10       also?
11             A.   Yes.
12                         MS. CHAMPION:       And then I notice too
13       on -- I'll introduce MKS-0000399 as Exhibit 25.
14                               (Sullivan Exhibit 25 was marked
15                               for identification.)
16       BY MS. CHAMPION:
17             Q.   So this one -- I just notice on this
18       form -- Did you fill out this form?               It looks like
19       your handwriting, right?
20             A.   I did.
21             Q.   So when it says "Customer legal name" in
22       Section 3, "Law Office of Steven R. Donziger - CWP
23       Associates," what's the connection between those
24       entities?
25             A.   The -- and this is somewhat unusual, but in

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 245 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 208

1        order to receive the wire, they required this form
2        to be filled out.        And so I would have put "CWP
3        Associates" on there because the monies would have
4        referenced CWP.
5              Q.   Okay.
6              A.   I've never had to fill one of these out
7        before for initiating a wire, but that's what it was
8        related to.
9              Q.   So it wasn't intended to convey that CWP
10       Associates and Law Office of Steven Donziger were
11       the same entity --
12             A.   No.
13             Q.   -- or related entitles?
14             A.   No.     No.
15             Q.   And are they related?
16             A.   No.
17             Q.   Does CWP -- or did it, rather, have
18       officers or trustees or anything like that?
19             A.   Nothing.
20             Q.   Okay.
21             A.   It would have been -- it's the umbrella of
22       Streamline, which is solely me.
23             Q.   So when you fill out whatever form you fill
24       out in the Town Hall to create that, does it ask you
25       for like a business address or anything like that?

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com               516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 246 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 209

1              A.   I believe it does.
2              Q.   And would that just say your business
3        address?
4              A.   Yes.
5              Q.   And your contact info?
6              A.   Yes.
7              Q.   And does it ask for officers, or do you
8        remember what you put for information?
9              A.   Well, there are no officers for a d/b/a.
10             Q.   I defer to you on that.
11             A.   Yes.
12             Q.   I don't know anything about that.         I've
13       always been curious about that, actually.
14             A.   You can start anything.
15             Q.   So another question I wanted to ask also
16       was, you have a lot of Mr. Donziger's, it looks
17       like, personal financial records.
18                         Were those just obtained from Mr. Rizack
19       or --
20             A.   Yes.
21             Q.   -- did you have any role with respect to
22       his personal finances?
23             A.   None.
24             Q.   And then the other thing would be his bank
25       accounts.     Did you have knowledge of his bank

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 247 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 210

1        accounts?
2              A.    The only knowledge I have was the
3        instructions that he gave me to wire his retainer
4        payments to.
5              Q.    Okay.
6              A.    Which I believe was the business account.
7              Q.    And is that the only account you recall
8        making transfers to?
9              A.    Yes.
10             Q.    And so you were not -- I'm just going to
11       introduce a document that he produced.                  And, you
12       know, I think, you know, likely you're not aware of
13       anything else, but I just want to see --
14             A.    That Mr. Rizack produced?
15             Q.    No.     That Donziger produced.
16             A.    Okay.
17             Q.    -- and find out if you're aware of any
18       other bank account.          I'll find it.          But there are a
19       few cleanup questions I want to ask you in the
20       meantime.
21                          Do you know if at any point Mr. Donziger
22       closed any bank accounts he was using related to the
23       case?      Are you aware of that?
24             A.    Aware of none.
25             Q.    And do you know where he banked, what his

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 248 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 211

1        bank is?
2              A.   I assume TD.
3                       MS. CHAMPION:        Yes.      That's consistent
4        with my understanding as well.
5                       So let's mark this as Exhibit 26.            It's
6        MKS-0000388.
7                              (Sullivan Exhibit 26 was marked
8                              for identification.)
9        BY MS. CHAMPION:
10             Q.   That looks like a payment to Mr. Weyler.
11       Did Mr. Donziger direct you to make that payment?
12             A.   I didn't make this payment.
13             Q.   Okay.
14             A.   This is coming from TD Bank to Rex Weyler.
15             Q.   So you think this is a document you got
16       from Mr. Rizack, or why would you have it?
17             A.   It would have been --
18                      MR. LIBBY:      388 she produced or you say
19       that this came from?
20                      MS. CHAMPION:        She produced.
21                      MR. LIBBY:      Okay.
22                      MS. CHAMPION:        Yeah, I'm looking for the
23       document.
24                      MR. LIBBY:      Oh, I beg your pardon.
25                      THE WITNESS:        This would have come from

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 249 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                       Page 212

1        Mr. Rizack.
2                             MS. CHAMPION:      Fine.         Now, this
3        document -- I have 3, 4 -- I don't know that I have
4        1 and 2.        Do we have the first two pages of there?
5        Or maybe they only produced certain pages?                        I just
6        want to make sure that I give her a complete
7        document.        It's 366 -- I'll just look back at your
8        production and make sure.
9                             This is how we received it.             So it's a
10       document, as we received it, Bates stamped
11       MKS-0000366 through 368 -- well, actually 36 -- 368,
12       yes.        I'll mark that as Exhibit 27.
13                                  (Sullivan Exhibit 27 was marked
14                                  for identification.)
15       BY MS. CHAMPION:
16              Q.     Can you just walk me through what this
17       document is.
18              A.     It's a bank statement for Account 4660 0179
19       9158.
20              Q.     Is that the CWP account?
21              A.     Yes.
22              Q.     And so these unredacted line items, these
23       reflect wires, right?
24              A.     The unredacted reflect wires, yes.
25              Q.     And so these are wires to Mr. Donziger?

                                    Veritext Legal Solutions
     212-267-6868                     www.veritext.com                       516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 250 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 213

1              A.    Well, these would be wires coming back
2        in -- these are deposits.
3              Q.    And they're not redacted because they
4        relate to Mr. Donziger?
5              A.    Yes.     He -- when he gave me the first
6        instructions for the January, he gave me the wrong
7        account number.         And I attempted it -- this was a
8        first -- I attempted it three times because I didn't
9        assume that he would have given me the wrong account
10       number.
11             Q.    I see.
12             A.    But --
13             Q.    So these are just basically wires
14       returned -- you were trying to pay his December
15       invoice; is that correct?
16             A.    Correct.     And every time it got bounced
17       back.      Three times.
18             Q.    That's helpful.        I was a little confused.
19             A.    So was I.
20             Q.    Then the next page, page 4 of 6, so 367,
21       those are all debits, right?
22             A.    They're out -- yes, wired out.
23             Q.    And the first one says 1/24 to Steven
24       Donziger, $25,000; 1/26, $25,000 to Donziger &
25       Associates; 1/29, Donziger and Associates; 1/30,

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com               516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 251 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 214

1        Donziger and Associates.
2                          So they're each for $25,000?
3              A.   Right.     So the first three are wires out.
4        And the three that are listed on the prior page are
5        them coming directly back in at the end of the
6        business day.
7              Q.   I understand.
8              A.   So the only one that went out, that truly
9        went out was on 1/30.
10             Q.   Thank you.     That clears up a lot.        And then
11       the next page there, 368, at the top of the page, it
12       says, "Transfer Streamline Family of: Donziger and
13       Associates."
14                         Is that a second -- that's a payment of
15       maybe the January invoice?
16             A.   Yes.     That was a -- I don't like paying
17       wire fees if I don't have to because they're $30,
18       and so that is a transfer, an ACH debit --
19             Q.   Got it.
20             A.   -- which only cost $3 or $10.           So that's
21       what that represents.
22             Q.   Got it.     Oh, right.        And because it was
23       CWP, you could transfer without that fee; is that
24       right?
25             A.   I think it's just the way that they -- the

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 252 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 215

1        banks, the way they reference -- it doesn't go
2        through the fed reference system.                 It goes through
3        the banking system.
4                        MS. CHAMPION:         Got it, okay.      And again
5        if we go -- I think this actually might be a
6        separate document.        I'm going to introduce this as
7        Exhibit 28.      And this is MKS-0000369 through -- oh,
8        no.    This is just one page.            This is one page
9        standing alone.        This is how it was produced to us.
10       So it says page 3 of 4, but we only have that page.
11                       THE WITNESS:        Yes.
12                               (Sullivan Exhibit 28 was marked
13                               for identification.)
14       BY MS. CHAMPION:
15             Q.   So can you clarify for me what this is.
16             A.   This would be a wire transfer of $75,000,
17       representing $25,000 of services and $50,000 of --
18             Q.   Expenses?
19             A.   -- expense reimbursement.
20                       MS. CHAMPION:         I think we are almost
21       done here.
22                       So I'm just going to hand you
23       MKS-0000428.      We'll mark this as Exhibit 29.
24                               (Sullivan Exhibit 29 was marked
25                               for identification.)

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 253 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 216

1        BY MS. CHAMPION:
2              Q.   Can you just tell me what that document is
3        and why you have it.
4              A.   It's a --
5                          MR. LIBBY:     Hang on a second.
6                                (Discussion off the record.)
7        BY MS. CHAMPION:
8              Q.   What is this document?             I mean, it looks
9        like a bank record for Mr. Donziger, right?
10             A.   It's a bank statement.
11             Q.   So why do you have it?
12             A.   Because it's from -- if it's from 2014, it
13       came in a box from Josh Rizack.
14             Q.   Oh, okay.     For some reason, I thought this
15       said 2017.        I think I couldn't read it very well
16       because it's a little bit unclear, the copy?
17             A.   Yes.
18             Q.   So this would just have been in the Rizack
19       documents?
20             A.   Yes.
21                         MS. CHAMPION:       Let me make sure there's
22       no more of these I need to cover with you, but I
23       think I'm almost done.
24                         Let's just take a 90-second break.
25       Because I think I might be done, but I want to look

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 254 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 217

1        through my outline real quick.
2                       MR. LIBBY:      We can do that.
3                       THE VIDEO OPERATOR:            The time is 3:09.
4        We're off the record.
5                              (Recess at 3:10 p.m.,
6                              resumed at 3:16 p.m.)
7                       THE VIDEO OPERATOR:            This is the
8        beginning of Media No. 5.           We're back on the record.
9        The time is 3:16.
10                      MS. CHAMPION:        I'm going to hand you
11       what I've marked as Exhibit 30.               It's MKS-0000011.
12                             (Sullivan Exhibit 30 was marked
13                             for identification.)
14       BY MS. CHAMPION:
15             Q.   This is an email -- an email chain sent
16       after the Elliott meeting; is that correct?
17             A.   Correct.
18             Q.   Between you and Mr. -- how do you say it
19       again?
20             A.   van Merkensteijn.
21             Q.   And I just wanted to ask you about what you
22       meant at the top there where you said, "They would
23       be an incredible powerhouse to align with and use
24       their influence to overwhelm Chevron, even outside
25       of the courts, which could be even more effective."

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 255 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 218

1                       What did you mean by that?
2              A.   What I meant by that is that me having
3        no -- not being able to understand the legal things,
4        I was making an assumption that there are things
5        that can you do outside of a court environment
6        strategically.
7              Q.   That would help you prevail in the court
8        case or otherwise how would they be to your
9        advantage?
10             A.   I would say that they would influence it in
11       some way.
12             Q.   In what way?
13             A.   I don't know.      Shareholder services types
14       of things or -- I'm trying to think of other --
15       I don't know.      It's not my area of strategy.
16             Q.   So when you say "could be even more
17       effective," do you mean more effective in getting
18       Chevron to pay?      Is that what you mean?
19             A.   Even outside of the courts, which could be
20       even more effective.        Yeah.       Yeah.     Things happen
21       inside the courts and things happen outside the
22       courts.
23             Q.   I agree with that.         And when you say,
24       "I know much of this momentum started with you,"
25       what do you mean by that?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 256 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 219

1              A.    He is -- he's a very incredibly positive
2        person.      And has always been -- I've met him through
3        Pachamama Alliance, so I just really, really respect
4        and like him.      And he supports the Pachamama
5        Alliance and the rain forest and the Ecuadorian
6        mission.
7                        MS. CHAMPION:       I'm going to hand you
8        what I've marked as Exhibit 31, a document produced
9        by Mr. Donziger.      I only have one copy of this so if
10       you can let your counsel see it.
11                       MR. LIBBY:     I'll just take a peek.
12                             (Sullivan Exhibit 31 was marked
13                             for identification.)
14       BY MS. CHAMPION:
15             Q.    Since this is a document produced by
16       Mr. Donziger, he didn't Bates number it.              But as you
17       can see, it purports to list his bank accounts.                 And
18       I know you said you were not aware of any account
19       outside of the one that you made payments to or that
20       CWP made payments to, but I just want you to take a
21       look at that list and see if you remember anything
22       else.      Any other bank accounts he has, any other
23       banks he banks with, any trusts he might have.
24             A.    I'm not aware of any.          The only account I
25       was aware of was the one I was wiring money to and

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 257 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 220

1        its existence.
2              Q.   What about any real property that he owns?
3        Are you aware of any real property that he owns?
4              A.   I knew that he received some real estate
5        from his parents' estate.           Beyond that, I have no
6        idea.
7              Q.   And you don't have any specific knowledge
8        of what that property was?
9              A.   Don't even know what it is or where it is.
10       It's just real estate.
11                      MS. CHAMPION:        I'm going to mark as
12       Exhibit 32 -- this is a document that was attached
13       to Mr. Grinberg's declaration that we filed with our
14       contempt motion.
15                             (Sullivan Exhibit 32 was marked
16                             for identification.)
17       BY MS. CHAMPION:
18             Q.   Did you read his declaration?
19             A.   I think I did.
20             Q.   Well, these are his notes that he attaches
21       as an exhibit to that declaration.                And I just want
22       to ask you a few questions about -- if they refresh
23       your recollection about what was discussed at the
24       meeting.
25                      For example, down in the bottom

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 258 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                  Page 221

1        left-hand corner, you'll see it says, "Can money
2        come into the U.S.?"
3                         Do you have any recollection of a
4        discussion about whether the money could come into
5        the U.S.?
6              A.   No.
7              Q.   And up at the top where it says,
8        "$33 million, third party funders, individuals,"
9        does that refresh your recollection about anything
10       that was discussed at the meeting regarding, for
11       example, how much money had been raised in support
12       of the Ecuadorian litigation?
13             A.   I believe that's what it was referencing.
14       I don't know the total to validate that number.
15       But . . .
16             Q.   Do you think that's a number Mr. Donziger
17       would have supplied as opposed to you?
18             A.   I definitely would not have supplied it.
19             Q.   And then how about further down where he
20       says, "Canada as jurisdiction - don't want to have a
21       trial"?
22                        Do you remember any discussion about a
23       trial in Canada?       Who didn't want to have a trial?
24       Was it the Ecuadorian plaintiffs?                 Was it Chevron?
25       Do you recall anything like that?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                    516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 259 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 222

1              A.   I don't.    I -- No.       Just that I think in
2        general, most people try to avoid a trial when
3        possible.
4              Q.   Okay.    I don't think I have any further
5        questions about this document.               I just have a couple
6        more questions and then I'll let you go.
7              A.   Okay.
8              Q.   Who owned the money in the CWP account?
9              A.   It would be for the benefit of the FDA.
10             Q.   So you testified earlier that Mr. Donziger
11       approved payments to himself out of that account,
12       right?
13             A.   Correct.
14             Q.   So was it your understanding that the FDA
15       approved those payments, or was there any process
16       you were aware of for him getting approval?
17             A.   My understanding was that the FDA had
18       granted him the responsibility to manage the case.
19             Q.   Are you aware of any funding agreement
20       signed since the entry of the RICO injunction that
21       included proceeds that were paid in part to
22       Mr. Donziger over the years since that judgment was
23       issued?
24             A.   Can you ask that question again.
25             Q.   Yes.    It's a little bit compound, but I

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 260 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 223

1        don't want to run afoul of the order, so I'm just
2        trying to ask it in a way that includes all of the
3        limitations.
4                       Are you aware of any funding agreement
5        signed since the entry of the RICO judgment that
6        resulted in proceeds that were paid in part to
7        Mr. Donziger?      In whole or in part to Mr. Donziger.
8              A.   I'm aware of none.
9              Q.   You're aware -- But you did say that funds
10       were received at the end of 2017, a portion at least
11       of which was paid to Mr. Donziger, right?
12             A.   I said the bank account was opened in
13       December of 2017.
14             Q.   So you're not aware of any funding agreement
15       that resulted in those funds being placed in the
16       account that were then paid over in part to
17       Mr. Donziger?      You're not aware of the signing of
18       any funding agreement?
19                      MR. LIBBY:      Do you want to restate the
20       question?
21                      MS. CHAMPION:        Can the court reporter
22       read it back.
23                             (Record read as requested.)
24                      MR. LIBBY:      Do you understand the
25       question?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 261 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                   Page 224

1                       THE WITNESS:        Not really.
2                       MR. LIBBY:      Okay.
3        BY MS. CHAMPION:
4              Q.   Okay.   So your counsel has instructed you
5        not to respond to questions about the sources of
6        funds.     What about the timing of funds?               The funds
7        that came into that account, the CWP account, when
8        were they obtained by the FDA or the LAPs?
9                       Because we know that those funds were
10       used in part to pay Mr. Donziger.                  So they fall
11       within Section C of the order, right?
12                      MR. LIBBY:      Well --
13       BY MS. CHAMPION:
14             Q.   When were they received?               I understand they
15       were placed into this account in December 2017,
16       right?     But when were they received?
17                      MR. LIBBY:      I think that asks to link
18       together, connect together some potentially
19       disparate things, and I think that's the difficulty
20       I'm having with that.         You're making a presumption
21       about source of funds there in the CWP account.                   And
22       then adding timing on top of that.                  And I'm having
23       difficulty on that.
24                      MS. CHAMPION:        Well, she's already
25       testified that there were funds in the CWP account

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                     516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 262 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                               Page 225

1        that were used in part to pay Mr. Donziger that came
2        from the proceeds of financing provided in exchange
3        for a percentage of the proceeds of the Ecuadorian
4        judgment.
5                       MR. LIBBY:      Do you recall that testimony?
6                       I don't remember when that was.
7                       THE WITNESS:        I . . .
8        BY MS. CHAMPION:
9              Q.   I asked you earlier, did 100 percent of the
10       money -- the payments she identified, the $25,000,
11       the $25,000, and the $75,000 -- did 100 percent of
12       that money come out of financing provided in
13       exchange for a percentage" of the proceeds?
14                      And you said, "That is my understanding."
15                      MR. LIBBY:      Okay.
16       BY MS. CHAMPION:
17             Q.   So I'm asking you, when that money was
18       raised.
19                      MR. LIBBY:      If you know.       Just --
20                      Hang on a second.           When it was raised?
21                      MS. CHAMPION:        Yes.
22                      MR. LIBBY:      No, that's -- that's
23       sneaking back across the line, Anne, paragraph 5
24       compliance discovery.         It just is.
25                      MS. CHAMPION:        All right.     Well, we

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 263 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 226

1        disagree on that.      Are you instructing the witness
2        not to answer?
3                       MR. LIBBY:      Yeah, I am.        I'm sorry.    But
4        I think that it is.        I think it's across the line.
5                       MS. CHAMPION:        Well, again, we disagree.
6        I'd like you to instruct her not to answer.
7                       MR. LIBBY:      I'll instruct the witness
8        not to answer.
9                       Are you good?
10                      MS. CHAMPION:        I think we're done.
11       Thank you very much for your time.
12                      THE WITNESS:        Thank you.
13                      MS. CHAMPION:        I know it's stressful to
14       come here and I appreciate your time.
15                      THE WITNESS:        Thank you for getting me
16       in and out.
17                      THE VIDEO OPERATOR:            We're going off the
18       record at 3:28 p.m.        This concludes today's
19       testimony in the deposition of Katie Sullivan.                 The
20       number of media used was six and will be retained by
21       Veritext.
22                      MS. CHAMPION:        Did you designate it
23       confidential on the record?
24                      MR. LIBBY:      Yes.
25                      MS. CHAMPION:        You did?

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 264 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                Page 227

1                       MR. LIBBY:      I think we did.        For the
2        record, I'd like to deem the entire transcript of
3        this proceeding, this particular deposition, to fall
4        under the protective order of January 11, 2013 and
5        be deemed confidential for all those purposes.
6                       MS. CHAMPION:        I'd like to state our
7        agreement before the deposition that Chevron can
8        nonetheless use this transcript --
9                       MR. LIBBY:      Oh, yeah.
10                      MS. CHAMPION:        -- at the --
11                      MR. LIBBY:      At the hearing.
12                      MS. CHAMPION:        And at the deposition of
13       Mr. Donziger.
14                      MR. LIBBY:      That's fine.        I think that's
15       provided for in the agreement.
16                      MS. CHAMPION:        There is.      But there's a
17       provision in the agreement that says if we're going
18       to use it in open court, we should have a conference.
19                      MR. LIBBY:      Yes.
20                      MS. CHAMPION:        So if we're going to do
21       anything crazy, I'll let you know.
22                      MR. LIBBY:      Well, can we just close the
23       loop on that, let me take a peek at the thing, and
24       then I'll just confirm with you.
25                      MS. CHAMPION:        Yes.      And then the other

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 265 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 228

1        thing I would like to say is, of course, that
2        Chevron reserves all rights to recall Ms. Sullivan,
3        in particular since she was instructed not to answer
4        certain questions where there's a dispute between
5        the parties as to whether they fall within the
6        permissible scope of this deposition.
7                        And so Chevron reserves all rights.          And
8        we also reserve rights as to the designation of the
9        transcript as confidential.
10                       MR. LIBBY:     But you don't expect that's
11       going to be controversial?
12                       MS. CHAMPION:       No, I don't think that
13       will be controversial but --
14                       MR. LIBBY:     But as to its scope and
15       application; is that what you meant?
16                       MS. CHAMPION:       Well, I think there may
17       be portions that we would view as not really
18       confidential, but we can cross that bridge when we
19       come to it.
20                       MR. LIBBY:     We can cross that bridge.
21       Okay.      That's fine.
22                   (Deposition concluded at 3:31 p.m.)
23
24
25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 266 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                              Page 229

1                           C E R T I F I C A T E
2              I, Kimberly A. Smith, a Certified Realtime
3        Reporter, Certified Realtime Captioner, Registered
4        Diplomate Reporter, Realtime Systems Administrator,
5        and Notary Public in and for the Commonwealth of
6        Massachusetts, do hereby certify that the foregoing
7        deposition of MARY K. SULLIVAN, who was first duly
8        sworn, taken at the place and on the date
9        hereinbefore set forth, was stenographically
10       reported by me and later reduced to print through
11       computer-aided transcription, and the foregoing is a
12       full and true record of the testimony given by the
13       deponent.
14             I further certify that I am a disinterested
15       person in the event or outcome of this cause of
16       action.
17             THE FOREGOING CERTIFICATION OF THIS TRANSCRIPT
18       DOES NOT APPLY TO ANY REPRODUCTION OF THE SAME BY
19       ANY MEANS UNLESS UNDER THE DIRECT CONTROL AND/OR
20       DIRECTION OF THE CERTIFYING COURT REPORTER.
21             Signed this 22nd day of June, 2018.
22
23
                           <%Signature%>
24                  ____________________________________
                       KIMBERLY A. SMITH, CRR, CRC, RDR
25       My commission expires:         November 20, 2020

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                 516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 267 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                 Page 230

1                   ERRATA SHEET DISTRIBUTION INFORMATION
2               DEPONENT'S ERRATA & SIGNATURE INSTRUCTIONS
3
4
5                   ERRATA SHEET DISTRIBUTION INFORMATION
6              The original of the Errata Sheet has been
7        delivered to Frank A. Libby, Jr., Esquire.
8              When the Errata Sheet has been completed by the
9        deponent and signed, a copy thereof should be
10       delivered to each party of record and the ORIGINAL
11       forwarded to Anne Marie Champion, Esquire, to whom
12       the original deposition transcript was delivered.
13
14
15                         INSTRUCTIONS TO DEPONENT
16             After reading this volume of your deposition,
17       please indicate any corrections or changes to your
18       testimony and the reasons therefor on the Errata
19       Sheet supplied to you and sign it.                DO NOT make
20       marks or notations on the transcript volume itself.
21       Add additional sheets if necessary.                Please refer to
22       the above instructions for Errata Sheet distribution
23       information.
24
25

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                   516-608-2400
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 268 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

                                                                     Page 231

1        PLEASE ATTACH TO THE DEPOSITION OF MARY K. SULLIVAN
2        CASE:      CHEVRON CORPORATION v. STEVEN DONZIGER, et al.
3        DATE TAKEN:        June 21, 2018
4                                  ERRATA SHEET
5        Please refer to page 230 for Errata Sheet
6        instructions and distribution instructions.
7          PAGE     LINE       CHANGE                       REASON
8        ____________________________________________________
9        ____________________________________________________
10       ____________________________________________________
11       ____________________________________________________
12       ____________________________________________________
13       ____________________________________________________
14       ____________________________________________________
15       ____________________________________________________
16       ____________________________________________________
17       ____________________________________________________
18       ____________________________________________________
19             I have read the foregoing transcript of my
20       deposition and except for any corrections or changes
21       noted above, I hereby subscribe to the transcript as
22       an accurate record of the statements made by me.
23             Executed this _____ day of ______________, 2018.
24                         ____________________________________
25                                       MARY K. SULLIVAN

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                     516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 269 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[& - 19]                                                                      Page 1

          &          0000374 4:23          1/11 205:11           13 4:24 110:5,22
 & 2:3,12 7:8        0000383 5:11          1/11/18 205:4           189:1,3 190:15
   213:24 230:2        204:9               1/24 195:10             191:20 199:3
                     0000388 5:14            213:23                201:2
          0            211:6                                     130 65:4
                                           1/24/18 204:19
 0000011 5:18        0000389 5:10          1/26 213:24           14 4:25 190:13,13
   217:11              203:12              1/29 213:25             190:20,21 194:17
 0000022 4:16 68:9   0000390 5:5 193:9     1/30 213:25 214:9       194:20,21 197:2
 0000027 4:16        0000395 5:4 193:3     10 4:21 106:8,10        201:1
 0000031 4:21        0000396 4:24            135:12 158:9        140 53:12
   106:8               189:2                 214:20              149 111:15,16
 0000032 4:21        0000397 5:6 194:6     100 10:16 27:14         129:20
 0000037 4:17        0000398 4:25            46:4,4,11 90:23     15 5:3 105:16
   69:24               190:20                91:19,21 94:8         110:5,22 123:14
 0000061 4:12 26:9   0000399 5:13            130:3 134:5,6         137:21,25 138:1
 0000066 4:12          207:13                137:3 170:2 171:6     191:25 192:1
 0000090 4:20        0000401 5:12            225:9,11              200:3 201:1
   77:10               206:7               100,000 83:21         15-16 123:13
 0000094 4:20        0000403 5:7           10166-0193 2:7        152 144:17
 0000105 4:19 76:8     198:15              106 4:8,21            153 147:2
 0000106 4:19        0000404 5:8 200:6     10:06 6:2             154 129:20
 0000110 4:18        0000405 5:3           10:07 1:16            155 111:23
   71:20               191:25              10:54 50:13           156 111:8,17,23
 0000112 4:18        0000428 5:17          10:55 50:15           158 4:23
 0000130 4:15          215:23              11 1:3 4:22 6:14      16 5:4 26:5 192:25
 0000134 4:15        000110 71:11            53:21 111:7,9,12      193:1,10,12,24
 0000139 4:13        0179 212:18             111:13,14 227:4       195:9,21,22,23
   53:12             02116 1:19 3:7        110 2:14                196:2,4,19 201:4
 0000140 4:13        06 76:8               111 4:22                204:21
 0000149 4:22        0691 1:3 6:14         112 71:11,20          17 5:5 14:4 69:21
   111:7               53:21               11:00 50:16,19          88:6 193:9,10,11
 0000156 4:22        07932-0992 2:16       12 4:23 111:11          193:17,22,23
 0000365 5:9 201:6            1              139:25 157:23         195:5,20 196:9,16
 0000366 5:15                                158:1,3,4           1782 116:24 117:3
   212:11            1 4:12 6:10 25:12
                                           129 64:25 65:10       18 5:6 194:6,7,16
 0000368 5:15          25:14 26:8 89:23
                                           12:07 105:19            194:20,21 197:3,7
 0000369 5:16          129:24 130:1,1,4
                                           12:08 105:21            197:8 200:25
   215:7               130:20 138:25
                                           12:30 105:23            206:23
 0000370 4:23          158:16 212:4
                                           12:41 106:5           189 4:24
   157:25            1,000 179:7
                                           12:42 106:2           19 5:7 14:24 15:18
                     1-231 1:12
                                                                   15:24 37:23 38:1

                              Veritext Legal Solutions
 212-267-6868                   www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 270 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[19 - 535-2627]                                                                 Page 2

   53:16,22 54:3         170:9,10 175:21     26 5:14 211:5,7       388 211:18
   79:2 198:15,16,17     176:15 179:14       27 5:15 68:9          390 193:21,22
   198:20 201:1          191:2,13 199:3        212:12,13             195:5,13 196:12
 190 4:25                229:21 231:3,23     28 5:16 215:7,12        196:13,14
 192 5:3               2020 229:25           29 5:17 215:23,24     395 195:18,19
 193 5:4,5             2027 53:20            2:42 198:7              196:19
 194 5:6               203 5:10              2:43 198:9            397 196:22 197:5
 198 5:7               204 5:11              2:47 198:13           399 1:18 3:6 6:17
 1:30 150:9,14         206 5:12              2:48 198:10           3:09 217:3
 1:38 157:14           207 5:13                        3           3:10 217:5
 1:39 157:16           21 1:16 5:9 6:2                             3:16 217:6,9
                                             3 4:14 15:20 53:16
 1:52 157:20             201:7,8,18 231:3                          3:28 226:18
                                               53:19,23 56:4
 1:53 157:17           211 5:14                                    3:31 228:22
                                               79:2,3 80:18 85:5
          2            212 2:8 5:15                                         4
                                               91:12 92:20 93:17
                       215 5:16,17
 2 4:13 50:18 53:11                            106:4 133:9         4 4:15 64:23 65:15
                       217 5:18
   53:13 54:2 130:1                            207:22 212:3          65:16,17 157:19
                       219 5:19
   158:17 212:4                                214:20 215:10         212:3 213:20
                       22 5:10 203:5,6,7
 2-3 139:17 140:2                            30 5:18 12:7 15:8       215:10
                         203:12
 2/2 194:16                                    137:22 138:1        400 114:23,24
                       220 5:20
 2/2/2018 191:4                                180:16 214:17       403 198:1
                       22nd 229:21
 20 5:8 126:17                                 217:11,12           404 200:22
                       23 5:11 204:9,10
   135:12 188:24                             300 10:15             45,000 201:23
                         204:12,13
   200:6,8,23 229:25                         31 5:19 219:8,12      4660 212:18
                       230 231:5
 200 2:6 5:8                                 32 5:20 106:8         4:00 64:10 65:24
                       24 5:12 193:6
 200,000 89:23                                 220:12,15                    5
                         195:14 196:19
   202:21 203:11                             325 2:14
                         206:7,8                                   5 4:16 15:21 49:15
 2003 9:25                                   33 221:8
                       25 4:12 5:13 134:7                            56:4 68:1,4,8 79:9
 2005 9:23 10:7                              338-9300 3:8
                         199:17,22 207:13                            85:6,11,14 88:22
 201 5:9                                     34 28:2 65:4
                         207:14                                      89:16 93:18
 2013 227:4                                  351-4000 2:8
                       25,000 83:21 86:6                             123:20 134:10
 2014 216:12                                 36 212:11
                         86:6 91:20,21                               198:12 217:8
 2016 11:25 13:3,4                           366 212:7
                         176:13,13,21,22                             225:23
   135:9,9 184:1,2                           367 213:20
                         177:6 190:17                              50 199:18,22
 2017 13:10 26:5                             368 212:11,11
                         191:2,8 192:5                             50,000 176:23
   54:3 63:15 112:1                            214:11
                         196:23 197:23                               197:23 199:10
   167:7 170:9                               371 159:4
                         199:9 213:24,24                             200:4,7 215:17
   191:22 201:2                              372 161:8
                         214:2 215:17                              500 10:16
   216:15 223:10,13                          373 166:9
                         225:10,11                                 53 4:13,14
   224:15                                    374 157:25 167:6
                       25k 204:19                                  535-2627 2:17
 2018 1:16 6:3                               38 70:8,12
   53:22 86:12,13
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 271 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[57th - ahead]                                                                   Page 3

 57th 161:2            91 98:20 101:9        achampion 2:9          affect 8:8 38:20
          6            9158 212:19           acknowledging            44:24 45:5 46:6
                       92 97:25                107:21                 51:10
 6 4:17 63:15 69:23
                       93 77:18              acquired 98:23,25      affiliations 7:1
   70:1,14 108:2
                       94 77:11                99:8,14 103:24       affirmed 151:22
   112:1 167:7
                       973 2:17              acting 19:11 97:17     affirming 99:21
   213:20
                       992 2:15              action 6:23 76:23        99:22
 6.3 110:4,9,10,14
                                 a             79:16 95:11,14       afield 15:25 21:10
   123:2 125:1 132:9
                                               97:20 105:4,7,12       38:6 42:1
   132:22 133:2        a.m. 1:16 6:2
                                               127:4 148:25         afn 78:5,6
 6/19/18 4:14            50:15,16
                                               149:4 229:16         afoul 223:1
 61 38:10              aaron 36:24 95:6
                                             actions 95:18          afternoon 4:7
 617 3:8               able 20:6 76:22
                                               114:10 142:20          63:19 106:1,6
 62 32:2                 180:20 194:23
                                             active 95:15           aggressive 26:25
 63 31:2                 218:3
                                               137:11               ago 34:7 105:16
 65 4:15 26:12         absolutely 146:23
                                             actively 163:20        agree 6:9 27:14,17
   125:15,19           accepted 12:5
                                             activist 25:9 26:21      194:11 218:23
 66 26:10              access 104:9
                                               27:5,6,10,11 40:15   agreed 15:14
 68 4:16               account 87:16
                                               40:16 41:15 58:2       133:16 138:22
          7              178:23 181:14,15
                                               58:4                   154:10
                         184:21,24 196:8
 7 4:6,18 71:10,12                           actual 35:13 47:19     agreement 125:11
                         201:12,15 206:4
 70 4:17                                       48:4 49:4 91:14        173:2 177:5
                         210:6,7,18 212:18
 71 4:18                                       112:9,12 142:15        222:19 223:4,14
                         212:20 213:7,9
 75,000 86:6 91:21                           add 102:4 230:21         223:18 227:7,15
                         219:18,24 222:8
   176:13,22 189:12                          adding 224:22            227:17
                         222:11 223:12,16
   197:13 199:6,20                           additional 230:21      agreements
                         224:7,7,15,21,25
   215:16 225:11                             address 72:19            124:11 130:25
                       accountability
 76 4:19                                       73:17 74:4 208:25      131:11 132:4
                         56:22 57:21,25
 77 4:20                                       209:3                  168:12,15
                         58:3,5,7 158:22
 7:30 150:12                                 addresses 78:18        agrio 11:18 80:11
                       accountable 58:8
          8                                  administer 6:22          81:10,19 82:4,10
                         58:11
 8 4:19 76:7,9 93:9                          administrator            82:19 83:2,10
                       accountant 10:23
                                               1:24 229:4             114:11 136:4
          9            accounts 5:19
                                             admonition 93:16         140:15
 9 4:20 77:10,14         209:25 210:1,22
                                               134:9                agustin 69:11 97:2
   93:9,10 139:24        219:17,22
                                             adult 171:3              97:10
 9-12 139:18,20        accumulates
                                             advance 55:4           ahead 19:24 21:17
   140:5                 139:25
                                               67:12                  22:7 26:22 36:3
 90 101:9 102:4        accurate 63:22
                                             advantage 218:9          45:25 51:2 79:11
   155:10,17 216:24      231:22
                                             advisers 10:21,24        81:13 87:23 91:25
                       ach 214:18
                                                                      102:20 103:20

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 272 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[ahead - associates]                                                          Page 4

   135:15 138:13         186:3 225:23        appellate 99:20      arisen 127:22
   203:2 204:1           230:11              application 228:15   arrived 108:8
 aherrera 2:10         answer 15:9 17:21     apply 229:18         arrow 118:19,20
 aided 229:11            17:24 18:8,12,16    appreciate 38:10     aside 41:25 95:14
 ain't 84:10             19:4,7,9 21:11        38:12 39:13 60:8   asked 45:23 55:6,9
 al 1:9 6:12 231:2       22:7,8 31:23          60:11 226:14         55:18 59:14 70:19
 alan 97:21              32:21 33:5 37:9     approach 48:2          81:1,4 88:20
 alejandro 2:5 7:5       38:6 40:5 42:10       59:6                 98:16 101:2
   180:6 198:1           47:22 48:15 50:24   approached 42:12       126:24 171:18
 align 217:23            55:24 79:10,11      approaching 30:9       177:1 225:9
 allegations 72:2        80:14 87:1 92:4       42:21 47:25        asking 19:20 21:4
   72:15,21 73:4         93:16 123:22,24     appropriate 38:3       21:13,15 22:3
 alliance 12:4           131:6 134:11        approval 203:18        30:19 47:17,18
   182:18 183:4,6        171:23 226:2,6,8      203:21,22 222:16     48:1,2,13 49:6,12
   219:3,5               228:3               approve 125:13         56:17 59:9 68:20
 allocated 110:7       answered 19:8           185:23 203:25        75:11 84:24,25
 allow 50:24             45:23               approved 184:17        85:11,13,19 88:22
 allowed 15:2 39:1     answers 8:12            222:11,15            100:2 103:5
   49:13               anticipated 80:22     approves 204:6         126:15,18 127:3
 ambiguity 155:9         88:9 90:12          approving 177:9        169:4 172:4 177:2
   155:16              anticipation 88:8       189:18 203:24        188:10 225:17
 america 87:16         anybody 51:20           207:9              asks 224:17
   181:18 199:2          58:25 60:23 69:13   approximately        ass 25:19 26:19
 american 178:22         69:15 108:16          61:17 138:1        asset 147:4 187:13
 amount 17:19            184:23 188:8        architect 68:14      assets 10:11,15,17
   87:7 90:16 124:9    anymore 56:12         area 126:20,22         16:20 84:12,17,22
   139:20 145:3        anyplace 76:4           218:15               85:12,16 114:24
   205:17              apologies 107:7       areas 14:25 15:12      133:7,11 140:10
 amounts 90:13         apologize 65:9          15:19 16:18,24       140:14,16 148:2,3
   121:3 127:18          71:14 119:4         argentina 114:3        182:11 186:4
   134:13              apologizing             114:12,24 115:4    assistant 55:5 59:3
 analysis 175:12         153:15              argentinian 61:20      62:20 65:22
   176:1               apparently 107:19     arguably 186:22      associate 39:20
 analysts 28:17          201:22              argue 48:14          associated 12:15
 analyze 175:10,11     appeal 166:17,19        186:13               12:17
 andrew 159:15,18      appeals 99:22         argument 17:15       associates 87:15
 anne 2:4 7:3 14:9     appearances 2:1         133:13 186:8         87:18 89:4 177:19
   21:10 31:21 33:8      3:1 7:1               188:3                178:15 180:10
   37:1 42:9 47:1      appears 16:14         argumentative          181:2 184:21
   56:8 60:13 65:7       98:20 164:23          103:18               196:24 207:23
   83:12 89:16 92:16     194:10                                     208:3,10 213:25

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 273 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[associates - believe]                                                           Page 5

   213:25 214:1,13         169:14               186:18 187:9        baseline 187:1,23
 assume 29:12 58:3       audio 6:7,7            209:9               basement 183:1
   65:23 100:3           august 13:4 135:9     bachelor's 9:3       basically 62:12
   112:20 115:20           135:10              back 12:25 13:13       159:8 171:5
   141:17 152:20         aulestia 96:12         37:12 43:16 46:11     213:13
   202:22 211:2          australia 113:10       50:18,21 75:13      basis 45:21 56:1,6
   213:9                   113:13,18,21,23      77:13,13 81:5       basketball 183:1
 assumed 100:5,7           137:8,9,12           92:17 93:8,11       bates 26:9 53:12
   100:11                authenticity           106:4,22 119:17       64:25 65:4 68:9
 assuming 39:25            162:17               120:7 121:2           69:24 71:10,19
   55:8 112:7 123:3      author 12:1            129:15 132:21         77:10 195:16
   138:6 148:2,9         authority 130:25       152:13 157:19         196:14,19 198:1
   153:9 169:25            132:3,16 162:18      190:15 191:14         212:10 219:16
   184:4 191:15            162:19 163:8         198:12 199:1        battle 104:20,20
   201:4                 authorized 6:21        212:7 213:1,17        104:22,23,25
 assumption 29:22        avenue 2:6             214:5 217:8           164:3,4
   30:7 100:12 123:6     average 10:15          223:22 225:23       battles 162:19
   154:19 218:4          avoid 48:23 222:2     background 9:1         164:13,13,16,17
 athenahealth 62:9       aware 18:22 20:20      14:10,13 67:23        164:18,18
   62:10                   60:5,23 82:13        138:16              beautiful 13:15
 attach 231:1              83:8,17 84:4,8,19   backup 189:9,15      beer 139:12
 attached 220:12           84:22,25 85:20       189:20,25 202:2     beg 123:23 211:24
 attaches 220:20           86:2,5 94:3,12,19   backwards 187:1      beginning 50:18
 attachment 54:5           95:18 96:2 98:12    ballpark 135:12        86:10 104:21
   68:9                    98:15,18 114:10     banco 9:13 120:14      106:4 129:15
 attack 142:12             122:7 124:22        bank 5:19 87:15        157:19 162:11
   148:8,13                125:4 132:23         87:16 120:7,8,15      197:15 198:12
 attempt 21:8 37:3         133:23 137:14        181:14,15,18          217:8
   42:8,15 47:5,6,19       168:25 171:25        199:2 204:22        behalf 7:6,8 8:21
   48:5 49:2 167:1         172:18 176:10        209:24,25 210:18      13:1 19:12 20:17
   175:17                  177:5 182:11         210:22 211:1,14     belief 57:1 196:5
 attempted 21:22           183:2,17,25 206:2    212:18 216:9,10     believe 25:11
   213:7,8                 210:12,17,23,24      219:17,22 223:12      55:12 94:22 96:17
 attempting 173:17         219:18,24,25        banked 210:25          97:21 115:10
 attention 106:20          220:3 222:16,19     banking 215:3          130:3 132:24
 attenuated 188:16         223:4,8,9,14,17     banks 215:1            133:19 138:2
 attorney 79:14,17       awesome 66:3           219:23,23             139:10 148:22
   79:20 80:1,2 95:7               b           base 14:20 31:3        149:11 154:13
   162:24                                      based 18:19 23:8       165:1 172:25
                         b 84:16 85:2 87:19
 attorneys 152:21                               123:3 131:10,15       180:6 182:23
                           91:8 124:16
   163:4 168:21                                 133:24 202:21         183:2 185:14
                           133:17 181:2
                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                       516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 274 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[believe - case]                                                               Page 6

   196:2 199:17        bold 43:20            bring 22:25 28:17       143:7
   204:17 209:1        bond 115:3              28:23,24 30:22      calling 171:22
   210:6 221:13        bono 171:5,5            136:17 146:9        calls 63:2 135:21
 bell 120:15 185:7     book 11:25 52:6       bringing 145:21       campaign 162:9
 benefit 95:5            56:16               broad 83:12           canada 76:16 78:5
   173:23 187:2,13     bookkeeping           brought 23:21           78:20 79:17,20
   222:9                 179:10,11             117:12,17             80:4,6 115:25
 benefitted 186:8      boost 136:16          btowbin 3:10            118:14 119:11
 benefitting 186:23    borrowing 182:8       bubble 13:22            137:7,18 148:23
 benjamin 3:5 7:11     boston 1:19 3:7       bunch 168:24            221:20,23
 best 27:20 77:23        6:18 9:14,16        burden 11:1           canadian 76:23
   98:21               bottom 26:1,11        bush 59:12,24           79:14,16 95:10,14
 bet 51:18               41:16 77:17,18,21     60:19 61:3 62:14      97:20 105:7,12
 better 8:13 82:24       93:11 164:25          167:18,18             115:17,21,22
   141:3 161:13,15       165:12 166:22       bush's 62:10            127:3 128:13
   173:24 178:8          167:25 195:17       business 9:18,21        148:25 149:3
   179:10                220:25                10:8 11:11 20:17      185:18
 beyond 42:6,23,23     bought 12:25            23:7 24:15 122:7    cancelled 161:9,11
   47:1 89:6,7 98:4      25:18 26:18           170:25 174:11         161:15,16
   107:8 152:16        bounced 213:16          178:1 180:13,22     capital 10:19,20
   220:5               bound 14:23             180:25 208:25         23:15 32:12 41:16
 big 12:23 25:6        boundary 107:20         209:2 210:6 214:6     43:5 140:23 141:2
   38:10,12,15,21      bounds 79:1           businessperson          144:21 145:3
   39:14,16 40:2       box 2:15 52:7           80:3                  166:23,25 167:1
   41:3,3 143:22         176:4 216:13        busy 59:4             captioner 229:3
   144:6,7,8           boxes 169:12,13       buy 46:3,5,11         card 178:22 179:1
 bill 6:18 50:10       boycott 120:17,20     buying 62:9 89:23       179:6,12
 billion 28:2,7          121:20              buzzword 166:21       care 24:17,19
   139:17,18,24,25     boycotts 120:23                 c           careful 85:5 87:11
   140:2,5             boylston 1:18 3:6                           carefully 92:16
                                             c 80:16,19 84:14
 billions 28:18          6:17                                      carved 15:12
                                               88:18 91:7,9,10
   29:10               brain 67:15                                 case 6:14 14:21
                                               224:11 229:1,1
 bit 41:6 51:6 53:9    brazil 114:3,11                               15:5 17:10 18:6
                                             c.a. 1:3
   67:22 156:21        brazilian 115:11                              18:11 19:2,18
                                             calgary 205:20
   157:24 198:2        break 8:17 50:11                              20:3,5,17 28:1
                                               207:6
   216:16 222:25         93:6 105:16,17                              34:22 38:20 43:23
                                             call 11:17 18:20
 blind 159:9 167:10      157:9 216:24                                45:2,13 49:24
                                               61:23 64:5 130:11
 blindly 67:24         breaking 107:20                               53:20 56:19 57:7
                                               165:14,23 171:5
 block 139:18          bridge 228:18,20                              60:20 61:1,20
                                               172:3 204:5
   140:5               briefly 8:25 10:12                            69:8 71:23 76:16
                                             called 11:25 26:21
                         37:11 96:14                                 87:21 88:2 94:1,7
                                               27:5,6,11 61:13
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 275 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[case - chevron]                                                                   Page 7

   94:11,18 95:3,9,11   cetera 8:14 19:22        81:1,4,7,16 82:1       215:20 216:1,7,21
   96:1,9 101:6         chain 26:9,12            83:14,20 84:2,7,12     217:10,14 219:7
   104:10,23,24           47:25 64:24 65:11      84:16,19,24 85:10      219:14 220:11,17
   111:1 116:5 120:3      71:2,19 74:8,9,11      85:19,24 86:1,21       223:21 224:3,13
   120:8 125:22           76:8 77:20 78:18       87:3,8,13,17 88:1      224:24 225:8,16
   137:13 142:2,11        80:10 81:9,18          88:17,24 89:8,11       225:21,25 226:5
   142:15,19 167:19       82:3,9,15,18 83:1      89:17 90:4,7,15        226:10,13,22,25
   168:16 169:24          93:5 98:14 102:4       91:9,15,19 92:1,6      227:6,10,12,16,20
   174:3,13 179:6         102:24 106:9,19        92:11,12,18,21         227:25 228:12,16
   180:3 181:1            106:21 131:21          93:4,7,24 102:23       230:11
   186:13 205:11          217:15                 103:16,22 104:17     chance 106:24
   210:23 218:8         challenge 21:19          105:14,17 106:6        193:25
   222:18 231:2           58:23                  106:17 110:22        chances 148:24
 cases 54:17 114:3      champion 2:4 4:6         111:2,5,13,16,19     change 231:7
   146:9                  4:8 7:3,3,22 14:16     116:23 123:21        changes 230:17
 cash 10:22               15:4,10,14 16:1,8      124:1,16,20            231:20
 casually 56:10           16:25 17:4,8,14,18     126:12,14 131:9      characterization
 catch 150:23,24,25       17:23 18:4,9 19:1      133:6,10,16,22         144:10
   151:1,1                19:6,17 20:2,23        134:14 135:18        characterize 34:4
 cause 40:23              21:3,12,24 22:10       138:14 156:8         characterizing
   229:15                 25:16 26:1,4,6         157:8,12,21 158:4      57:13
 cell 6:5                 27:3 31:24 33:2,9      158:5 181:23         charge 136:12,14
 cellular 6:5             33:12,15,19 34:1,2     183:20,24 186:1,6      136:22,24 137:7
 certain 26:24 28:8       35:14,17 36:5          186:20 187:4,10        186:14 207:9
   38:2 54:20 81:25       37:4,10,14 38:4,8      187:15,19,22         charges 185:6
   94:8 107:14 120:2      40:9 41:19 42:3,7      188:1,7,9,13,22      charitable 30:20
   120:21 122:16          42:11,18,25 43:3       189:1,5 190:12,14    chat 171:19
   130:17 141:6           46:13 47:12,24         190:19,23 191:24     chatting 171:21
   157:3 163:6            48:6,8,12,17,19        192:3,25 193:3,7     check 190:6
   164:11 165:8           49:5,9,20 50:4,8       193:11,13 194:1,5    chest 155:25
   166:4 168:4            50:20 51:5 53:8        194:9,22 195:7,13      156:11,17
   177:16 196:4           53:18 54:1 55:25       195:16,20,24         chevron 1:6 6:12
   212:5 228:4            56:6,13,14 60:8,14     196:1 197:9,12,25      7:4,6,8 12:25
 certainty 164:20         60:17 64:14,16,22      198:5,14,18,22         39:11 43:22 45:1
 certificate 180:18       65:9,13,16,19          200:5,11,16,19,21      45:5,12 49:23
 certification            67:25 68:6 69:22       201:5,10,19,24         51:18 53:21 56:19
   229:17                 70:5,7,13,15,16        203:1,6,9 204:8,13     57:2,7,9 58:10
 certified 229:2,3        71:7,14,18 72:8,14     204:14 206:6,12        72:1,5,9 76:18
 certify 229:6,14         73:3,9 74:18 75:5      206:17 207:12,16       99:5,7,13 102:7,16
 certifying 229:20        76:1,7,11 77:9,16      211:3,9,20,22          103:2 104:2,3
                          79:5,12 80:15,19       212:2,15 215:4,14      105:1 113:17,20

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 276 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[chevron - compound]                                                             Page 8

   116:10 117:12,17    clear 20:19 26:11      collections 80:25     communicating
   117:23 118:4,8,21     31:19 37:25 42:14      86:17,25 89:25        135:2
   119:16 120:18         65:10 79:1 83:6        90:19 91:1,16       communication
   121:20 122:7          109:15 110:12,16       92:2                  154:14
   127:11 128:18         134:10 146:1         college 9:8,16        communications
   134:17,20,23          179:2 188:5 189:6    columbia 2:14           43:18 62:21 63:5
   138:7 139:20          198:19               combination             63:9
   140:4,10,14,17      clearly 42:18 47:4       189:13              companies 12:24
   141:10,16 142:15    clears 214:10          come 11:17,23           25:10,19 26:19
   148:12 149:6        clever 181:6             17:10 18:5,10         122:14,17 129:3
   152:18,20 164:18    client 25:22,23          22:23 23:5 33:21      162:2
   181:5 217:24        client's 25:19           35:2 36:6 66:4      company 25:23
   218:18 221:24         26:18                  73:11,14,15,21,22     46:6 62:10,11
   227:7 228:2,7       clients 24:23            91:22 111:3           122:12
   231:2                 104:10,24 186:14       121:16 128:7        comparison
 chevron's 44:24       close 60:18 109:12       129:7 140:6           140:18
   119:25 128:14         155:25 156:10,16       158:23 170:18       compensated
   137:19 147:4          171:7 188:20           175:4 202:10          124:8 170:19
   148:3                 227:22                 211:25 221:2,4      compensation
 chief 78:4,20,21      closed 181:16,20         225:12 226:14         124:3,4 125:8
   78:21                 210:22                 228:19                168:11
 circle 98:5 107:15    closer 40:12 160:4     comes 29:14           competence 32:20
 circuit 99:21         cohn 31:13 55:3        coming 14:12          competency 41:25
 circumstances           59:22 61:4,13          20:15 75:13           74:15 102:18
   14:14 49:2            62:19,22 67:5          149:12 211:14         131:4 138:11
 city 55:7,19            108:9 109:15           213:1 214:5         complete 212:6
 civ 1:3 6:14 53:21      119:13 126:15,17     comment 122:4,22      completed 230:8
 civil 33:6,17           128:23 161:20          149:11              completely 49:7
 clarify 101:20          166:11 172:1,2,5     commission              80:17 88:4 160:23
   102:5 111:21        cohn's 62:7              229:25                173:16
   124:6,19,24 132:5   collateral 133:25      commitment            complex 10:19,20
   153:8 215:15        collect 166:23           145:6,8               128:5
 clarity 177:2           167:1,3              committed 123:14      complexity 10:19
 clean 71:17 104:23    collected 38:25          141:11,19,20,20       147:10
 cleaned 13:2            39:4,5                 141:20              compliance 15:21
 cleaner 91:5          collection 56:20       common 27:23            49:15 56:4 79:10
   179:11                57:3,7,10 76:16,23   commonality             85:6 88:23 89:16
 cleaning 58:12,13       79:16 95:11,14,18      183:9                 93:18 134:10
   58:17                 97:20 105:7,12       commonwealth            225:24
 cleanup 95:4            115:21                 229:5               compound 222:25
   210:19

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 277 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[computer - correct]                                                            Page 9

 computer 229:11       confusing 195:25      contribution            77:11 200:17
 concept 127:7         connect 61:10           30:20                 216:16 219:9
   128:19 140:15         224:18              control 130:20          230:9
   180:13              connected 16:4          154:14 229:19       cordially 96:15
 concepts 148:10         116:14 147:14       controlling 163:23    corner 111:24
 concern 85:4            167:19 194:17         163:24                221:1
   103:4 126:1         connecticut           controls 82:9,18      cornerstone 58:3
   154:10,12 164:7       169:12                83:1 162:20         corp 10:7 53:21
   165:6               connecting 23:15        163:22,25 164:1,4     181:2,3
 concerned 152:12        118:25                164:5 174:9,12,15   corporate 56:21
   153:16              connection 17:1       controversial           57:21,25 58:2,4,7
 concerns 144:4          118:23 207:23         228:11,13             137:16 147:5
 concise 146:1         considered 27:9       conversation          corporation 1:6
 concluded 228:22      consistent 35:22        14:11 18:3,17         6:12 7:4,6 58:8,10
 concludes 226:18        199:12 211:3          19:21 23:9,11,22      231:2
 conclusion 187:5      constant 162:19         23:24 24:3 30:15    correct 8:23,24
 conference 205:23       164:13                30:15 36:16 48:23     9:4,5,10,15,20
   205:24 206:18,20    constituted 180:14      51:25 67:3 109:7      10:9 15:17 22:22
   206:22 227:18       consultative            109:18 114:8          26:14,15 30:21
 confidential 1:14       203:14                115:5 121:2           31:10,16 34:5,9
   74:12,22,24 98:2    consulting 24:15        127:15,16,20          40:18 44:14,22
   98:17 101:12          24:15                 128:4,7 138:24        55:21 57:13 58:22
   226:23 227:5        contact 58:21 59:1      139:1,2 140:22        61:6 62:15 63:8
   228:9,18              59:18 165:15          145:2,11,22           63:13 66:1,18
 confidentiality         209:5                 151:19 153:9          67:9 73:13 76:13
   54:16 103:1 104:6   contacting 165:18       157:5 173:5           76:14,24 88:14
   104:11 156:1,12     contacts 60:5,20      conversations 6:4       95:23 97:5,8,11,13
   156:17              contemplates 47:4       32:6 36:8,15          108:4 112:3,5,20
 confirm 192:14,21     contempt 220:14         131:11,15             115:21 116:1
   227:24              context 41:24         converse 80:7           118:22 123:16
 confirmation            117:4 118:17        convey 208:9            125:3,6 141:18
   192:14,21 194:2       122:3               convinced 76:15         142:5 152:5
   194:10,17 196:18    continuation          coordinate 96:21        166:12 167:5
   197:2,10,18,20        106:18                124:9                 169:16,18,19
   198:25 199:2        continue 6:8 20:6     coordination            176:12,14 177:7
   204:20,22,25        continued 3:1 5:1       10:10                 189:14,19 191:3
 confuse 180:4           58:21 106:16        copied 65:10 97:6       199:7 200:13
 confused 64:2         continuing 180:9      copies 62:24            202:22,23,25
   153:24 199:20       contracts 124:23      copy 52:20,22           204:17 213:15,16
   204:23 213:18       contrast 13:17          65:14 68:2,3 70:8     217:16,17 222:13
                                               70:9 71:15,16

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 278 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[corrections - deposed]                                                        Page 10

 corrections 230:17    crazy 129:7                    d             declaration
   231:20                227:21              d 4:1 87:19 181:2        220:13,18,21
 corrective 155:1,7    crc 1:23 229:24         209:9                deem 227:2
 correctly 57:4,14     create 25:20 26:19    date 13:1 63:20        deemed 34:23
 cost 201:23,25,25       100:17 208:24         105:24 110:7           227:5
   214:20              created 72:1,5,10       111:24 112:1,4       deep 20:1 28:13
 costs 20:11,14,15       87:21,24 88:7         167:7 195:15         deeply 25:8 40:7
   20:16                 166:14 170:24         205:4 229:8 231:3    defamation 162:9
 counsel 6:25 7:24       178:10,11           dated 26:4 53:22         162:12
   50:4 68:19 71:15    creates 141:3           54:3 199:3           defendants 1:10
   219:10 224:4        creation 201:15       dates 55:7,9,18,19     defense 148:7
 counterproductive     cristina 96:16          194:13               defer 209:10
   98:5,8                164:22 165:12,15    day 146:7 179:21       define 35:12 47:18
 countries 114:6         166:5                 179:22 180:7         definitely 36:20
   128:16 129:8        cross 65:3,12           214:6 229:21           221:18
 couple 14:17            228:18,20             231:23               definitional
   129:16 222:5        crossed 65:13         days 158:9 166:21        149:23
 courageous 43:21      crr 1:23 229:24         170:24               definitively 202:3
 course 17:7 24:3      crutcher 2:3          de 96:11               degree 9:3
   203:15 228:1        cultivated 155:9      deal 38:11,13,15       delete 74:11 75:8
 court 1:1 4:14        culture 29:12           38:21 39:14,16         75:14 77:1,7
   6:13,20 7:13,19     curiosity 19:25         40:3 41:3,3 115:3      98:21 99:3 101:10
   8:11,14 15:12         20:1,1                183:9                  101:13,21,25
   16:5 37:22 47:4,4   curious 205:21        dealing 128:5            103:6,13 153:17
   47:10 49:13 50:20     209:13                146:4,14 154:6       deleted 75:11,17
   68:23 69:2 85:14    current 140:1         deals 28:22 102:11       75:18,21 77:5
   99:21 125:16,23     currently 115:23        102:17 121:15        deleting 74:9
   126:3,7 218:5,7     customer 207:21         162:4                  102:25 103:4
   223:21 227:18       cute 73:19            debit 214:18           deletion 102:6,15
   229:20              cwp 87:15,18 89:4     debits 213:21          deliver 167:17
 court's 14:24 15:2      89:5 177:19         december 88:6,7        delivered 230:7,10
   15:24 21:8 42:2       178:15 180:10         88:10 178:11,12        230:12
   42:14 79:2 99:18      181:2,4 184:21        191:18,22 201:2      delivering 104:9
   99:20,22              196:8 201:12,15       213:14 223:13          167:14
 courts 68:17,19         206:4 207:22          224:15               depends 135:24,25
   217:25 218:19,21      208:2,4,9,17        decided 169:14         deponent 229:13
   218:22                212:20 214:23       decision 30:13           230:9,15
 cover 202:10            219:20 222:8          136:2,3,5 161:9,11   deponent's 230:2
   216:22                224:7,21,25           179:10               deposed 7:19
 covered 129:16                              decisions 30:17          106:15
   202:4,7

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 279 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[deposition - donziger]                                                          Page 11

 deposition 1:15          direct 19:21            120:13 121:1,11      198:15,23 199:3
   6:7,11,16 48:23          106:20 211:11         122:2 125:21         201:17 204:15
   85:7,8 105:22            229:19                126:6 127:13         210:11 211:15,23
   226:19 227:3,7,12      directed 19:2           134:10 136:3         212:3,7,10,17
   228:6,22 229:7         direction 19:14         138:15,17 140:11     215:6 216:2,8
   230:12,16 231:1          229:20                145:14,18 152:10     219:8,15 220:12
   231:20                 directly 16:3           152:23 153:2         222:5
 deposits 213:2             24:23 72:20           183:23 188:18,25    documented 154:1
 depth 36:15                165:15 170:8,16       193:16 197:11       documenting
 describe 10:12             214:5                 198:4 203:4 216:6    121:9
   91:5 124:22            disagree 15:7 16:2      221:4,22            documents 13:10
 described 68:13            17:3 37:5,21        discussions 59:23      14:17,19 15:15
 description 4:11           42:18 47:12,16,24     60:2,18 102:9        21:7 37:15 60:25
   5:2 52:1                 48:7 49:8 89:8      disinterested          83:7,15,21,24 99:8
 designate 226:22           226:1,5               229:14               99:25 100:17
 designation 228:8        disagreements         disorganized           101:19,22 102:1
 destroy 101:22,25          92:22                 173:17               103:1 108:13
 determine 51:15          disclosures 119:21    disparate 224:19       124:21,22 132:15
   173:7                    120:1               dispute 164:9          132:21 161:2
 diagram 147:3            discovery 15:21         228:4                169:10 170:12
 dialogue 119:17            38:2 49:15 56:5     disregard 129:10       172:8,9 184:5
 differ 24:12               79:10 85:6 89:16      129:13 165:25        185:9 216:19
 different 9:25             93:18 117:12,16     distinguish 16:14     doing 21:9 30:1,6
   17:12 21:6 24:16         117:20 120:9,12     distressed 112:22      34:5 37:6 41:10
   49:8 55:15 59:2          120:14 152:24       distribution 230:1     67:19 93:1 115:4
   65:3 78:12 119:14        225:24                230:5,22 231:6       124:10 126:13
   129:19,22 147:13       discrete 16:23        distributor 139:12     128:2 141:15
   147:15 152:22          discuss 22:23 35:9    district 1:1,2 6:13    158:21 170:21,22
   194:13 198:2             121:3 127:7 157:4     6:14 53:20 99:18     170:23 178:1
 difficulty 186:17          167:22                99:22 143:3          179:4 180:13,25
   224:19,23              discussed 62:1          160:18 179:23       dollar 28:7,7
 diligence 128:13           98:10,13 109:21     doctor 24:17          dollars 116:10
   168:1 172:14             109:24 110:2        document 15:16         140:1 159:25
 dinger 2:13 7:7,7          113:15,23 157:6       16:15,15 35:13      domestic 177:24
 dinner 66:13,15            220:23 221:10         47:3 53:11,20       donziger 1:9 5:19
   66:21 139:7,8          discussing 152:11       54:17 64:24 65:4     6:12 14:15 16:22
   144:19 147:25            169:8                 69:24 71:10 76:2     19:7 25:12,17
   150:7                  discussion 19:18        77:10 100:14,18      26:17 27:14 31:25
 dinners 66:20              25:13 64:15 65:5      124:12 125:10        34:16 35:19 36:1
 diplomate 229:4            93:3 117:9,11,15      129:16 131:14        36:8 38:10 42:13
                            117:20 118:7          190:13,24 192:4      43:4 45:19 48:9

                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 280 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[donziger - elliott]                                                             Page 12

   53:21 54:2 60:6        213:24,25 214:1       123:4 135:9            219:5 221:12,24
   60:20 64:17 66:2       214:12 216:9          174:20 176:9           225:3
   66:7 68:13,21          219:9,16 221:16       177:4 199:13         ecuadorians 72:2
   69:1 80:12,22,25       222:10,22 223:7,7     222:10 225:9           72:6,10 97:14
   81:11,20 82:5,12       223:11,17 224:10    ears 28:17             ed 78:17,20 202:9
   82:20 83:4,8,16,22     225:1 227:13        easier 53:6 193:7      edjohn 78:19
   84:8,20 85:1,18,21     231:2               ebbed 11:11            education 171:3
   86:3 88:13,25        donziger's 16:20      echoing 103:7            207:6
   90:5,11,17,24          85:11 110:1,9       economic 29:22         effect 35:20 40:14
   97:25 101:9 108:8      124:3 130:25        ecuador 12:24          effective 92:20
   108:21 109:14,16       139:14 141:20         13:5 14:5,15 17:1      217:25 218:17,17
   109:19 118:10          143:12 170:15         35:4 58:14 68:17       218:20
   119:14 127:8           186:4 189:7           69:20 70:21 96:6     efforts 114:2,5,7
   128:19 130:12          209:16                96:22 97:14 107:4    ego 144:7,8
   132:3 133:24         doodle 147:7,8          120:7,9 131:22       egos 144:6
   134:24 135:2         door 109:7              139:24 167:20        either 37:13 78:16
   136:9,23 139:3       double 41:15            185:15 201:22          100:21 119:12,24
   140:7 141:5 143:9      65:10 70:10,11        202:10                 120:24 128:21
   144:2,3 146:24       downtown 160:12       ecuadorian 11:21         149:13 150:2
   148:13,14 149:12       160:22                19:9 20:18 23:17       151:3 165:18
   151:24 152:25        draft 158:18            23:25 24:2 28:10       182:7 204:4
   153:10 154:4         drafting 54:10          29:25 30:5 31:18     elaborate 51:6
   155:14 157:1         draw 121:8              34:12 44:23 57:3     elliott 16:4,12,19
   163:14,24 164:10     drawing 21:1            60:3,6 61:18           17:2 18:10,24
   166:3 168:12,13      drew 148:7              68:17,19,19,22,23      19:16,19 20:9,24
   170:3,12 171:24      driver's 7:18           69:1,2,7 75:22         21:14,19,21 22:12
   172:8,16 174:17      driving 63:17 64:4      86:17,25 88:2          22:20,23,25 23:1,3
   174:19 175:1,13        64:8                  89:19,21 90:1          23:12,21 25:1,4,18
   176:11 178:14        drops 44:20             91:1,17 92:2           26:17,23 28:1,6
   181:24 182:5         due 128:13 168:1        94:22 95:1 96:5,6      29:8,12,23 30:3
   183:11,13,17,22        172:14 205:2,11       96:17 97:3,4,13,19     31:4,7,8,21 32:1,6
   183:25 184:13        duly 7:19 106:14        98:11 99:9,14          32:9,10 37:2,15,20
   185:23 186:18          229:7                 101:23 102:1           40:15 42:9,15,20
   187:18 191:2         dump 175:25             105:4,10 115:8,25      43:5,19 47:7,14,14
   196:6,18,23          dumping 12:23           116:2,13 117:13        47:15,20,25 48:10
   197:10 201:12        dunn 2:3 5:25 7:4       117:18,21 120:15       49:3,11,16,22 50:1
   202:14 205:12          7:6 180:3             124:4 126:2 131:3      51:3 52:1 54:8
   206:14,19,22                  e              137:12 139:21          55:2,18,20 56:22
   207:22 208:10                                142:19 157:1           57:22 58:1,22,25
                        e 4:1 229:1,1
   210:15,21 211:11                             159:6 162:24           59:6,9,19,24 62:7
                        earlier 40:14
   212:25 213:4,24                              163:1 167:4 183:4      62:17 63:10 66:19
                          95:21 97:2 116:7
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 281 of 364

                      CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[elliott - exhibit]                                                               Page 13

   69:16 72:11 73:11        153:14,23,24        enter 130:25 132:4    events 9:2 182:19
   76:22 106:19             154:2,21 155:2,8    entertain 129:14      everybody 98:16
   107:25 109:6,13          163:16 164:7        entire 66:13            106:19 151:14
   112:6 115:3              165:20,21,24          117:24 118:8        everyone's 67:2
   118:11 121:3             166:7 171:9,10,15     227:2               everything's
   126:1,9 127:9            172:12 180:5        entities 207:24         147:14
   128:3 130:16             204:1 217:15,15     entitled 14:18 15:4   evidence 117:13
   131:1 132:7,8          email's 152:17          16:10 49:9 110:14     117:17
   139:5 141:1            emails 49:10 62:25      124:8,12,23 125:7   exactly 20:10 44:6
   143:24 145:11            63:1 74:8 75:8,9      190:9                 107:13 125:4
   146:4,14 153:25          75:11,13,15,17,22   entitlement 124:3     examination 4:5
   157:22 158:10,14         76:3 98:22 99:3,8   entitles 208:13         7:21 106:16
   160:16,19 162:1          99:11,13 101:11     entity 87:11,12       example 173:3
   164:8 165:3 171:8        101:14 102:25         88:21 89:3 90:13      186:11 188:3
   171:17 182:21            103:5,7,12,13         177:21,24 180:10      202:6 220:25
   217:16                   127:8 153:25          180:13,14 181:6,9     221:11
 elliott's 65:25            168:22 171:11         208:11              examples 48:3
   115:7 148:4 161:2      embarked 171:2        entrepreneur 10:3     exception 49:14
 email 16:3,7,10,11       embedded 162:17       entry 222:20            49:16
   25:25 26:4,9,12,12       163:8                 223:5               exchange 80:24
   31:1,11,15 32:2        emc 161:22            environment             86:16,24 90:18,25
   34:16,20 37:8          employees 11:5,10       218:5                 91:16,23 127:10
   38:9 42:4,19           encroach 56:10        envision 73:25          131:2 133:1 225:2
   43:16 47:25 52:10      encroached 15:20      epes 185:7,7            225:13
   54:3,6,23 57:15        ends 43:24 44:1       errata 230:1,2,5,6    exchanged 108:13
   61:6,9,11,12,22          45:3,14 49:24         230:8,18,22 231:4   excited 63:21,23
   63:7 64:24 65:11         56:20 57:8            231:5               excuse 28:15
   65:20 66:5 68:8        enemies 156:1,11      especially 138:20       35:11 89:15
   68:10 69:19 70:18        156:17,25 157:1     esq 2:4,5,13 3:4,5    executed 231:23
   71:2,3,8,19,21         enforce 115:24        esquire 230:7,11      exhibit 4:12,13,14
   74:20,24 76:8,12         116:9               establish 42:24         4:15,16,17,18,19
   76:13 77:7,18,22       enforced 173:3          186:24 187:1          4:20,21,22,23,24
   78:18 80:10 81:9       enforcement           estate 220:4,5,10       4:25 5:3,4,5,6,7,8
   81:18 82:3,9,15,18       110:15 114:10       et 1:9 6:12 8:14        5:9,10,11,12,13,14
   83:1 93:5 97:24          127:4 142:20          19:22 231:2           5:15,16,17,18,19
   98:14,19 101:8,10        148:25 149:3        evaluate 127:25         5:20 25:14 26:8
   102:4,22,24 106:9      enforcing 119:15      evening 66:13,15        37:23 53:11,13,19
   106:19,21 107:18       english 94:23           70:19 139:4           53:23 54:2 64:23
   107:19 131:21          ensure 190:8          evenly 109:17           65:16,17 68:1,4,8
   151:8,12,13,21,25      entails 10:13         event 229:15            69:23 70:1 71:10
   152:11,25 153:6                                                      71:12 76:7,9

                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 282 of 364

                     CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[exhibit - finish]                                                               Page 14

   77:10,14 79:2         expires 229:25        fairest 27:20         feeling 28:11
   93:8,9 106:8,10       explain 37:10         fajardo 69:4             174:14
   111:7,9 157:23          44:12 45:15,17        162:16,23 163:23    fees 24:23 125:9
   158:1,4 188:24          47:18 130:19          164:10,18 165:7        214:17
   189:1,3 190:13,20       141:24 142:9        falibby 3:9           fellow's 18:14
   190:21 191:20,25        154:4               fall 91:7,8 224:10    felt 74:10
   192:1 193:1,8,9,17    explained 16:25         227:3 228:5         figure 91:6 192:19
   193:22 194:6,7,16       57:12,16            falls 88:17           figuring 66:23
   194:17 195:5,9,20     explaining 42:20      false 72:21 73:4      filed 6:13 114:11
   196:2,9,14,19,22        48:9                familiar 168:21          220:13
   197:2,3,6 198:15      explains 42:11          176:6 182:6 184:8   files 175:6
   198:20 200:3,6,8      explore 173:6           185:8,11            fill 180:18 207:18
   200:23,25 201:1,1     exploring 23:9        families 10:14           208:6,23,23
   201:1,2,4,7,8         exposed 32:15           24:19               filled 208:2
   203:7,12 204:9,10     express 126:1         family 8:22 9:22      finally 128:12
   204:13,21 206:7,8       178:22                10:6,17,25 18:18    finance 24:11 44:8
   207:13,14 211:5,7     expressed 127:1         23:7 61:19 64:9     finances 209:22
   212:12,13 215:7       expressly 47:5          66:12,13 87:20      financial 10:19
   215:12,23,24          extensive 17:15         139:9,16 177:22        16:21 76:22 84:13
   217:11,12 219:8       extent 181:9            182:25 214:12          84:18,23 85:16
   219:12 220:12,15        186:21              fan 52:14                160:18 168:24
   220:21                extra 77:12           far 15:25 21:9           169:2 186:5
 exhibits 4:10 5:1       exuberance 107:7        38:5 42:1 47:22        209:17
   5:24 199:25                     f             202:21              financially 6:23
 exist 181:7                                   fast 92:25               178:24
                         f 229:1
 existed 99:25                                 fcpa 113:3,7,12       financing 49:3
                         fabulous 106:23
   100:3                                       fda 94:23,24 105:1       80:23 86:15,23
                         face 16:14 67:22
 existence 220:1                                 105:3 140:16           89:18,20,25 90:5,8
                           67:22 123:20
 exists 100:15                                   185:15 222:9,14        90:17,24 91:15,22
                         fact 15:12 16:2
 expect 74:4 228:10                              222:17 224:8           92:8 225:2,12
                           47:3 49:4 52:2
 expense 186:14                                fda's 105:7           find 17:25 22:2
                           57:9 59:18 62:6
   215:19                                      fear 102:15 144:22       67:5 192:17 198:1
                           77:5 99:2 102:7
 expenses 87:25                                february 86:9            210:17,18
                           173:9 187:17
   132:25 140:5                                  179:13,13 191:16    fine 36:18,19 49:4
                           190:8
   176:25 178:20                                 197:15                 92:23 100:2
                         facts 14:14 49:2
   179:2,6 189:13,15                           fed 215:2                105:14 116:18
                           142:1,10,14,14
   190:2 202:5,11                              federal 38:17            125:7 169:4 212:2
                         fail 16:22
   203:15 206:3                                  143:3                  227:14 228:21
                         fair 29:22 81:12
   215:18                                      fee 214:23            finish 43:17 93:5
                           124:9 133:18
 expertise 126:21                              feel 146:19,21,24        151:5 188:21
                           144:9
   126:22                                        174:12

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 283 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[fire - give]                                                                     Page 15

 fire 145:16            forces 141:2          free 173:1              173:2
 firm 6:19,21           foregoing 229:6       freelancer 19:12                 g
    170:14,15 174:22      229:11,17 231:19    frequent 135:22
                                                                     gained 34:24
    184:13,17 189:7     forest 13:14,16         135:23
                                                                     garage 176:3
 first 11:17,23           183:8 219:5         frequently 135:4
                                                                     gatekeeper 85:4
    12:12,16 13:5       forever 115:12        friday 63:17,18,19
                                                                     gc 117:23 118:4,7
    14:16 24:25 33:22   form 19:3 21:16         63:24 64:3,4,5
                                                                     general 23:20
    35:3,5 42:12          24:22 40:4 75:25    friend 139:9,13,15
                                                                       27:23,23 39:18
    69:11 77:13 78:13     87:22 111:1           139:15
                                                                       121:13 122:4
    78:14,23 115:15       180:18 207:18,18    friends 97:25
                                                                       131:13 145:1,4,14
    133:20 146:18         208:1,23            front 68:11
                                                                       145:17 146:17
    159:1 168:22        formal 94:2           fronted 202:13,15
                                                                       154:7,15 169:21
    176:15 198:24       former 78:4           frozen 114:24
                                                                       173:8 174:10,10
    212:4 213:5,8,23    forth 15:18 37:12     full 90:16 229:12
                                                                       222:2
    214:3 229:7           75:13 119:18        fully 34:25
                                                                     generally 33:25
 fit 15:23 19:20          121:2 229:9         fund 21:15 22:14
                                                                       35:13 145:19
    28:1,9,12 52:1      forum 170:14            25:7 28:2 29:16
                                                                       168:25 187:21
 fits 17:13               184:17 196:10         57:18 115:15,16
                                                                     gentleman 26:13
 five 9:12              forumnobis.org        funder 23:24 25:2
                                                                     gentlemen 97:6
 fix 65:2 155:5           95:6                funders 102:10,17
                                                                       114:9
 florham 2:16           forward 28:18           221:8
                                                                     george 184:1,4
 flow 10:22 159:24        66:2 77:1 171:17    funding 20:6,8,10
                                                                     getting 14:14
 flowed 11:12           forwarded 230:11        20:11,24 23:6
                                                                       36:11 37:6,19
 flowing 173:22         found 76:4              42:15 47:6,6,20
                                                                       47:2,9 60:16
 flows 173:21           foundation 42:1         102:9 167:2 174:2
                                                                       64:18 174:14
 fns.bc.ca 78:19          74:15 102:19          222:19 223:4,14
                                                                       188:20 218:17
 focusing 49:1            131:5 138:12          223:18
                                                                       222:16 226:15
 folder 76:4 204:7      founded 62:11         funds 21:1,9 23:2
                                                                     giant 146:13 183:1
 folks 10:24 69:19      founder 29:9 94:5       28:6,7 42:9 83:9
                                                                     gibbons 94:9
    70:20               founders 12:3           90:4 180:9 223:9
                                                                     gibson 2:3 5:25
 follow 61:9 101:13       94:6                  223:15 224:6,6,6,9
                                                                       7:3,6 180:3
    121:12,13 171:8     four 108:11             224:21,25
                                                                     gibsondunn.com
    172:7 177:3           203:15              further 56:4 59:23
                                                                       2:9,10
    186:23 187:3        frame 165:17            60:2 74:7 106:14
                                                                     gift 59:4
 followed 171:16        frank 3:4 7:9           160:1 221:19
                                                                     gist 145:14,18
 following 153:17         230:7                 222:4 229:14
                                                                     give 8:12,13 28:12
 follows 7:20           frankly 92:23         future 80:24 82:6
                                                                       48:3 55:6,9,18
    106:15              fraud 72:2,15           82:21 83:4 86:17
                                                                       60:25 68:2,3
 fontaine 78:2          fraudulently            86:25 89:25 90:19
                                                                       80:20 89:22 92:10
    202:9                 34:24                 90:25 91:16 92:2
                                                                       98:20 103:13
                                                152:24 153:4
                                                                       108:21 118:17
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                           516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 284 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[give - hear]                                                                  Page 16

   165:6,23 173:24       133:6,11,17            178:23 226:9                 h
   193:8,13 212:6        152:16 200:3,25      google 160:17         habit 138:19
 given 179:12            201:1 215:2          gordon 159:15,16      half 18:20 92:25
   213:9 229:12        going 6:2 7:23           159:19                108:6 171:13
 giving 77:11            14:10 15:8 16:1      government            hall 180:16 181:14
   132:21 138:15         17:14 24:20 29:2       121:19                208:24
   156:23 183:17         31:12 37:8,9,10      graduate 9:6          hand 54:10 64:22
 glaser 95:24            38:5 39:2 42:10      grand 78:4              67:25 69:22 71:9
 glenn 133:21            47:21 48:13 50:23    grant 79:19 98:20       71:15 74:25 106:7
 gmail.com 96:3          51:19 52:10 53:10    grant's 101:10          111:6,24 162:7
   97:9                  53:10 59:10 64:22      103:23                188:23 215:22
 go 6:9 7:24 8:25        65:2,2 66:24         granted 80:23           217:10 219:7
   13:13 19:24 21:17     67:25 69:22 71:7       86:15,23 90:18,25     221:1
   22:7 26:22 28:16      71:9,15 74:2,25        91:15 222:18        handed 26:7
   29:4,6 36:3 39:20     77:20 79:11 84:3     graph 148:6           handing 68:7
   43:16 45:25 49:14     84:10 87:5 92:23     great 8:10 18:24        203:11
   50:6,7,9 51:2,11      93:5,12 106:6          170:23 174:15       handwriting
   51:14,14 53:9         111:6 128:24         greenpeace 94:5,6       114:1,2 141:25
   56:15 57:2 71:7       135:13 143:24        greeted 108:9           204:17 207:19
   79:11 81:5,13         145:16,25 146:20     grinberg 5:20 55:3    handwritten 5:20
   87:23 91:25 93:8      148:13,22 149:25       63:4 67:6 109:15      52:8,18 55:11
   93:11 100:24          153:14,24 158:17       109:19 112:20         159:9
   102:20 103:20         158:18 171:17          119:14 122:19       hang 33:7 83:11
   105:18 107:24         174:3 188:11,16        126:24 128:2,20       86:18 110:20
   111:5 112:18          188:23 190:12,19       129:2 171:16,18       124:14 216:5
   129:15 130:18         194:6 197:5,18,21      172:4                 225:20
   135:13,15 138:13      198:14 200:5         grinberg's 220:13     happen 21:23 39:8
   146:21 154:8          202:22 204:8         ground 7:24             63:23 218:20,21
   157:21,24 159:25      206:6 210:10         grounding 9:1         happened 63:19
   168:10 171:11,17      215:6,22 217:10      group 35:8 78:10        69:16 74:1
   178:7 180:16          219:7 220:11           78:11,23 207:6      happening 24:21
   181:11,13,24          226:17 227:17,20     guess 41:14 64:3        67:1 152:12 206:2
   182:2 183:20          228:11                 75:3,6,7 107:23     happy 16:9
   186:1 187:1         good 6:1 7:23            109:14 128:2        hard 162:14
   188:16 190:15         19:20 23:16 24:5       200:2               hardships 72:1,5,9
   195:11 198:5,18       24:6 27:1 28:1,4,9   guessing 169:5        head 8:13 59:8
   201:4 203:2 204:1     28:12 29:2 40:17     guest 12:8              119:20
   215:1,5 222:6         40:20 41:10,17       guidance 156:23       heads 43:5
 god 147:6               48:10 75:3 77:11     gym 183:1             hear 11:17,23
 goes 46:11 98:4         106:6,23 114:2,17                            67:14 171:13
   111:16 124:16         147:22 174:9,12

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 285 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[heard - initiating]                                                           Page 17

 heard 21:19 25:4       hmm 21:20               148:12 220:6        inbox 76:5
   35:3,5,6 143:6       hold 56:12 186:3     ideas 24:6 28:25       included 222:21
 hearing 43:2             193:20                29:2 129:7          includes 223:2
   133:15 227:11        home 176:2           identification 4:10    including 72:2,15
 heaven 52:8 56:17      honestly 187:6          5:1 25:15 53:14     inconvenient
 heavy 98:3               206:12                53:24 65:18 68:5      160:3
 hedge 23:2 25:7        hope 106:23,24          70:2 71:13 76:10    incorporated 9:23
   28:6 29:16 43:22       175:15                77:15 106:7,11        9:24 10:6 177:25
   44:5,8,9 45:4,6,12   hopefully 92:25         111:10 158:2          178:2
   49:23 57:18          hoping 159:9            189:4 190:22        incorrect 48:6
   116:18               hosts 182:19            192:2 193:2,18      incredible 145:3
 held 6:16 30:16        hotel 202:8             194:8 198:21          217:23
   58:8,11              hour 18:20 108:6        200:9 201:9 203:8   incredibly 219:1
 help 13:2 60:10        hourly 125:9            204:11 206:9        independence
   87:24 132:24,25        192:10                207:15 211:8          140:9,12
   172:21 183:7         housekeeping 65:7       212:14 215:13,25    indicate 230:17
   192:19 195:11        howard 95:24            217:13 219:13       indigenous 13:2
   218:7                hum 25:21 28:19         220:16                78:10,11,22
 helpful 15:13            34:17 147:24       identified 7:17        individual 10:16
   213:18                 158:20 166:22         16:5 91:20 97:1     individuals 185:15
 helping 96:21            171:20 174:24         110:22 225:10         221:8
   185:15 205:22,24       179:15 205:3,9     identify 18:10         influence 217:24
 heredia 96:11          human 10:20             23:5 192:4            218:10
 hereinbefore             207:6              identifying 29:17      info 101:11 209:5
   229:9                humanitarian         illness 8:7            inform 72:11
 herrera 2:5 7:5,5        122:10             imagine 115:5          information 41:7
   195:22 197:7         humble 143:21,25     impact 23:16             67:23 72:20 77:2
 hesitate 34:5            144:5                 41:17 166:20          79:3 98:1,4,17
 hey 156:21             humbled 144:6           168:1,3               102:8,16 104:3,4
 hierarchy 28:21        humility 145:24      important 104:7,9        138:3 140:6 165:7
 high 152:13,19           146:3,6,9             104:12 143:23         172:11 173:23
   154:25                         i             146:3,5,6,10,19       179:21,24 209:8
 higher 152:22                               impression 146:18        230:1,5,23
                        ian 79:23 81:17
 hindsight 154:16                            impressions 13:18      informed 141:23
                          93:22
   163:16                                    improperly 102:8       informing 151:13
                        idea 28:18 44:25
 hinton 71:21 72:9                              104:2               informs 159:25
                          45:5,9,20 48:10
   95:20,21                                  inadvertent            infrastructure
                          68:20 99:1,4,10
 hinton's 71:23                                 151:16                137:18,19
                          103:25 104:3,5
 historical 173:23                           inadvertently          inherently 20:16
                          113:6,8,22,24
 historically 163:3                             151:8,12,18,24      initiating 208:7
                          117:2 121:18
   173:20                                       152:1
                          122:6 125:18
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 286 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[injunction - jesse's]                                                          Page 18

 injunction 116:3          188:17              invested 25:9           199:9,16,21 200:4
   116:13,16 125:24      interested 6:23         80:10 81:9,18         200:7 201:3
   222:20                  20:10 23:6 29:17      82:3,15,19 83:9       202:20,24 203:11
 injunctions 116:5         29:24 30:4,8,25     investigation           203:23,23 206:14
   125:22                  33:10 49:22 83:12     136:8                 206:20,21,25
 inquire 168:6             127:24              investing 29:24         207:5,9 213:15
 inside 35:21            interesting 11:16       30:4 40:16,22         214:15
   218:21                  13:17,19,23 14:1      41:10 49:7 166:20   invoices 170:13,15
 institutional 98:2        122:25 129:11,12    investment 10:24        177:10,14 182:16
 instruct 15:8             167:21 171:1          30:10 43:22 44:3      183:21 185:19,22
   17:20,23 18:8           173:18 174:6          44:5,13,17 46:5,9     185:24 186:11
   31:23 37:9 38:6       interests 110:18        46:15,18,23 49:22     193:4 199:17,24
   42:10 47:22 79:11     interfere 6:7           51:10 57:18,22        206:1
   80:14 226:6,7         interference 6:5        58:1 62:9 82:10     involved 11:13
 instructed 70:21        international           83:2 89:13,13         12:25 24:22 46:8
   92:9 224:4 228:3        33:17 40:7,11         90:23 98:11           69:8 111:1 173:9
 instructing 21:10       interrupt 58:15         109:24 121:9          182:12
   123:21,24 226:1       interruption 156:5      125:22 126:10       involvement 75:22
 instruction 48:14       intimidates 134:24      127:9,14 132:8      involving 120:14
   48:17 49:18 50:3      intimidation            133:13 149:17       ish 110:5
   92:16 93:15             134:17,19 144:22    investments 10:22     issue 37:16 68:3
   101:13,16             intro 61:12             29:18,20 40:17,20     130:20 133:9
 instructions            introduce 16:10         89:14 136:5 162:1   issued 101:16
   101:18 210:3            31:12 53:10         investor 18:11          179:23 222:23
   213:6 230:2,15,22       167:12 190:12         27:10,12 31:18      issues 168:10
   231:6,6                 201:6 203:2           40:15 41:15,21,23   items 212:22
 insurance 10:24           207:13 210:11         51:4,7,16                     j
 intend 92:23              215:6               investors 17:10
                                                                     january 86:9
 intended 42:24          introduced 12:8         18:5 20:4 25:9
                                                                       175:21 184:1
   82:4,20 83:3            61:4 199:25           41:4 43:20 58:2,4
                                                                       190:18 191:2,13
   151:17 208:9          introduction            92:14 98:3 110:17
                                                                       191:16,17,18
 intending 173:13          22:18 31:3,4,5        110:21,23,25
                                                                       193:6 195:14
 intent 21:1               61:3 167:14,15,17     123:14,17 131:1
                                                                       196:19 213:6
 interconnected          introductory            132:16 136:18
                                                                       214:15 227:4
   147:13                  127:20              invitation 13:16
                                                                     jeff 31:3,8,9,12,14
 interest 44:13          invalid 35:21         invited 12:3 13:13
                                                                     jesse 55:3 59:22
   46:15,19 60:15        invest 25:10 43:23    invoice 189:7
                                                                       61:4 64:6 67:5
   90:9 91:2 110:1,9       44:19 45:2,12         190:16,25 191:1,6
                                                                       108:9 119:13
   123:5,8 125:1           49:23 56:18 57:6      191:17,19,22
                                                                       166:11
   132:3,9,22 133:25       57:19 121:4 126:2     192:5,6,20 194:3
                                                                     jesse's 65:22
   139:24 182:8            131:1                 195:2 196:3 199:1

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 287 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[job - know]                                                                   Page 19

 job 9:12                 222:22 223:5        kimberly 1:23          82:7,8,14,17,25
 john 78:17,20,24         225:4                 6:20 229:2,24        83:25 86:10,14,22
   79:13 182:17,18      judicial 101:6        kind 10:11 13:21       87:23 89:12 91:13
   202:9                june 1:16 6:2           25:8 32:16 35:7      96:12,20 97:19
 join 66:3                14:24 15:18,24        36:11 39:23 49:14    98:7,10,13,16,24
 jonathan 59:12           37:23 38:1 53:16      83:18 107:20         99:2,7,25 100:25
   62:14 64:6 167:18      53:22 79:2 229:21     108:17 119:17,18     101:16,17 102:20
   167:18                 231:3                 128:10 145:25        103:20,21,23
 josh 168:18 175:4      juniper 161:22,23       147:13,16 154:8      104:1,8,16,21
   175:6 216:13           161:24,25             158:18,22,24         107:11,16,21,23
 jr 3:4 230:7           jurisdiction            162:10 164:9         108:10 109:5
 juan 96:12               221:20                166:19 174:5,10      110:12 113:7,10
 juanaulestia01         jurisdictions           185:9 188:15         113:20 114:4,14
   96:3                   128:14                192:23               114:18 115:3,12
 judge 38:1,17          jury 100:19           kings 129:8            116:15,16,18,22
   143:1,2,3,10,18      justice 104:9         knew 23:1 25:6,18      117:3 118:2,4,19
   179:23                         k             30:12 34:7,15        118:21,23 119:9
 judgment 32:14                                 36:14 37:18,18       119:22 120:10,19
                        k 1:15 4:3 7:16
   32:19,24 33:4,21                             39:2 59:8,8 62:14    120:21,22 121:17
                          106:12 229:7
   33:24 34:7,11,15                             73:15,22 93:13       121:21,23 122:18
                          231:1,25
   34:19,21,22 35:2,9                           220:4                122:21 123:17
                        kaplan 38:1 72:3
   35:13,19,20,21,25                          know 9:1 10:21,22      124:18,25 125:12
                          72:16 142:24,25
   36:7,10 37:7,14                              10:23 11:18,22       125:14,17,19
                          143:1,2,10,18
   39:24 40:2,21                                13:21 14:21 17:5     126:6 127:25
                        karen 71:21,22
   41:3,12,23 44:14                             18:1,21,22 19:13     128:4,15 129:7,9
                          95:20,20
   57:4 68:14,17                                19:20 23:1,3         129:18 130:3,21
                        karen's 95:25
   73:10 74:5 86:17                             24:20,21 25:8        132:12,19 133:24
                        katie 6:11 7:10
   86:25 89:19,21,24                            29:13 32:21,22       134:4,12,18,23,25
                          61:18 98:1 226:19
   90:1 91:1,17 92:3                            33:18 34:22 36:25    136:15,19 137:5
                        keep 54:18 74:12
   99:17,18,21,23                               40:1,2,2,14,15,19    137:16,24 138:13
                          76:17 98:1,17
   100:6,9,13,18                                41:7 43:21 46:2      139:16 140:19,21
                          101:11 103:9,10
   110:1,11 111:3                               51:22 53:2 54:4,9    141:1,3 142:7,14
                          103:14 118:1
   114:11 115:25                                60:9,19 61:19        142:25 143:17,21
                          155:25 156:10,16
   116:3,8,11,13                                67:22 68:18 69:3     145:10,20,21
                        keeping 178:24
   119:16 123:5,8,8                             69:4,15 71:25        146:7 147:3,7
                        key 58:5
   123:11 125:2                                 72:12,13 73:2,7,23   148:4,17,20 149:5
                        keywords 158:22
   130:20 131:3                                 74:10,14,16 75:19    149:17,20 150:1,6
                        kids 182:24
   132:3,10,22                                  75:21 76:2,6 77:5    150:11 151:1,2,3
                        kilcullen 2:12 7:8
   133:14,25 139:21                             78:6,15 79:8,18,18   151:11,22 152:15
                        kill 102:10,17
   139:23 167:4                                 79:21,24 80:5,8,9    154:3,7,14,17
                        kim 53:17
   173:4 187:20                                 81:8,13,17,24 82:2   155:11,13,17,22

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                       516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 288 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[know - libby]                                                                 Page 20

  156:9 159:15,19     known 25:6,7           learn 35:25 170:25    lfontaine 77:22
  159:22 161:10,14    knows 17:25              171:3                 78:1
  161:19 162:21,23      183:10               learned 13:25         liabilities 16:21
  162:24,25 163:5,7   krevlin 133:21           33:22 167:19          84:13,17,23 133:7
  163:9,11 164:15     kroll 137:21,25        learning 13:24,24       133:11 186:4
  164:21 165:3,5,11     138:8,9                138:21              liability 85:16
  165:13,23 166:3               l            leave 128:24,24         187:14
  166:20 167:7,10                            led 9:2 43:9 52:6,6   libby 3:4 7:9,9
                      label 26:9 64:25
  167:18,18,19                                 52:9,14,16 56:15      14:9,23 15:7,11,17
                      labeled 53:12 76:8
  168:18,20 171:14                             128:10                16:6,13 17:3,7,11
                        198:15
  171:24 172:15,16                           lee 55:3 67:6           17:17,20 18:2,7,12
                      lack 145:2
  172:23 174:8,18                              108:10,10 112:19      19:3,15,24 20:21
                      lago 11:17 80:10
  177:15 179:3                                 122:19 126:21         20:25 21:6,16
                        81:9,19 82:4,10,19
  180:17 181:1                               left 116:20 126:17      22:5 25:24 26:3
                        83:2,10 114:11
  183:5,6,10,13                                126:19,20,21          26:22 31:20 32:20
                        136:4 140:15
  185:13,16,17                                 132:15 162:7          33:5,7,11,13,23
                      laid 14:24
  186:7,12,25 188:1                            164:24 221:1          35:11,16 36:2,25
                      lak 1:3 6:15
  188:2,9 190:3                              legal 1:25 76:16        37:5,13,21 38:5
                      language 37:7
  191:11 192:16                                100:14,14 117:3       40:4 41:25 42:5,8
                        47:3,18 48:3 91:5
  194:2 196:3                                  128:13 132:25         42:13,22 43:1
                        91:11
  197:17,22 199:15                             137:15 142:14         45:23 46:2,25
                      laps 68:18 224:8
  199:24 201:14                                180:2,3 185:9         47:16 48:1,7,11,16
                      large 23:2 32:15
  202:4,7,10 203:1                             187:5 191:12          48:18,21 49:6,13
                        143:21
  203:10 204:4,5                               192:8 203:14,14       50:2,6,9,23 53:15
                      laura 94:15
  209:12 210:12,12                             207:21 218:3          55:23 56:2,8
                        178:17
  210:21,25 212:3                            legally 95:13           60:11,15 65:6,12
                      law 40:6 137:16
  218:13,15,24                                 180:14                65:15 70:3,6,12,14
                        174:22 191:1
  219:18 220:9                               legend 56:21            72:7,12 73:1,6
                        206:22 207:3,5,22
  221:14 224:9                                 57:21,25              74:14 75:2,25
                        208:10
  225:19 226:13                              legitimate 19:23        78:25 79:7 80:13
                      lawyer 10:23
  227:21                                       102:9 104:8,13        80:17,21 81:3,6,12
                        95:13 139:11
 knowing 127:24                              lenczner 97:21          81:22 83:11,18,23
                        152:13 185:18,18
  159:25                                       174:19,20,22          84:1,6,10,14,17,22
                      lawyers 69:8
 knowledge 14:20                               175:1                 85:3,13,23,25
                        76:19 97:3,13
  36:13 59:1 60:21                           lenczner's 184:13       86:18 87:1,5,10,14
                        99:14 100:15,17
  119:6 143:5                                lengthy 37:12           87:22 88:16,19
                        110:25 114:18
  169:24 172:9                               lesson 49:7             89:1,6,10,15 90:2
                        123:14,18 128:5
  179:16 184:9,12                            letters 146:13          90:6,10 91:8,10,18
                        154:6,7
  184:18 205:15                              letting 60:8            91:24 92:4,9,15,19
                      lbmiller104 94:14
  209:25 210:2                               level 152:13,19,22      93:1,15,21 102:18
                      lead 49:3 68:16
  220:7                                        152:22 154:25         103:15,18 104:15
                        163:4
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 289 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[libby - madam]                                                                     Page 21

    105:15 110:20        limited 17:18              221:12                 193:19 200:7
    111:11,14,18            40:12                little 13:22 14:13        211:22
    116:20 123:19,23     line 11:13 21:2            41:1,6 51:6 53:9     looks 130:10 151:5
    124:14,17 126:11        41:16 49:17 50:25       67:22 82:24,24         158:14 159:18
    131:4 133:5,8,12        88:16 89:7 118:20       118:19 122:11          161:13 162:11
    133:18 134:9            118:24 122:11           156:21 157:24          166:10 170:12
    135:13 138:11           123:20 146:2            158:21 162:14          198:2 205:22
    157:11,13 158:3         186:18 188:14,21        198:2 213:18           207:18 209:16
    181:22 186:3,16         212:22 225:23           216:16 222:25          211:10 216:8
    186:25 187:6,11         226:4 231:7          live 13:22              loop 227:23
    187:17,21,23         link 109:5 224:17       lives 43:8 182:25       lose 149:19,21
    188:5,8,11,15,19     linkedin 18:15          llc 2:12                  154:14
    193:10,12,15,20         22:21 26:14          llc'd 178:4             losers 149:19,21
    193:22,24 194:19     lisa 94:9               llp 2:3                   150:3
    194:21 195:9,11      list 5:19 219:17,21     loan 90:22 91:2         lot 13:25,25 28:13
    195:19,21 197:5      listed 214:4               133:14 183:25          28:22 29:2 75:13
    198:16 200:17        listen 48:21 56:8       loans 91:14 132:24        83:6,15 92:24
    201:18 203:5            163:20                  133:1,3,23 182:4,7     107:16,21 129:6
    204:12 206:10,16     listening 92:16         located 6:17              155:25 156:11,25
    211:18,21,24            114:9 119:7          loe 137:4                 159:25 169:23
    216:5 217:2          literally 45:7          long 9:11 11:9            171:1 174:25
    219:11 223:19,24        127:5                   61:23 76:16 96:7       182:19 183:8
    224:2,12,17 225:5    litigate 20:17             108:5                  185:2 190:1,2
    225:15,19,22         litigation 11:18,21     longer 39:1 179:17        209:16 214:10
    226:3,7,24 227:1,9      11:22 12:18,21          179:18,19            lots 28:6 100:17,17
    227:11,14,19,22         18:22 20:11,14       look 17:10 39:21        love 143:20
    228:10,14,20            23:18,25 24:2           40:21 41:11          loved 52:15
    230:7                   28:10 29:25 30:5        111:22 121:19        luck 106:23
 libbyhoopes 1:17           31:18 34:12 39:1        128:13,16 192:13     luis 94:21
    3:3 6:17 7:9,12         41:10 44:24 46:16       192:15,18 196:17     lunch 93:1,2 150:9
 libbyhoopes.com            60:3,6 75:23            197:21 212:7           150:10,17,20
    3:9,10                  80:11 81:10,19          216:25 219:21        lupita 96:11,19
 license 7:18               82:4,11,19 83:2,10   looked 121:17             162:15 163:12,13
 lie 128:17                 88:3 101:23 102:1       159:3 169:14           164:22,23 165:12
 life 146:9                 115:9,17,21,22,24    looking 24:8 28:22        165:14,20
 lift 98:3                  117:13,18,21            41:21 56:9 100:24    lynch 9:9,13
 likewise 76:25             124:5 126:2             115:10 121:15        lynne 12:2
 limitation 116:24          127:10 128:5            131:14 144:17                 m
 limitations 15:18          134:22 136:4            145:12 156:20
                                                                         ma 3:7
    223:3                   142:19 153:3            160:1 166:9,13
                                                                         madam 37:22
                            163:1 183:4             173:25 191:15

                                   Veritext Legal Solutions
 212-267-6868                        www.veritext.com                           516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 290 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[making - meeting]                                                           Page 22

 making 35:20           211:5 212:12          29:5 32:17 35:12     217:22 218:2
  109:6 114:5 136:2     215:23 220:11         36:6 38:20 39:5      228:15
  136:4,5 210:8        marked 25:14           39:19,25 40:7       media 6:10 50:18
  218:4 224:20          26:8 37:23 38:3       41:13 43:25 44:4     106:4 157:19
 man 64:14              53:13,23 64:23        44:8,9,17 45:20      198:12 217:8
 manage 10:11,18        65:14,17 68:1,4,8     48:25 55:8 57:10     226:20
  10:21 87:25 180:9     69:24 70:1 71:12      58:15 67:13,18,19   medication 8:5
  222:18                76:9 77:14 106:7      68:15 72:4,9        meet 12:1,6,9 55:7
 management 10:9        106:10 111:7,9        74:25 78:21 89:24    55:19 67:11
  16:20 18:11,24        158:1 189:3           95:10 100:7,7,10     106:24 135:1,3,7
  19:16,19 20:9         190:21 192:1          100:11 103:3         146:18 150:19
  21:14,21 22:20,24     193:1,17 194:7        104:11 107:9,14      153:25 159:5
  22:25 23:1,3,12       198:20 200:8          107:16 124:7        meeting 13:12
  25:1,5,18 26:18,23    201:8 203:7,12        126:11 127:16        16:20 19:16 21:18
  29:8,24 30:4 31:5     204:10 206:8          129:20,21 130:20     21:20 22:13,15
  31:7,9,22 32:1,9      207:14 211:7          131:12 135:12        43:10 49:4 55:4,9
  32:10 37:2 42:9       212:13 215:12,24      136:15 142:18        55:17,20,22 56:18
  42:16,20 47:7,20      217:11,12 219:8       144:9 145:24         59:7 61:10 62:16
  47:25 49:3,11,16      219:12 220:15         146:11 147:12        62:22 63:5,10,12
  54:8 55:2,18         marker 42:16           148:24 149:14,24     63:18,18,22,24
  59:25 62:17 63:10    market 44:2            149:25 151:17        64:5,9,18 65:24
  72:11 127:9          markets 44:18          152:6,12 153:18      66:4,8,9,19,23
 managers 28:24         46:21 57:19           156:19 158:13        67:1,4,8,21 69:16
 managing 24:16        marking 53:19          174:1 175:7          70:20 73:11,25
 map 147:20            marks 230:20           187:19,25 191:20     74:1,5 102:7
  159:22               mary 1:15 4:3          203:17 204:16        106:20 108:2,11
 maps 159:23            7:16 106:12 229:7     216:8 218:1,17,18    108:12,14 109:1,4
 marathon 64:8,11       231:1,25              218:25               109:10 112:4,7,10
  64:13                massachusetts         meaning 28:21         112:13,16 117:16
 march 86:10            1:19 6:18 229:6       117:6                121:1,11 126:10
  180:1 197:16         match 27:18,19        means 51:18 57:15     126:16 127:7,20
  199:3                 194:23 199:8          112:7 113:5,10       128:23 129:5
 marie 2:4 230:11      matching 195:1         115:2 118:2 137:6    130:9,16 132:7
 mark 25:12 53:11      materials 173:19       140:21 149:10        139:5,13 141:1
  53:16 69:23 71:9     matter 6:11 38:20      150:1 155:11,18      143:24 144:13,13
  76:7 77:9 157:23      134:1 171:18          163:7 164:12         145:15 146:5,11
  188:24 190:20        max 62:4               229:19               147:25 150:6,9,10
  191:25 192:25        mdinger 2:18          meant 32:11,18        150:17,19 151:14
  193:8 194:6          mean 13:20 19:17       66:5 72:16,25        157:23 158:10,15
  196:22 198:14         23:13,24 25:11        98:7 107:13 134:4    159:10,13 160:9
  200:5 204:8 206:6     26:16 28:5,6,20       141:23 143:17        160:24 161:9,13

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 291 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[meeting - need]                                                               Page 23

  161:15,16 164:8      minutes 62:3            45:13,13,13 46:12      141:11,22 147:2
  165:3 167:8,10        105:16 126:17          46:12 49:24,24         174:9 188:17
  168:7 171:8          misleading 119:22       56:20 57:8,9         mtg 112:6
  182:22 217:16        missing 195:8,9         80:10 81:9,18        multibillion 28:7
  220:24 221:10         200:4                  82:3,15 87:9 88:9    multiple 92:14
 meets 16:16           mission 219:6           88:12,15 90:22,24      103:7 169:3
 mention 110:3         misstates 22:6          91:20,22 138:7       munoz 165:12
  159:6                mixed 204:3,3           159:22 162:20          166:5
 mentioned 18:21       mks 4:12,12,13,13       163:23,24,24,25      mushy 187:8
  25:1 34:16 37:15      4:15,15,16,16,17       164:2,4,5 166:25     musical 52:7
  53:16 90:3 145:24     4:18,18,19,19,20       173:21,22 174:3,4    muñoz 96:16
 merkensteijn           4:20,21,21,22,22       174:8,13,16            164:22
  182:17 183:13,14      4:23,23,24,25 5:3      177:19 178:7                   n
  217:20                5:4,5,6,7,8,9,10,11    181:21 183:18
                                                                    n 4:1 162:12
 merrill 9:8,13         5:12,13,14,15,15       184:23 188:4
                                                                    name 6:18 12:2
 mess 12:23 175:16      5:16,17,18 26:9        219:25 221:1,4,11
                                                                      18:14 69:12 96:11
 met 12:13,16           53:12 64:25 68:9       222:8 225:10,12
                                                                      126:11 133:20
  13:25 69:5,7,11       69:24 71:11,20         225:17
                                                                      139:10 143:9,18
  79:24 96:13 97:3      76:8 77:10 106:8      monies 38:24 39:4
                                                                      145:6 207:21
  107:3 131:22          111:7 157:25           39:5 85:1,20,21,22
                                                                    natalie 55:4 62:20
  135:8,11,16 219:2     189:2 190:20           88:8 91:14 110:14
                                                                      65:20
 metaphorical           191:25 193:3,9         174:25 175:12
                                                                    national 78:4
  107:11,12,20          194:6 198:15           178:14,19 182:7
                                                                    nations 78:13,14
 michael 2:13 7:7       200:6 201:6            187:25 208:3
                                                                      78:23
 microphones 6:3,6      203:12 204:9          month 171:12
                                                                    nature 125:9
 mid 180:1              206:7 207:13           178:21 205:8
                                                                      154:11
 middle 61:21           211:6 212:11          monthly 176:21
                                                                    nda 54:7,10,16,21
 miller 94:15           215:7,23 217:11        177:6 197:23
                                                                      172:24
  178:17               model 29:3             months 176:15
                                                                    nda.fda.2017.doc.
 million 10:16         molecules 147:18       morning 6:1 7:23
                                                                      54:6
  114:23,24 134:5,6    momentum                64:5 150:8,11
                                                                    near 47:9 56:19
  134:7 137:3,21        218:24                motion 220:14
                                                                      57:3,7 115:17
  138:1 221:8          monday 63:16,20        motivated 70:17
                                                                      160:17 161:5
 mind 47:2,17           63:25 64:10 66:8      mouth 41:1,6
                                                                    neared 57:3,10
  147:20                108:4                 move 15:11 34:5
                                                                    necessarily 144:10
 mindset 145:20,23     monetary 149:15         43:17 50:3 72:22
                                                                    necessary 20:13
 mine 30:14 75:4        149:18                 73:4 188:11
                                                                      103:6 230:21
  99:6                 money 12:1 20:18       moved 63:24
                                                                    need 8:12,14,17
 miniature 52:7         21:4,15,15 22:3       moving 15:1 83:12
                                                                      11:14 27:18,19
 minute 34:6 62:3       29:3 43:23,23,25       113:25 122:1
                                                                      31:25 32:9,10
  198:6                 44:2,3,9,20 45:2,2     134:3 136:1 140:9
                                                                      43:4 51:25 54:14
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 292 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[need - oh]                                                                    Page 24

   54:19 67:14 103:1   nil 109:12            november 63:15        obtain 21:1,9 42:8
   107:23 114:18       nj 2:16                 108:2 112:1 167:7     42:15 47:5,6,20
   140:10 144:6        nobis 170:14            206:23 229:25         49:2 117:12,17
   154:17 165:2,4        184:17 196:11       number 71:20            169:3 170:11,17
   171:11 174:4        nod 8:13                114:22 139:22       obtained 169:5
   189:20 192:16       nonprofit 12:4          195:2,17 196:15       209:18 224:8
   193:24 216:22         183:7                 213:7,10 219:16     obtaining 173:10
 needed 20:3,5         nonverbal 180:1         221:14,16 226:20    obvious 33:1
   49:25 72:10 74:21   nope 170:20           numbered 68:9           56:23 67:14
   146:21 166:23,25    normally 27:7           71:10               obviously 17:5
   174:7,7               40:16 103:12        numbering 37:24         37:20 47:12,14
 needs 174:2           notary 229:5          numbers 134:4           60:12 85:2 146:11
 negative 144:10       notation 203:17         175:25              occasion 107:3
   167:25 168:3          205:17              ny 2:7                occasions 129:19
 negatively 46:10      notations 230:20               o              129:23
 network 18:18         note 6:3 52:8,18                            ocean 61:21
                                             o 162:12
 networks 23:7           52:20 55:11 59:3                          october 26:5 54:3
                                             o'clock 50:19
   161:23,23,24,25       128:12 159:2,9                            odeon 160:2,6,12
                                               64:10
 never 21:23 25:7        191:4 194:25                              offer 121:8
                                             oath 6:22 8:1
   29:13 30:14 36:14     199:9,9                                   offering 31:6
                                             object 87:6
   38:22,23,24,25,25   noted 89:9 197:22                             132:8
                                             objection 18:7
   46:8 99:11,12,13      204:4 231:21                              office 2:15 8:22
                                               19:3,15 20:25
   101:2 125:10        notes 5:20 21:5                               9:22 10:6 18:18
                                               21:16 22:5,5
   148:15,21 152:9       53:1 107:25 110:3                           23:7 61:19 87:20
                                               25:24 32:20 33:13
   172:15,19 176:4       110:25 111:6,21                             169:11 176:2
                                               35:11 36:2 40:4
   179:8 208:6           112:9,12,15,18                              207:3,5,22 208:10
                                               45:24 46:25 50:2
 new 1:2 2:7 6:14        115:10 127:6                              officers 208:18
                                               50:24 55:23 56:1
   13:25 18:17 55:7      129:17 130:6                                209:7,9
                                               56:7 73:1,6 74:14
   55:19 63:17 64:3      134:3 138:19,20                           offices 6:17 65:25
                                               75:2,25 78:25
   64:4,8 66:8 135:6     138:25 141:23                               191:1 206:22
                                               80:13 87:22 92:15
   138:24 139:1          144:18 150:10,16                          oh 9:12 10:12
                                               102:18 103:15,18
   140:20 143:4          157:9,22 158:6                              12:16 18:23 31:11
                                               104:15 123:19
   160:6,17 170:7        160:15 161:6,19                             39:11 55:14,16
                                               131:4 138:11
   179:24 182:19         162:3,8 163:11                              61:8 64:2,14 79:7
                                             objections 17:24
 newer 170:9             164:23 166:10                               83:23 84:14 85:13
                                             objective 145:19
 news 107:7 164:8        167:8,16 168:9                              92:9 123:23 139:6
                                             objectives 98:6
 night 144:14,15,19      220:20                                      144:15 147:23
                                             obligation 16:16
   144:19,20 145:15    notice 207:12,17                              155:4 157:13
                                               152:24
   151:20              noticed 150:12                                159:8 160:14,17
                                             observer 14:1
 nights 202:8          noticing 196:9                                161:12 163:18
                                             obstacles 76:18
                                                                     171:14 181:17

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 293 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[oh - page]                                                                     Page 25

   186:25 187:17,21      211:21 215:4          148:21 149:2,3       outstanding
   195:2 211:24          216:14 222:4,7        167:21                 201:21
   214:22 215:7          224:2,4 225:15      opposed 221:17         overall 95:12
   216:14 227:9          228:21              opposition 98:23       overwhelm 217:24
 oil 12:24 58:18       old 140:20 169:24       98:25 99:5 103:24    owes 139:20
   122:12,14,17          169:25 173:19       oppression 122:11      owned 110:23
   129:3                 176:7               orbits 147:15            130:21 222:8
 okay 8:7,16 9:24      older 170:3           order 1:14 4:14        owning 118:8
   10:12 15:10 22:17   once 46:25 135:24       14:24 15:2,3,18,24   owns 117:23 220:2
   24:25 25:11 27:13   ones 75:19 162:10       16:17,17 21:8          220:3
   27:22 29:4 33:11      182:16 183:21         37:23 38:1 42:2                p
   35:16 39:11 40:13     192:16,18 194:23      42:14 47:1,5
                                                                    p.c. 1:17 3:3
   41:20 42:25 44:4      204:24                53:16,22 65:8
                                                                    p.m. 65:24 105:21
   46:1,14 52:17       ongoing 152:24          79:2 93:17 125:16
                                                                      105:23 106:2
   55:16 57:13 59:5    open 32:24 181:15       125:23 126:3,7
                                                                      157:16,17 198:9
   61:16 63:21 64:22     227:18                166:25 174:8
                                                                      198:10 217:5,6
   65:12 70:25 79:4    opened 13:21            179:23 208:1
                                                                      226:18 228:22
   81:3,12 83:23         178:13 223:12         223:1 224:11
                                                                    pablo 69:4 162:15
   85:23 86:18 87:14   opening 109:6           227:4
                                                                      162:23 165:7
   91:24 97:12         operate 75:14         ordered 47:10
                                                                    pachamama 12:4
   100:23 105:14         152:13,21 154:25      56:15
                                                                      182:18 183:4,6
   107:17,19 111:18      156:19              organization
                                                                      219:3,4
   117:8 119:5,8       operates 152:19         173:15 183:7
                                                                    pack 172:15
   124:25 129:25         156:24              organized 95:1
                                                                    packet 172:11
   132:20 134:15       operations 113:20     original 5:24
                                                                      179:21
   139:6 147:21          122:8                 230:6,10,12
                                                                    page 4:5,11 5:2
   150:21 151:3        operator 3:13 6:1     outbox 76:5
                                                                      26:2,12 31:2,2
   153:20,21,23          7:13 50:13,17       outcome 6:24
                                                                      32:2 36:24 38:10
   158:11 159:8,11       105:19 106:3          27:21 98:4 141:3
                                                                      65:10 71:16 77:12
   160:17 162:3          156:5 157:14,18       229:15
                                                                      77:13,18 97:25
   163:18 167:3,23       198:7,11 217:3,7    outcomes 145:4
                                                                      98:20 101:9 102:3
   169:13 171:4          226:17              outline 217:1
                                                                      102:4 104:1
   179:9 184:20        opine 100:21          outrageous 48:19
                                                                      106:22 107:3
   187:24 188:6        opinion 51:11,12      outside 13:22
                                                                      120:17 129:24
   194:21,21 195:24      99:20 100:6,10        17:21 31:20,21
                                                                      130:1,1,1,4 131:25
   196:12,17 197:21      101:6                 34:23 35:22 37:1
                                                                      136:1 138:23,25
   199:19 200:16,25    opinions 74:22          37:2,8 56:2 60:9
                                                                      143:20 144:17
   201:5 202:14        opponents 27:19         98:14 107:14
                                                                      147:2 150:5
   205:6 206:16        opportunity 13:15       114:3 135:14
                                                                      158:16,17 159:4
   207:8 208:5,20        30:10,23 127:21       217:24 218:5,19
                                                                      160:1 161:8 162:7
   210:5,16 211:13       146:16,17 148:16      218:21 219:19
                                                                      164:24 166:9
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                         516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 294 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[page - permissible]                                                           Page 26

  167:6 180:18         parse 48:2             203:18 204:2,5       peek 219:11
  184:16 194:2,11      part 12:8 13:14,16     213:14 218:18          227:23
  196:6 197:18,20       35:4 56:21 57:20      224:10 225:1         pending 8:19
  197:25 204:22,25      57:24 65:11 80:23    paying 87:11            20:19
  213:20,20 214:4       86:16,24 90:18,20     88:21 89:3 90:14     people 14:1 23:10
  214:11,11 215:8,8     90:25 94:23 128:3     139:18 214:16          23:14 27:8,19
  215:10,10 231:5,7     140:12 222:21        payment 82:5,20         28:22 30:16 36:9
 page's 170:14          223:6,7,16 224:10     83:3 89:3,3            40:1 46:7 51:23
 pages 1:12 111:23      225:1                 157:12,13 173:2        51:25 67:7 70:25
  129:16,20 196:18     participating          176:21,22,23           71:5 73:24 74:8
  197:10 212:4,5        125:16 126:7          185:14 189:12,18       103:4,6,7,9 107:15
 paid 90:4,24 91:14     168:7                 190:18 191:9,13        107:22,22 110:25
  110:14 124:12,23     particular 23:21       191:14,16 192:9        116:20 123:14
  124:24 137:25         23:23 39:17           192:11,21 194:18       131:21 134:20,24
  138:8 140:4           131:14,24 132:1       196:5,7,23 197:13      141:9 142:13
  178:14 184:23         146:5,8,11 154:2      199:6 207:9            149:9,14 151:21
  185:19,21 186:10      165:10 168:20         211:10,11,12           154:11,15 166:14
  186:21 187:12,25      227:3 228:3           214:14                 171:1 183:9 222:2
  190:2,16,17 191:4    parties 6:9 110:24    payments 16:22        people's 30:13
  191:6,16,18           187:25 188:2          80:11,22,25 81:10      74:22
  192:12,22 193:6       228:5                 81:20 82:11 83:7     peoples 13:2 20:18
  202:18,22 204:19     partner 62:8           83:9,16,17,18 84:8     95:1 96:6
  206:4,24 222:21       94:10 134:7           84:20 85:1,17,20     percent 27:14
  223:6,11,16          partnered 10:25        85:22 86:2,5,7,14      89:23 90:23 91:19
 papers 121:9          partners 28:23,25      86:22 88:20,25         91:21 94:8 110:4
  180:2                partnership            90:3,11,16 91:7,14     110:5,9,10,14
 paragraph 15:20        127:21                91:20 125:8,13         123:2,13 125:1
  15:21 48:8 49:15     party 6:22 187:12      138:6 157:10           130:3 132:9,22
  56:4,4 79:3,9         221:8 230:10          168:11 174:18,19       133:2 155:10,17
  80:18 85:5,6,11      passage 141:17,24      174:25 175:8           170:2 171:6 225:9
  88:22 89:16 91:7     passthrough 87:20      176:10,17,20           225:11
  91:8,12 92:20        patricio 69:12         182:6,9 184:16,17    percentage 90:9
  93:17,18 123:20       97:2                  185:13,14,15,16        91:23 110:23
  133:9 134:10         patriciosalazarc...    185:18 186:9           123:4 131:2 132:9
  225:23                97:9                  201:11,15,21           225:3,13
 parallel 114:2,5      paul 29:6 43:5         203:20 205:1,10      percentages 110:6
 pardon 123:24          53:3 55:1 56:17       206:13,19 210:4      perfect 148:15,21
  211:24                158:19                219:19,20 222:11     perfectly 19:22
 parents 220:5         pay 88:12 116:11       222:15 225:10          102:9 104:8,13
 park 2:6,16            132:24,25 178:20     payor 87:12           permissible 228:6
                        180:16 181:5

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 295 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[permits - private]                                                           Page 27

 permits 47:1            108:2 115:23          91:16 132:10,12     present 3:13 6:25
 person 12:12,16         160:3 182:19          132:13,21 223:10      153:4
   24:11 25:1 44:8       229:8               portions 228:17       presentation
   55:4 59:11 65:21    placed 223:15         position 173:6          108:17,22
   68:16 71:24 95:22     224:15              positive 41:18        presented 37:17
   96:24 153:12        places 41:17            219:1               presents 158:17
   180:25 219:2          134:20 160:9        possibility 173:6     preservation
   229:15                169:3               possible 25:2 57:5      179:22
 personal 21:19        plaintiff 1:7 2:19      151:7 222:3         preserve 183:7
   142:1,3,10,13,16    plaintiffs 19:9,12    possibly 72:21        pressure 102:10
   148:8,14 201:25       68:22 69:1 97:4     post 2:15 163:16        102:16 134:19
   209:17,22             97:13,20 98:11      pot 132:13            presumption
 personally 8:22         99:9,14 105:3,10    potential 18:11         224:20
   148:13 190:3          140:16 157:1          23:24 31:18 57:22   pretext 48:24 49:1
 perspective             221:24                58:1 98:11 102:10   pretty 63:21 67:6
   173:24              plan 136:9              102:11,17 109:23      114:2 175:22
 perspectives          planet 166:14           121:9 126:10        prevail 218:7
   119:18              planned 206:23          127:14,21 137:8     previously 25:5
 peter 79:19 98:19     planning 66:23          152:24                34:14 53:17
 phil 78:2 202:9       play 118:13,24        potentially 23:6        106:14 177:1
 phillips 78:24          119:10 183:1          29:17,21 30:10,23   price 44:20,24
   79:13               plays 56:16             35:21 41:17 46:7      45:6 46:6,10,24
 phone 61:7,8 63:2     please 6:3,5 7:14       153:3 224:18          51:10 57:2,9
   64:21 130:8,10        17:19 25:25 34:13   power 140:20,21       primarily 131:17
   135:3,5,21 153:12     36:4 50:21 57:23      140:23 141:2          135:5
   153:13 204:1,5        82:22 86:20 98:1      144:21 145:6        primary 24:17
 phones 6:6              101:10 114:1        powerhouse              135:2
 phrase 82:23            117:14 156:7          217:23              principles 174:11
 pichincha 120:14        165:25 230:17,21    pr 71:24 95:22        print 229:10
 pick 6:4 16:7           231:1,5               96:13,23            printer 185:6
 piece 24:20 58:5      plus 56:21 57:24      practice 45:16,18     printing 185:7,9
   104:9 130:20          140:23 141:2        predates 169:24       prior 14:11 22:6
   133:2                 144:22              prefer 56:9             32:5 33:24 34:4
 pieces 24:16 40:7     point 14:25 15:8      prehearing 38:2         62:22 63:5 71:3
   40:11                 20:21 36:25 38:7    prep 158:14             158:9 176:24,24
 pillar 58:4             42:2 47:8 99:7      preparation             191:17,19 201:15
 pitch 146:22,25         210:21                140:25 145:11         214:4
 pits 58:18            popped 59:8           prepare 67:4          private 6:4 10:5
 pivot 33:12           portfolio 28:24         73:16,17,18,21        44:3,12,17 46:5,9
 place 6:6,8 18:24     portion 80:24         prepared 7:25           46:14,23 51:9
   29:13 42:12 80:6      86:16,24 90:19        67:21 73:14,20,23     54:18 57:17 103:9

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 296 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[private - read]                                                               Page 28

   103:10,12,14           174:18 210:11,14    provision 227:17        186:18
   180:22                 210:15 211:18,20    psychology 9:4        questions 14:22
 pro 171:5,5              212:5 215:9 219:8   public 44:2,18          16:23 56:10 126:9
 probably 21:23           219:15                46:18,21 57:19        126:15,18,23
   72:21 73:11 82:23    production 7:18         62:11 162:1 229:5     168:8 177:3
   91:5 136:25 147:9      16:15,16 83:7,16    pull 53:1               210:19 220:22
   150:13 154:16          212:8               purportedly 138:8       222:5,6 224:5
   155:4 156:21         productions           purports 219:17         228:4
   158:9 163:15           168:22              purpose 59:15         quick 61:11,25
   168:5 181:17         professional            67:10,19 127:17       217:1
   184:5 205:18           170:24                127:19 138:16,18    quite 169:24
 problem 39:22          profit 29:25 30:6       173:11 174:5          174:18
   40:3 41:8,24         profitable 29:21        176:20 178:6        quito 183:8
   117:15 156:9           30:10,23              179:3 181:15        quoting 80:20
 problematic 32:14      profits 30:13         purposes 43:1                   r
   32:19 102:6            41:22 166:14          227:5
                                                                    r 184:4 207:22
   125:23 154:2         program 147:22        pursuant 1:14
                                                                      229:1
 proceed 7:15           progress 186:17         177:5 185:19,21
                                                                    racketeering
 proceeding 97:16         187:7               pushing 76:17
                                                                      33:17
   120:13,14 137:12     project 175:16        put 40:25 41:5,16
                                                                    rain 13:14,16
   227:3                prompted 113:1          59:18 65:7 102:10
                                                                      183:7 219:5
 proceedings 20:20      properly 200:2          102:16 172:21
                                                                    raise 24:2 153:6,8
   95:15 117:12,16      property 220:2,3        176:2 204:6 208:2
                                                                      153:14,15
   137:9 163:1            220:8                 209:8
                                                                    raised 24:4 128:19
 proceeds 44:13         proposing 47:14       puts 56:11 134:20
                                                                      153:6,18,21 174:4
   80:23 86:15,23       proprietor 180:21              q              221:11 225:18,20
   87:4,7 89:18,21,25     180:23
                                              q&a 128:8             random 18:13
   90:5,12,17,23 91:3   protect 104:7,12
                                              quarterback             161:6 168:5
   125:1 127:10           156:1,11
                                                10:20               ranging 21:9
   131:2 187:15,18      protected 44:10
                                              question 8:19 16:9    rate 41:18
   187:19,21 222:21     protective 1:14
                                                16:9 19:23 33:23    rdr 1:23 229:24
   223:6 225:2,3,13       154:8 227:4
                                                33:25 50:21,25      reach 18:13 20:6
 process 18:22          provide 8:21
                                                72:7 80:20 81:4,5     43:13 52:2,5
   104:7,12,13            76:22 170:3
                                                81:23 84:1,5,21       92:20
   115:11 180:7         provided 89:20
                                                85:15 86:19 87:6    reached 12:2
   222:15                 91:22 169:9
                                                91:18 100:8 156:7     22:21 26:14
 produce 52:20            172:24 174:17
                                                168:5 170:23        read 11:25 36:9,10
   138:1                  175:2 189:15
                                                187:24 209:15         50:21,22 52:15
 produced 14:17           225:2,12 227:15
                                                222:24 223:20,25      99:17,20 114:22
   15:15 53:12 64:24    providing 173:12
                                              questioning 15:24       115:14 117:25
   76:3 83:20 169:15
                                                49:14,17 51:1         118:15 123:11
                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 297 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[read - referring]                                                              Page 29

   141:17 142:4          136:20 137:20          161:22 185:4        reduced 229:10
   143:18 154:23         140:13 141:21          220:23 221:3,9      refer 14:19 55:17
   158:23 159:16         156:3 158:8          recommend 98:22         103:2 155:3
   162:8,14 166:16       165:22 166:15          160:3                 166:24 230:21
   216:15 220:18         170:6 172:12         reconcile 85:8          231:5
   223:22,23 231:19      175:3 179:25         reconciling 186:17    reference 15:20
 reading 15:23           185:12,20 197:14     reconvene 105:23        37:7,25 55:14,20
   150:12 230:16         201:11 202:24        record 6:2,9 7:2        55:22 110:6
 ready 93:6              210:7 221:25           17:15 25:13 26:7      112:19 113:17
 real 217:1 220:2,3      225:5 228:2            37:12 50:7,7,9,14     114:4,19 115:2,5,7
   220:4,10            recalling 134:9          50:18,22 53:19        115:12,20 116:4
 realized 107:17,18    receipts 179:7           56:7 64:15 65:5       116:12 119:25
   150:13                189:10                 71:17 93:3 105:18     120:10,12,19
 really 10:25 13:23    receive 24:23            105:20 106:4          123:4 128:15
   23:9,11 28:4,12       153:22 208:1           157:15,19 183:23      137:8,19 139:20
   35:14 44:10 83:12   received 85:1,20         188:18,25 193:16      140:3,15 141:8,13
   96:20 114:17,21       85:22 101:18           197:11 198:4,5,8      141:15 144:23
   119:7 121:2           102:22 138:9           198:12 203:3,4        145:9 147:4,9
   127:17 128:6,6        169:18 175:13          216:6,9 217:4,8       148:2 149:20
   147:22,23 151:16      177:6 179:21,22        223:23 226:18,23      150:18 152:15
   165:4 186:13          180:2,5 182:5,7,12     227:2 229:12          155:23 159:20,24
   219:3,3 224:1         187:16,18 188:3        230:10 231:22         162:21 163:9,15
   228:17                203:19 205:25        recorded 6:11           163:23 166:15
 realtime 1:24           206:3 212:9,10       recording 6:8           190:4 215:1,2
   229:2,3,4             220:4 223:10         recordkeeping         referenced 16:11
 reason 8:2 47:21        224:14,16              178:8                 36:16 208:4
   169:4 188:1         receiving 88:8,9       records 168:20,25     references 55:13
   199:19 216:14         201:14                 169:2 170:4           134:8 159:14
   231:7               reception 108:9          173:11,12 174:17      164:21,22
 reasons 230:18        recess 50:15             175:2,7,10,18,24    referencing
 recall 17:5 25:17       106:13 157:16          176:9,18 181:17       125:10 151:18
   25:22 48:20 53:7      198:9 217:5            182:15 186:2          221:13
   93:15 107:12        recessed 105:22          192:13,17 209:17    referred 31:14
   109:11 110:4        recipient 207:7        recover 75:11           107:4 116:25
   111:4 113:19        recipients 93:12       redacted 204:16         138:7 164:3,14
   114:8 116:12        recognize 178:25         204:24 205:14,16      172:11 191:9
   119:19 121:13         190:24                 213:3               referring 25:23
   126:4,5,10,15,18    recollect 132:20       redesign 186:12         34:19 54:2 98:24
   126:23 127:1,3,5    recollection 86:8      redesigning             103:23 104:1,13
   127:13 128:20,22      109:10 112:24          186:14                104:18 122:14
   132:15 134:8          116:25 122:13                                136:20 160:5

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 298 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[refers - resumed]                                                           Page 30

 refers 76:23           180:3 186:12          197:22 209:8        researched 67:5,7
   113:11 121:21,24     196:18 206:1,3,18     219:21 221:22       reservations 127:1
   122:18 125:17        208:8,13,15           225:6               reserve 17:5 49:19
   130:21 134:18        210:22              remembered              228:8
   137:16,24 161:10   relates 47:14           129:2               reserves 228:2,7
   161:14,17 168:2      88:25 89:18 136:6   remind 144:1,2        resources 27:20
 reflect 102:6          148:9 193:5 194:2   reminds 147:18          76:17,22
   212:23,24            196:2 206:15        repeat 40:24 156:6    respect 16:17
 reflected 127:8      relating 98:22        rephrase 80:20          19:16 38:2 93:17
 reflecting 196:7       101:6,22 102:1      reported 229:10         171:2 209:21
 reflects 153:9         152:25              reporter 1:23 5:24      219:3
 refresh 220:22       relation 134:16         6:20 7:14,19 8:11   respectfully 21:10
   221:9              relationship 89:20      8:15 37:22 50:20      49:19
 regarding 60:6         89:24 95:3 105:3      105:15 223:21       respecting 171:23
   132:4 166:10         137:15 183:3          229:3,4,20          respond 43:8
   168:11 221:10      relevant 37:20        reports 137:22          58:19,24,25 224:5
 regardless 146:19      57:22 58:1 113:14     138:1               responded 31:25
 registered 229:3       153:3 176:7         represent 189:24      responding 76:12
 registration         remain 74:24            192:7                 101:9
   180:17             remaining 132:9       representatives       responds 102:3
 reimbursement        remember 7:25           99:15               response 54:22
   176:23,25 197:24     8:10 36:19,20,23    represented 68:22       71:21
   200:4 203:13         52:24 53:4 61:16      69:1 79:15          responses 71:8
   215:19               61:24,25 64:20      representing          responsibility
 reimbursements         66:22 68:10,12        215:17                222:18
   199:10 200:14        71:4 78:8 109:21    represents 97:19      responsible 12:24
 relate 158:7           113:15 117:8,11       214:21                62:8 177:9,12
   161:20 213:4         117:15 118:7,9      reproduction            189:17 203:24
 related 6:22 14:17     119:3,13 120:13       229:18              responsive 169:15
   34:11 75:22          121:24 122:2,23     reputation 28:8,9     restate 83:13
   101:11,14 102:15     125:21 129:4,6      request 8:18 22:1       86:20 223:19
   107:25 115:8         130:5,8 133:20        22:2,11 102:5,15    restaurant 66:16
   117:13,17,20         136:6,7,19 138:16     132:16 189:22         160:5
   124:4 128:17         138:18,23 140:11    requested 50:22       result 82:5,20 83:3
   130:1 132:15,21      140:17 141:12         223:23                90:24 91:14
   134:21,22 135:6      144:17,23 150:3,7   requesting 67:18        110:15 139:21
   136:4,5 137:12       153:18 156:18       required 51:7         resulted 80:11
   138:25 139:16        157:5 158:7 159:2     208:1                 81:10,19 82:11
   157:22 160:15,18     159:14 161:2,17     research 52:11          223:6,15
   168:15 174:13        164:12 166:18         67:16,20 158:21     resumed 50:16
   176:18 179:6         175:19 185:3          161:20 166:10         157:17 198:10

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 299 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[resumed - says]                                                             Page 31

   217:6              riding 25:19 26:19    ring 120:15 185:7     salazars 131:24
 retained 5:24        right 9:9,19 17:4,5   risk 30:12 37:17      sales 146:22,25
   226:20               21:25 23:4 25:5       122:17 149:11       saltzen 18:15
 retainer 125:8         26:3 30:8,19          152:16 170:25       saltzenburg 18:15
   176:21,22 177:6      33:18 34:8 39:19    risks 168:1           saltzstein 19:19,22
   182:9 189:13         40:17 41:22 42:22   risky 29:18,20          22:19,21 26:13
   190:9 191:13         44:21 45:11 46:16   rizack 168:18           31:15
   192:9,11 197:23      46:22 48:11 51:13     169:6 170:1         saltzstein's 31:1
   210:3                51:19 55:10 56:3      173:11 184:6        sat 108:20
 retainers 176:24       56:23 57:10 61:14     209:18 210:14       satisfactorily 7:17
   176:24               65:22,25 73:12        211:16 212:1        saturday 66:13
 return 41:18           76:19 81:6 85:23      216:13,18           saw 58:23 98:23
 returned 5:25          89:10 90:6 100:16   rizack's 175:6          99:11,12,13
   213:14               103:12 108:3        road 60:12              182:23,24
 reverse 50:23          111:24 112:2,7      roger 184:3           saying 42:23 64:2
 review 54:12           115:18,24 118:15    role 14:21 15:5,6       73:19,25 90:21
   131:11               123:5,15 125:2        19:13 62:7 71:23      91:4 109:4 121:14
 reviewed 124:11        126:12 133:16,17      79:18,21 93:25        129:3,6 151:18
 reward 122:17          134:5 141:12          94:2,7,11,18 95:8     153:17 187:11
   149:10,11,15,15      142:4 143:15          96:1,8 105:7,11     says 31:2 32:8,8
   149:16,16            145:12,20,23          162:25 163:5          32:13 43:4 54:3,5
 rewarded 145:5,8       148:3,7 151:16,17     173:13,14 190:5,8     55:16 71:25 72:19
 rex 76:13 94:4         161:3 166:11          190:10 209:21         76:15,20,25 77:23
   211:14               168:8 169:6,25      room 6:25               88:19 90:11 97:25
 rex's 94:10            170:1 174:23        royce 174:20            98:20 101:9
 rico 32:13,19,23       176:13,15 177:8     rufolo 2:12 7:8         103:24 104:6
   32:23 33:3,20,24     181:18 186:20       rule 15:8 125:15        106:22 112:6,19
   33:25 34:7,11,15     187:5,16 188:5,11     125:19                112:22 113:3,9,25
   34:19,24 35:2,9,12   188:12 189:6,13     rules 7:24              114:17 115:14
   35:18,20,25 36:7     189:20 191:2        ruling 38:18,19         116:2,24 117:23
   37:7,14 38:10        194:13 195:5          118:14 119:11         118:13,20,21
   39:13,16,24 40:2     196:20 197:3,19     run 15:24 64:11         119:21 120:3,8,17
   40:21 41:2,12,23     199:4,10 200:19       64:13 223:1           121:19 122:10
   72:17,18 73:10       200:22,23 203:11    running 9:21            123:2,13 125:15
   74:4 99:17,18,22     205:8,23 207:19     runs 61:18              128:13 136:2,8,17
   100:12,13 111:3      212:23 213:21                 s             137:3,4,5,21,22
   116:5 123:8,11       214:3,22,24 216:9                           139:17 142:24
                                            s 3:5 10:7 181:2,3
   132:24 142:19        222:12 223:11                               143:8 144:21
                                            sake 177:2
   143:6 161:9,11       224:11,16 225:25                            145:5 150:9 151:9
                                            salazar 69:12,12
   222:20 223:5       rights 49:19 60:12                            152:12 153:24
                                              97:2,2
                        207:6 228:2,7,8                             154:23,24 155:9

                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 300 of 364

                   CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[says - similar]                                                                Page 32

   156:25 159:21       see 11:14 13:14,16       95:15 131:12        shares 62:9
   161:8,24 162:9,13     15:23 16:22 17:11      145:12 150:3,25     sharing 107:7
   162:15,15,16          17:12,21 23:17         201:5                 119:18
   165:9 166:23          26:12 27:15 31:11    sensitive 6:3 92:19   sheet 230:1,5,6,8
   167:25 199:9          32:1 38:11 39:14     sent 16:3 52:6,17       230:19,22 231:4,5
   205:1 207:21          39:22 41:8,23          53:5 54:7 55:3      sheets 230:21
   213:23 214:12         43:6,7,11,12 51:17     59:3 61:21 68:11    sheiks 129:7
   215:10 221:1,7,20     52:11,13 54:23         74:17,19,20 85:21   sherman 133:20
   227:17                56:24 64:11 65:20      98:1 151:12,25        133:21
 scanning 150:15         66:7,11 72:17,23       152:3,17 159:9      ships 61:21
 scenario 46:16,23       72:24 77:3,18,24       163:16 165:24       shirt 43:9
 schedule 62:16          90:10 101:2            170:16 172:16       short 43:22 44:19
 scheduled 63:12         102:12 106:18          199:1 217:15          44:21 45:1,4 46:4
   63:19 64:10,18        107:1 111:23,23      separate 179:5          46:20 49:23 51:17
 schedules 65:24         124:15 128:17          194:10 203:22,25      56:19 57:7,17
 school 9:6              147:11 162:13          215:6                 127:11 157:8
 scope 16:17 17:22       168:6 173:21         separately 178:2        188:20
   31:21,21 37:1,2,8     179:5 185:6          september 14:3        shortcut 92:24
   42:23 56:3 85:2       189:20 195:2           69:20,21 135:9      shorting 45:12
   119:6 135:14          197:19,25 199:8        201:22              show 28:18 29:10
   187:8 228:6,14        206:25 210:13        services 192:8          29:11 53:6,8 83:7
 scouring 29:1           213:11 219:10,17       199:10 203:14,15      83:16,21 108:16
 scratch 70:4,6,7        219:21 221:1           215:17 218:13         174:18,19 175:7
   70:12               seeing 132:15,20       session 4:7 106:1       177:14 192:14
 scrolling 97:24         173:23               set 15:18 157:9,22    showed 144:12,15
   98:19 101:8         seeking 47:13            205:22,24 229:9     shows 199:6
 search 18:5           seen 54:17 124:21      sets 111:20           shtick 56:22
   197:19                125:10 171:11        settle 149:2,7        sic 102:10
 sec 119:21,25           172:15,19            settlement 39:10      side 43:9 162:7
 second 14:5 26:2      segregated 178:23        39:11 110:15        sided 65:10 70:10
   33:7 71:16 83:11    seizing 61:20          settling 119:16         70:11
   86:18 92:25 99:21   send 43:9 52:10        seven 135:20          sign 230:19
   101:10 110:20         54:21,25 56:17       sgklaw.com 2:18       signature 229:23
   124:14 138:23         107:18,19 151:17     shameless 122:18        230:2
   168:24 191:8          151:21 152:4           129:3               signed 172:23
   193:20 214:14         153:20,23 158:17     shape 24:22 111:1       222:20 223:5
   216:5,24 225:20       166:7 172:8,9,17     share 70:20             229:21 230:9
 section 207:22          204:1                shared 35:7           significant 10:15
   224:11              sending 68:10          shareholder 25:20     signing 223:17
 security 133:24       sense 23:10,14,14        26:20 218:13        similar 52:24 53:5
                         27:24,25 41:20                               96:17,19,20

                                 Veritext Legal Solutions
 212-267-6868                      www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 301 of 364

                  CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[similar - steven's]                                                          Page 33

   101:18              solution 20:7         special 12:8            209:14
 simple 21:21          solutions 1:25        specific 22:1 48:3    started 9:18,25
   84:20 85:24         somebody 31:17          48:3 121:6 126:23     10:2,2 109:4
 simply 38:14 39:2       59:8,9 67:11          128:22 129:4          180:7,22 218:24
   102:5 128:7           146:4,18 163:12       174:16 220:7        starting 30:15
 singer 29:6 43:5      somewhat 207:25       specifically 23:17      77:17,21
   43:14,18 52:3       son 66:14               23:19 43:20 68:12   starts 111:14
   53:3 55:1,9 56:17   soon 106:25             84:15 109:11,22     state 7:1 47:2,17
   58:19 59:4 158:19   sophisticated 51:4      111:4 113:2           55:25 227:6
   159:3 184:3           51:7,15,24,25         125:25 141:14       stated 52:15
 singer's 158:17       sorry 17:11 33:23       165:22 179:25       statement 45:22
 single 146:6            58:15 111:14        specifics 74:3          212:18 216:10
 sings 52:7              126:13 165:24         156:18              statements 231:22
 sit 47:10 108:19,24     189:1 190:15        speculation           states 1:1 6:13
 sitting 92:17           195:24 226:3          103:19                47:5 80:4
 situation 16:21       sort 24:14 85:4       spent 187:25          stating 32:25
   84:18 85:16           149:23 174:8        split 109:17          stay 79:1
   112:22 127:24         180:15              spot 56:11            steer 134:10
   146:15 186:5        soul 12:1             spouse 94:10          stemmed 116:5
 situations 84:23      sound 56:16 180:1       95:25               stenographically
 six 11:8,9,10         sounds 11:2 185:8     spreadsheet 176:1       229:9
   226:20                185:11                205:18              step 149:9,15
 skill 100:21          source 84:25 87:8     square 85:15            203:25
 skills 30:17 45:17      87:10 88:15,22      squarely 80:15,16     steps 54:4
   51:15 100:25          89:3 92:7,10          88:17               stern 2:12 7:7
 slaght 174:20           139:16 224:21       srd 203:18 204:19     steven 1:9 6:12
 slant 162:10          sources 36:12         stairway 52:7           12:8 18:14 26:13
 slater 3:13 6:19        170:13 224:5          56:17                 35:7 53:21 70:24
 slides 108:16         south 160:22          stamp 180:20            74:6,7 108:8
 sloppy 82:24          southern 1:2 6:14     stamped 77:10           109:6 118:12
 small 11:11 137:1       53:20 143:3           212:10                119:10 123:2
   185:16                179:23              stand 108:21            138:2 139:9
 smith 1:23 6:20       sovereign 112:23        130:2 141:7,9         148:19 149:13
   174:21 229:2,24     space 24:7,8,11,12      181:4                 156:15 163:14
 sneaking 225:23         112:23 170:24       standalone 130:4        165:9 170:18
 sole 180:21,23        spanish 19:10         standing 61:14          184:19,20 191:2
 solely 208:22         spark 164:9             215:9                 196:10 206:22
 solicitation 16:4     speak 19:10 94:23     stands 49:18 78:6       207:22 208:10
   16:12 17:2 37:20      96:14                 78:15                 213:23 231:2
   49:11 59:24         speaking 17:24        start 102:9 109:2     steven's 94:17
                         73:24 74:2 169:21     147:10 178:10

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                       516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 302 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[stock - talking]                                                               Page 34

 stock 44:20,24         stuff 156:10             204:10 206:8        sync 67:2
   45:6 46:6,10,10,19     157:10,11 160:21       207:14 211:7        system 37:24
   46:19,23 51:10,18      163:20 169:12,13       212:13 215:12,24      215:2,3
   56:19 57:2,7,9         169:14,20,23           217:12 219:12       systems 1:24
   127:11                 170:8,9                220:15 226:19         229:4
 stop 17:19,24          style 26:24              228:2 229:7 231:1             t
   126:13 179:20        subject 14:25            231:25
                                                                     t 43:9 229:1,1
   186:16 187:7           15:17 16:5,18,24     summary 201:21
                                                                     table 136:18
 story 12:11 35:4,8     submitted 206:21         205:10
                                                                     take 6:8 8:11,15
   146:2 173:22         submitting 203:23      sunday 66:14,17
                                                                       11:1 16:9 24:19
 straight 89:22         subpoena 180:5           66:21 70:19 139:4
                                                                       50:11 105:17
   90:9 133:3,14        subscribe 231:21         144:14,15,19,19
                                                                       121:14 129:22
 strategic 32:12        succeed 148:25           144:20 145:15
                                                                       157:8 159:10,12
   51:22                successful 67:18       super 136:12,14
                                                                       173:13 188:19
 strategically 27:1       115:4 118:14           136:22,24 137:7
                                                                       216:24 219:11,20
   155:1 218:6            119:11,15 146:8      supplied 221:17
                                                                       227:23
 strategies 27:20       successfully 51:24       221:18 230:19
                                                                     taken 47:3 129:18
   119:15                 68:14 167:1 173:3    support 114:18
                                                                       129:19 144:18
 strategy 28:14,16      sue 139:10 148:18        142:2,11,14
                                                                       158:7,8,9 167:8
   45:16 117:24           149:13                 221:11
                                                                       229:8 231:3
   118:8 136:2          sue's 143:14,16        supporter 182:18
                                                                     takes 115:11 205:7
   218:15               suffering 8:7          supporters 171:2
                                                                     talk 17:16,25 32:5
 stray 79:3 93:17       suggested 22:19        supports 219:4
                                                                       36:9 66:19 76:3
 straying 91:12           141:5,5 172:3        sure 7:24 10:14
                                                                       97:22 108:19,24
 streamline 8:22        suggesting 15:22         32:1,9 34:14
                                                                       109:8 127:18
   9:22 10:3,5,6,18     suggestion 165:13        37:24 38:4 50:8
                                                                       129:24 130:13
   15:3 87:20 177:22    suite 2:14               53:18 54:9 57:14
                                                                       145:16 149:6
   180:22 181:1,3       sullivan 1:15 4:3        59:10 65:1 67:2
                                                                       153:14 165:9
   208:22 214:12          4:11 5:2 6:11 7:10     68:25 71:25 79:1
                                                                       166:5 172:2 176:8
 street 1:18 3:6          7:12,16,23 14:12       79:8 81:17 82:23
                                                                       176:17 182:14
   6:18 161:2             25:12,14 26:8          86:22 87:13 91:12
                                                                       205:19
 stressful 226:13         53:11,13,19,23         96:10,24,25 100:9
                                                                     talked 32:4 36:21
 strictly 98:2,17         64:23 65:17 68:1       101:21 133:9
                                                                       95:21 112:25
 strike 28:15 82:16       68:4,8 69:23 70:1      155:24 161:23
                                                                       171:7,24 172:4
 strokes 188:20           71:9,12 76:9 77:9      164:6 198:3 212:6
                                                                       174:20 182:4,5
 structure 127:14         77:14 106:10,12        212:8 216:21
                                                                     talking 11:18
   127:15,18 136:2        111:9 158:1 189:3    surface 38:11
                                                                       42:19 66:22,24
   147:4,5                190:21 192:1           39:14,15,21,24,25
                                                                       74:8 83:19 84:16
 structured 125:5         193:1,17 194:7       swear 7:14
                                                                       85:10 90:2 109:13
   167:11                 198:20 200:8         sworn 7:19 106:14
                                                                       109:14,16,17,20
                          201:8 203:7            229:8
                                                                       111:22 114:15
                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 303 of 364

                    CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[talking - tight]                                                                Page 35

   119:14 120:23        testify 8:2 47:10        27:18 28:1 32:13      193:15 198:2,19
   128:3 140:25         testimony 8:12,21        32:25 33:9,24         199:20 200:2,6
   144:24,24 148:10       22:6 34:4 123:3        34:6 37:1,5 38:5      202:9,14 210:12
   163:12,13,14           202:21 225:5           38:14 39:15,23        211:15 214:25
   166:1 186:4            226:19 229:12          41:14,15,21 44:23     215:5,20 216:15
   187:24                 230:18                 45:17 47:8,22         216:23,25 218:14
 talks 163:19,20        texaco 12:25             48:7,19 49:21,25      220:19 221:16
 td 5:19 211:2,14       thank 50:12 54:4         51:9 52:25 55:5       222:1,4 224:17,19
 team 76:17 99:9          59:3 93:21 214:10      61:4 62:3 67:16       226:4,4,10 227:1
 technology 128:25        226:11,12,15           69:21 70:10 72:25     227:14 228:12,16
 tell 41:13 55:6        therefor 230:18          75:16 78:13 80:2    thinking 21:22
   59:15 64:17 70:17    thereof 230:9            80:6 82:23,24         28:13 32:12 41:2
   84:3 85:7 92:7,13    thing 18:24 19:14        85:3,17 88:6,24       160:8
   101:21 109:1           20:12 21:6 32:16       92:21,22,24 96:5    thinks 42:20 48:9
   114:1 141:25           48:24 56:16 127:5      96:21 105:15        third 175:20
   158:6 165:24           137:1 138:22           108:9 110:24          187:12,25 188:2
   168:2 169:9            142:21,22 143:24       111:20 115:7          221:8
   170:21 193:4           146:8 147:16           116:6,14 118:1,21   thought 13:17,23
   200:1 204:1,15         148:7 185:9            120:8,25 122:4        21:20 24:5 30:9
   216:2                  186:19 192:23          126:11 130:15         38:14 40:22 41:7
 telling 25:17            200:3 202:7            132:23 133:1,6,11     41:9 51:7 59:9
   106:19 136:9           205:20,21 209:24       134:5 135:8,11        74:21,24 75:12
   145:25                 227:23 228:1           136:1,22,25           103:6 107:17
 tells 19:19 173:22     things 23:16 34:6        138:10,24 139:1       122:25 129:10
 tend 29:20               34:25 39:18 48:4       139:21 142:8          153:20 166:17
 term 115:17              51:22,24 54:18         143:12 144:9          167:20 168:6
   146:17                 67:13 92:24 96:21      145:1 146:3,6,10      171:22 173:17
 terms 35:15 47:13        103:9,10 122:5         149:10 150:14,16      174:6 182:5
   89:12 90:8 98:6        128:6 129:9 135:6      150:18 152:16         187:24 216:14
   109:23 169:20,21       138:20 147:12          154:24 157:24       threats 118:13,24
   174:2 177:18           154:8 156:3            158:13 159:19         119:10
 terrible 122:5           158:23 159:23          160:7,15,18,23      three 14:24 15:19
 territory 91:13          190:2 198:19           163:4,15 164:1,17     16:23 17:13 90:3
 testified 7:20 34:6      218:3,4,14,20,21       165:1,13,23           176:10 182:6
   34:14 65:21            224:19                 166:19 171:12         213:8,17 214:3,4
   106:15 116:7         think 10:1 13:8          172:3,14 175:20     thrilled 152:2
   124:25 176:9           14:3,16,18,25 15:4     176:6 177:4         thrown 76:18
   177:4,18,21            15:13 16:2,8,10        178:21 183:9        thumbed 176:5
   189:12 222:10          17:3 18:1,14 20:8      185:2 186:7,13,22   thursday 1:16
   224:25                 20:9,11 21:13          187:4 188:13        tight 98:5
                          22:6 26:20 27:5        190:1 192:16

                                  Veritext Legal Solutions
 212-267-6868                       www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 304 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[time - understand]                                                            Page 36

 time 12:20 14:9       totally 32:15           107:4 151:21          167:21 168:21
   17:19 38:3 45:25    touch 31:2              201:22 202:1,5,9      169:12,13 174:7
   50:13,19 51:12,21   towbin 3:5 7:11,11    triple 41:16            194:19 199:17
   57:2 78:4 81:15     town 180:16           true 115:10             202:8 212:4
   93:2 96:7 105:19      181:14 208:24         149:21 229:12       type 19:14 20:6,8
   106:5,13 118:5      toy 56:16             truly 214:8             41:21,22 49:15
   120:18 121:20       track 84:14           trustees 208:18         56:4 79:3 83:23
   122:6 129:18          178:24              trusts 219:23           91:13 128:5
   132:25 152:23       tracking 91:11        truthfully 8:3          134:11
   155:21,22 157:14      100:4               try 13:2 20:17        types 218:13
   157:20 170:25       traffic 153:16          58:21 59:5 67:11    typically 18:16
   182:12 188:17       transaction 18:19       104:23 140:5                  u
   198:7,13 213:16       39:7,9 46:8 108:1     154:4 176:1 222:2
                                                                   u.s. 34:21,23,23
   217:3,9 226:11,14   transactional 23:8    trying 14:19 19:13
                                                                     35:21,22 38:22
 times 66:16             24:7,13,24            22:1 30:22 35:14
                                                                     39:1,6,8 114:3,6
   135:11,16 156:2     transactions 24:21      36:12 37:16 40:17
                                                                     116:3,9,10,13
   156:12 213:8,17     transcript 227:2,8      40:20 41:1,6,14
                                                                     221:2,5
 timing 224:6,22         228:9 229:17          42:3,6 45:7,21
                                                                   ultimately 21:14
 today 8:3,21 9:2        230:12,20 231:19      53:2 57:11 58:6
                                                                     43:13 54:7,25
 today's 226:18          231:21                60:10 79:6 89:17
                                                                     59:1 62:23 63:12
 told 35:19 61:20      transcript's 37:25      89:19 90:7,15
                                                                   um 25:21 28:19
   64:20 93:13 100:5   transcription           91:6,11 119:2
                                                                     34:17 124:13
   100:9 138:4,10        229:11                132:18 133:8
                                                                     133:5 147:24
   152:4 179:5         transfer 195:15         137:1 142:10
                                                                     158:20 162:17
   202:17                214:12,18,23          146:24 149:6
                                                                     166:22 171:20
 ton 43:23 45:2,13       215:16                169:22 173:7
                                                                     174:24 179:15
   49:23               transfers 83:21,22      180:4 185:2 186:6
                                                                     181:22 205:3,9
 top 28:17 29:4,5        184:13 210:8          186:9,20,24,25
                                                                   umbrella 87:19
   77:22 106:21        trap 169:22             206:12,14 213:14
                                                                     177:22 208:21
   112:6 119:19        trash 76:4              218:14 223:2
                                                                   uncertain 98:4
   125:8 138:23        travel 167:20         turn 6:5
                                                                   unclear 216:16
   159:4,21 161:8      trial 143:6 221:21    turnpike 2:14
                                                                   understand 8:20
   164:23 167:6          221:23,23 222:2     twice 9:13 135:24
                                                                     12:12,20 14:20
   203:17 205:1        tribe 78:22           twist 12:2
                                                                     16:13 17:17 19:13
   214:11 217:22       tribes 78:12          two 11:12 34:7
                                                                     20:15 21:25 23:4
   221:7 224:22        trip 12:3,5,7,9         44:9 61:11 62:3
                                                                     23:23 24:10 33:15
 topic 49:10 128:10      13:3,5 14:2,3,5,8     66:16 67:7 78:4
                                                                     34:1,25 35:18
   128:11,11             14:17,18 15:16        109:5 111:20,22
                                                                     36:3,12,18 37:16
 topics 62:1             16:3,11 17:1          114:9 128:5
                                                                     37:18 42:3,5,6
 total 135:12            69:20 70:21 71:1      132:23,23 141:2
                                                                     43:21 44:7,10
   221:14                71:5,6 79:25          159:1 165:1
                                                                     45:7,11,21 46:7,14
                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 305 of 364

                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[understand - want]                                                           Page 37

  49:10 54:16 56:13     131:13 132:2,7,11     217:23 227:8,18     views 33:10
  57:11,14 58:7         139:19,23 142:12    useful 11:3 173:18    village 160:22
  67:12 72:4,8,16       173:8,8 174:2       usually 129:10        violate 125:23
  75:10,16 79:5,6,7     211:4 222:14,17       136:24              violation 125:16
  81:22 87:6 89:1       225:14                        v             126:7
  89:19 90:7,16,21    understands 79:9                            violations 113:4
                                            v 1:8 53:21 231:2
  91:4,11 92:11,18    understood 12:11                              113:12
                                            valid 34:22 35:22
  92:21 93:18,25        14:11 18:2,2,3                            visit 96:22
                                            validate 221:14
  96:8,23 97:16         19:11 20:3,5,12                           visualizing 160:24
                                            value 25:20 26:20
  100:16 101:1          25:8 29:7 34:3                            volume 1:12
                                              166:13
  102:24 103:11         40:6 52:13 53:4                             230:16,20
                                            van 182:17 183:14
  104:11 107:24         62:12,21 67:8                             vs 6:12 118:13
                                              217:20
  116:4 119:8           71:4 73:10 95:21                            119:10 120:18
                                            various 170:13
  127:23 128:9          97:12,15 129:1                              121:20 140:10,14
                                            vehicle 82:9,18
  129:17 132:18         133:3 163:22                                140:20
                                              83:1
  133:10,12 135:1       167:3 173:10                              vulnerabilities
                                            venezuela 122:1,2
  137:1,11 142:18       176:8 207:8                                 128:17
                                              122:5,8
  155:20 166:24       underwood 65:21                             vulnerability
                                            verbal 8:12
  173:14,16 174:5     unhappy 154:21                                121:23 128:14
                                            verdict 100:20
  180:12 186:7,9,21   unique 129:9                                          w
                                            veritext 1:25 6:19
  187:10 192:6        unit 6:10
                                              6:21 226:21         wait 84:1 197:5
  206:13,15 214:7     united 1:1 6:13
                                            version 52:25 53:5    waiting 122:12,15
  218:3 223:24          80:4
                                            versus 16:17          waiving 60:12
  224:14              university 205:20
                                            victoria 93:14        walk 212:16
 understanding          207:4,4,5
                                            video 1:15 3:13       walking 67:24
  12:22 17:9 23:20    unpaid 176:23,24
                                              6:1,8,10 7:13         167:9
  29:23 30:3 32:10    unpopular 113:9
                                              50:13,17 105:19     wall 107:20
  32:18,23 33:3,20      113:12,17
                                              106:3 156:5         walls 107:8,9,10
  34:10,18 35:1,23    unredacted
                                              157:14,18 198:7       107:11,12
  36:7 39:4 40:10       212:22,24
                                              198:11 217:3,7      want 8:25 20:19
  54:14 57:1,4 62:7   unrelated 160:24
                                              226:17                37:11,17 39:20
  62:13 68:21,25      unspoken 132:10
                                            videographer 6:20       40:25 41:5,13
  71:22 74:23 76:21     132:12
                                            view 23:20 27:24        43:16,19 45:15
  78:9 79:15 92:5     unusual 207:25
                                              29:15,16,19 37:16     48:10,21,22,25
  94:24 95:2,8        update 182:21
                                              39:18 40:1,19         49:21 50:4,6,7
  102:14 103:3,5      uplift 27:8
                                              46:22 51:21           56:12 57:14 78:25
  104:18 105:2,6,11   upper 43:8 111:24
                                              145:23 147:9          79:8 83:13 85:8
  110:8,10,13,18      upset 37:24
                                              190:5,10 228:17       91:13 93:11
  113:4 115:1 116:7     151:25
                                            viewed 31:17            106:20 107:24
  123:7 124:2,7       use 35:14 102:16
                                              40:15,16 144:7        116:22 129:17
  130:19,24 131:7       179:1,5,17,19
                                              173:15                131:12 150:19
                               Veritext Legal Solutions
 212-267-6868                    www.veritext.com                        516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 306 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[want - wrote]                                                               Page 38

  155:4 157:4,21       week 12:5 135:24       214:3                134:25 136:11
  165:14,15,16          135:24 158:12        wiring 219:25         143:11,12,14,16
  182:15 186:16         175:20               wishes 77:23         work 10:14 11:14
  187:7,7,8 188:1      weekend 64:9,12        98:21                19:2 26:21 27:6,7
  205:19 210:13,19      66:7 182:24          witness 3:11 4:3      45:16,20 51:23
  212:6 216:25         weeks 121:14           7:14 15:9 17:6,16    77:20 106:23
  219:20 220:21        weird 159:12           18:13 19:5,25        115:8 124:4,9
  221:20,23 223:1      went 21:25 22:4        21:18 22:8 26:23     135:6 147:11
  223:19                57:10 64:3 69:20      32:22 33:6,16        151:1 168:16
 wanted 12:1 14:12      70:20 71:3 85:3       36:4 40:6 46:1,3     170:19 173:1
  56:6 66:4 74:12       109:1 132:6           48:15 50:12,24       179:4 191:12,16
  105:15 159:5          167:20 169:11         51:3 68:7 70:8       191:17 204:2
  173:9 209:15          180:22 182:25         72:13 73:2,7        worked 9:8 24:7
  217:21                202:5 214:8,9         74:16 75:3 79:8      29:13 110:19
 wanting 174:5         west 43:9              81:14,24 83:25      working 13:1
 wants 41:15 143:8     weyler 76:13,25        86:20 87:2,15,24     78:17 95:11 96:6
  143:18                94:4,4 211:10,14      89:5 92:5 93:20      114:5,6 162:16
 war 150:25            whatnot 139:25         93:22 102:21         163:8 165:9
 watch 29:11           whatsoever 46:9        103:21 106:13       works 95:9,10,12
 waters 184:1,1,3,4    wheelhouse 56:3        110:24 111:12        174:23
 watson 79:23           80:18                 116:22 123:22       world 13:21 23:2
  81:17 82:2,8,14,17   whispering 6:4         124:19 131:7         23:16,20 29:1
  82:25 93:13,14,23    wife 66:14 93:22       133:19 134:12        75:14 140:20,21
 way 24:22 26:20        94:17 178:17          135:16 156:6         147:11 152:14,19
  27:5 42:6,16          182:2 188:3           193:6,19,21,23       154:25 156:19,24
  44:19 47:1 57:8      william 3:13           194:20 195:10,14    worth 42:21
  59:2,7 77:20         willing 39:21          195:18,23 197:8     worthy 40:22
  100:22 111:1          40:21 41:11           198:17 200:10       wow 11:2
  129:13 135:2         wilson 185:7           201:20 211:25       write 113:1 129:11
  142:2,15 145:11      win 76:15 142:2,3      215:11 224:1         138:19 143:22,22
  156:21 181:25         142:6,7,8,16 149:3    225:7 226:1,7,12    writes 106:22
  214:25 215:1          149:19,22,25          226:15              writing 138:20
  218:11,12 223:2      winners 149:19,22     wondered 184:9        163:20
 ways 44:9             winning 68:14,16      wondering 149:24     written 100:6,10
 we've 11:12 26:8      wins 49:25 149:24     word 33:18 115:15     119:19 156:10
  87:10 89:9 116:6     wire 198:25 208:1      116:6 117:24        wrong 21:3 114:1
 wealth 10:5,8,10       208:7 210:3           151:6 159:17         141:12,16,16
  180:23                214:17 215:16        words 30:22 40:25     142:1 213:6,9
 wealthy 24:19         wired 213:22           41:5 73:8 98:9      wrote 52:8 112:25
 website 186:12,15     wires 212:23,24        99:6 100:14,17       118:9 122:21
                        212:25 213:1,13       102:21 132:6         127:6 146:12

                                Veritext Legal Solutions
 212-267-6868                     www.veritext.com                      516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 307 of 364

                 CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
[wrote - zero]                                                        Page 39

   156:3 159:3
           x
 x 1:5,11 4:1 71:16
           y
 yanza 94:21
 yeah 11:16 38:18
   40:8,25 44:11
   58:6 68:12 73:23
   74:2 81:24 88:11
   107:12,16 118:3
   123:23 126:5
   131:14,19 135:23
   135:23 138:22
   144:8,9,11 146:2
   147:17 149:23
   150:22 151:3,4
   152:21 158:12
   160:7,14 161:4
   165:1 171:14
   178:12 180:6
   202:16 211:22
   218:20,20 226:3
   227:9
 year 205:7
 years 9:12 11:12
   203:16 222:22
 yell 152:6
 yells 152:9
 york 1:2 2:7 6:14
   18:18 55:7,19
   63:17 64:3,4,8
   66:8 135:6 143:4
   160:6,17 179:24
   182:20
           z
 zeppelin 43:9 52:6
   52:7,9,14,16 56:16
 zero 8:6,9 40:12
   40:12 60:1,4,22
   97:18 117:7
                             Veritext Legal Solutions
 212-267-6868                  www.veritext.com                   516-608-2400
        
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 308 of 364



                    )HGHUDO5XOHVRI&LYLO3URFHGXUH

                                    5XOH



         H 5HYLHZ%\WKH:LWQHVV&KDQJHV

          5HYLHZ6WDWHPHQWRI&KDQJHV2QUHTXHVWE\WKH

       GHSRQHQWRUDSDUW\EHIRUHWKHGHSRVLWLRQLV

       FRPSOHWHGWKHGHSRQHQWPXVWEHDOORZHGGD\V

       DIWHUEHLQJQRWLILHGE\WKHRIILFHUWKDWWKH

       WUDQVFULSWRUUHFRUGLQJLVDYDLODEOHLQZKLFK

         $ WRUHYLHZWKHWUDQVFULSWRUUHFRUGLQJDQG

         % LIWKHUHDUHFKDQJHVLQIRUPRUVXEVWDQFHWR

       VLJQDVWDWHPHQWOLVWLQJWKHFKDQJHVDQGWKH

       UHDVRQVIRUPDNLQJWKHP

          &KDQJHV,QGLFDWHGLQWKH2IILFHU V&HUWLILFDWH

       7KHRIILFHUPXVWQRWHLQWKHFHUWLILFDWHSUHVFULEHG

       E\5XOH I       ZKHWKHUDUHYLHZZDVUHTXHVWHG

       DQGLIVRPXVWDWWDFKDQ\FKDQJHVWKHGHSRQHQW

       PDNHVGXULQJWKHGD\SHULRG




       ',6&/$,0(57+()25(*2,1*)('(5$/352&('85(58/(6

       $5(3529,'(')25,1)250$7,21$/385326(621/<

       7+($%29(58/(6$5(&855(17$62)6(37(0%(5

       3/($6(5()(5727+($33/,&$%/()('(5$/58/(6

       2)&,9,/352&('85()258372'$7(,1)250$7,21
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 309 of 364

                  VERITEXT LEGAL SOLUTIONS
        COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

   Veritext Legal Solutions represents that the
   foregoing transcript is a true, correct and complete
   transcript of the colloquies, questions and answers
   as submitted by the court reporter. Veritext Legal
   Solutions further represents that the attached
   exhibits, if any, are true, correct and complete
   documents as submitted by the court reporter and/or
   attorneys in relation to this deposition and that
   the documents were processed in accordance with
   our litigation support and production standards.

   Veritext Legal Solutions is committed to maintaining
   the confidentiality of client and witness information,
   in accordance with the regulations promulgated under
   the Health Insurance Portability and Accountability
   Act (HIPAA), as amended with respect to protected
   health information and the Gramm-Leach-Bliley Act, as
   amended, with respect to Personally Identifiable
   Information (PII). Physical transcripts and exhibits
   are managed under strict facility and personnel access
   controls. Electronic files of documents are stored
   in encrypted form and are transmitted in an encrypted
   fashion to authenticated parties who are permitted to
   access the material. Our data is hosted in a Tier 4
   SSAE 16 certified facility.

   Veritext Legal Solutions complies with all federal and
   State regulations with respect to the provision of
   court reporting services, and maintains its neutrality
   and independence regardless of relationship or the
   financial outcome of any litigation. Veritext requires
   adherence to the foregoing professional and ethical
   standards from all of its subcontractors in their
   independent contractor agreements.

   Inquiries about Veritext Legal Solutions'
   confidentiality and security policies and practices
   should be directed to Veritext's Client Services
   Associates indicated on the cover of this document or
   at www.veritext.com.
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 310 of 364




            EXHIBIT 20
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 311 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 312 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 313 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 314 of 364
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 315 of 364




            EXHIBIT 21
Case 1:11-cv-00691-LAK-RWL
  Case 1:11-cv-00691-LAK-JCF Document
                              Document2114-2
                                       2058-2 Filed
                                               Filed10/24/18
                                                     07/24/18 Page
                                                               Page316
                                                                    1 ofof14
                                                                           364




            EXHIBIT 2
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page317
                                                                    2 of of
                                                                         14364




                                                                     DEPOSITION EXHIBIT

                                                                     Camacho 3611

                                                                         PLAINTIFF’S
                                                                           EXHIBIT
                                                                              558
                                                                        11 Civ. 0691 (LAK)




                         Plaintiff's Exhibit 558 p. 1 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page318
                                                                    3 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 2 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page319
                                                                    4 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 3 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page320
                                                                    5 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 4 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page321
                                                                    6 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 5 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page322
                                                                    7 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 6 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page323
                                                                    8 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 7 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                                Filed10/24/18
                                                      07/24/18 Page
                                                               Page324
                                                                    9 of of
                                                                         14364




                         Plaintiff's Exhibit 558 p. 8 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                               Filed 10/24/18
                                                     07/24/18 Page 10
                                                                   325ofof14364




                          Plaintiff's Exhibit 558 p. 9 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                               Filed 10/24/18
                                                     07/24/18 Page 11
                                                                   326ofof14364




                         Plaintiff's Exhibit 558 p. 10 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                               Filed 10/24/18
                                                     07/24/18 Page 12
                                                                   327ofof14364




                         Plaintiff's Exhibit 558 p. 11 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                               Filed 10/24/18
                                                     07/24/18 Page 13
                                                                   328ofof14364




                         Plaintiff's Exhibit 558 p. 12 of 13
Case 1:11-cv-00691-LAK-RWL
  Case  1:11-cv-00691-LAK-JCF Document
                               Document2114-2
                                        2058-2 Filed
                                               Filed 10/24/18
                                                     07/24/18 Page 14
                                                                   329ofof14364




                         Plaintiff's Exhibit 558 p. 13 of 13
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 330 of 364




            EXHIBIT 22
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 331 of 364




                                                                           PLAINTIFF’S
                                                      DEPOSITION EXHIBIT     EXHIBIT

                                                      Donziger 5049              556
                                                                           11 Civ. 0691 (LAK)




                        Plaintiff's Exhibit 556 p. 1 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 332 of 364




                        Plaintiff's Exhibit 556 p. 2 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 333 of 364




                        Plaintiff's Exhibit 556 p. 3 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 334 of 364




                        Plaintiff's Exhibit 556 p. 4 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 335 of 364




                        Plaintiff's Exhibit 556 p. 5 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 336 of 364




                        Plaintiff's Exhibit 556 p. 6 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 337 of 364




                        Plaintiff's Exhibit 556 p. 7 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 338 of 364




                        Plaintiff's Exhibit 556 p. 8 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 339 of 364




                        Plaintiff's Exhibit 556 p. 9 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 340 of 364




                       Plaintiff's Exhibit 556 p. 10 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 341 of 364




                       Plaintiff's Exhibit 556 p. 11 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 342 of 364




                       Plaintiff's Exhibit 556 p. 12 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 343 of 364




                       Plaintiff's Exhibit 556 p. 13 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 344 of 364




                       Plaintiff's Exhibit 556 p. 14 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 345 of 364




                       Plaintiff's Exhibit 556 p. 15 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 346 of 364




                       Plaintiff's Exhibit 556 p. 16 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 347 of 364




                       Plaintiff's Exhibit 556 p. 17 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 348 of 364




                       Plaintiff's Exhibit 556 p. 18 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 349 of 364




                       Plaintiff's Exhibit 556 p. 19 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 350 of 364




                       Plaintiff's Exhibit 556 p. 20 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 351 of 364




                       Plaintiff's Exhibit 556 p. 21 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 352 of 364




                       Plaintiff's Exhibit 556 p. 22 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 353 of 364




                       Plaintiff's Exhibit 556 p. 23 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 354 of 364




                       Plaintiff's Exhibit 556 p. 24 of 24
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 355 of 364




            EXHIBIT 23
 Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 356 of 364




                  DURABLE INTERNATIONAL POWER OF ATTORNEY
                                                  and
AGREEMENT FOR THE CONTINUOUS INVESTMENT OF PROFESSIONAL SERVICES


        7KLVAGREEMENTLVHQWHUHGLQWRRQWKHGDWHVEHORZVLJQHGLQ2FWREHUEHWZHHQ
WKHAmazon Defense Front WKHFDA DQG6WHYHQ5'RQ]LJHU(VT Mr.DONZIGER 7KURXJK
WKLV$*5((0(17WKH)'$JUDQWVDSDUDPRXQWGXUDEOHLQWHUQDWLRQDOOHJDOSRZHURIDWWRUQH\WR
0U'21=,*(5 DQG LQ FRQVLGHUDWLRQ RI KLV KLVWRULFDO OHDGHUVKLS DQG SURIHVVLRQDO VHUYLFHV
UHQGHUHG ERWK LQ WKH SDVW DQG LQ WKH IXWXUH WKH )'$ LUUHYRFDEO\ DFNQRZOHGJHV FRQILUPV DQG
XQGHUWDNHV WR VXSSRUW 0U'21=,*(5¶V H[LVWLQJ FRQWUDFWXDO ,17(5(67 DV VHW IRUWK EHORZ
DQGRU KHUHE\ JUDQWV 0U'21=,*(5 DQ ,17(5(67 LQ KLV RZQ ULJKW HTXDO WR KLV H[LVWLQJ
FRQWUDFWXDO,17(5(67
                                                     
        WHEREAS WKH )'$ ZDV FRQVLGHUHG WKH SUHYDLOLQJ SDUW\ LQ WKH FDVH NQRZQ DV Maria
Aguinda Salazar v. Chevron CorporationUHQGHUHGE\WKH6XFXPELRV3URYLQFLDO&RXUWRI-XVWLFH
WULDOFRXUW &DVH1R )HEDIILUPHGRQDSSHDO 1DWLRQDO&RXUWRI-XVWLFH
&DVH1R1RY DQGWKHVXEMHFWRIWKHHQIRUFHPHQWSURFHHGLQJVEHIRUHWKH
2QWDULR&RXUWRI-XVWLFH &DQDGD  FROOHFWLYHO\WKHAGUINDA CASE 
        WHEREASWKHILQDOMXGJPHQWLQAGUINDA&$6( WKHAGUINDA JUDGMENT LQ
WKLV$*5((0(17UHIHUVWRWKHOHJDOREOLJDWLRQLPSRVHGRQ&+(9521E\WKH(FXDGRULDQFRXUWV
DQGDVWKHHQIRUFHPHQWRIWKDWMXGJPHQWLVVRXJKWLQRWKHUFRXQWULHVDVLVHYLGHQWE\WKHGHFLVLRQV
DQGSURFHHGLQJVMRLQWO\PHQWLRQHGDERYH
      WHEREAS WKH )'$ LV WKH LQWHQGHG UHFLSLHQW RI DQ DZDUG SXUVXDQW WR WKH (FXDGRULDQ
(QYLURQPHQWDO0DQDJHPHQW$FWHTXDOWRRIWKHDPRXQWIRUHQYLURQPHQWDOGDPDJHVLQWKH
AGUINDA-8'*0(17 $:$5' WREHSDLGE\&+(9521
        WHEREASWKH)'$LVWKHH[FOXVLYHEHQHILFLDU\RIWKHADAT Commercial Trust for the
Management of Funds WKHECUADOR TRUST FUHDWHGDWWKHGLUHFWLRQRIWKH(FXDGRULDQFRXUWV
WRUHFHLYHPDLQWDLQDQGGLVEXUVHIXQGVSDLGE\&+(9521LQWKHHQIRUFHPHQWRIWKHAGUINDA
-8'*0(17ZLWKWKHSXUSRVHRILPSOHPHQWLQJDQGDWWDLQLQJWKHHQYLURQPHQWDOUHPHGLDWLRQDQG
SD\LQJOHJDODQGDGPLQLVWUDWLYH FRVWVFRQVLGHUHGQHFHVVDU\E\LWV$GPLQLVWUDWLYH%RDUGDQGWR
ZKLFKDOOQDPHGSODLQWLIIVLQWKHAGUINDA&$6(KDYHDVVLJQHGWKHWRWDOLW\RIWKHLULQGLYLGXDO
LQWHUHVWVLQWKHAGUINDA-8'*0(17
        WHEREAS 0U6WHYHQ 'RQ]LJHU Mr. DONZIGER  KDV SOD\HG D SURPLQHQW DQG
KLVWRULFDOUROHLQWKHAGUINDA&$6(DQGWKHHQIRUFHPHQWRIWKHAGUINDA-8'*0(17IRU
PRUHWKDQ\HDUVDUROHWKDWKDVEHHQXQGHUVWRRGE\DOOSHUWLQHQWSDUWLHV




                                                   
&(578/*9(5-'
                                                                                   DONZPJD-0000019
    Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 357 of 364




DVFULWLFDOIRUWKHVXUYLYDODQGSURJUHVVRIWKHAGUINDA&$6(DQGWKDWKLVHIIRUWVKDYHEHHQ
SDUWLFXODUO\ LPSRUWDQW LQREWDLQLQJ IXQGVWR FRQWLQXHWKH ILJKW IRUWKH AGUINDA -8'*0(17
RXWVLGH(FXDGRU
    THEREFORE,&DUPHQ&DUWXFKHSUHVLGHQWRIWKH)'$E\YLUWXHRIWKHSRZHUVYHVWHGLQ
PHIUHHO\DQGYROXQWDULO\GHFODUHEHFDXVHLWLVLQLWVEHVWLQWHUHVWWKDW,JUDQWDSDUDPRXQWGXUDEOH
LQWHUQDWLRQDOOHJDOSRZHURIDWWRUQH\WR0U'21=,*(5VRWKDWRQEHKDOIRIWKH)'$KHPD\
GLUHFWDQGPDQDJHDOOFXUUHQWDQGIXWXUHOHJDOSROLWLFDODQGSXEOLFUHODWLRQVHIIRUWVLQFRQQHFWLRQ
ZLWK WKH HQIRUFHPHQW RI WKH AGUINDA -8'*0(17 LQFOXGLQJ EXW QRW OLPLWHG WR DOO UHODWHG
HQIRUFHPHQWSURFHHGLQJVLQ&DQDGDDQGRWKHUFRXQWULHVFROODWHUDODFWLRQVZKLFKKDYHEHHQILOHG
RUPD\EHILOHGE\WKHFRPSDQ\WRVHHNSD\PHQWRIWKHAGUINDA&$6(MXGJPHQWDQGDQ\RWKHU
DFWLRQ ZKLFK PD\ EH QHFHVVDU\ WR IXOILOO GHIHQG RU SURPRWH WKH LQWHUHVWV RI WKH )'$ DQG WKH
DIIHFWHG FRPPXQLWLHV 7KH SRZHU RI DWWRUQH\ JUDQWHG WR 0U'21=,*(5 LQFOXGHV EXW LV QRW
OLPLWHGWR
     x   WKHSRZHUWRGLUHFWDQGPDQDJHDOOODZ\HUVDQGVHUYLFHSURYLGHUVFRQQHFWHGWRRUUHWDLQHG
         E\WKH)'$LQFOXGLQJODZ\HUVLQHQIRUFHPHQWMXULVGLFWLRQV
     x   WKHSRZHUWRQHJRWLDWHDGGLWLRQDOFRQWUDFWVZLWKODZ\HUVDQGVHUYLFHSURYLGHUVVXEMHFWWR
         ILQDOUDWLILFDWLRQE\WKH )'$RIDQ\FRQWUDFWLQFXUULQJ LQDQ\GHEWSD\DEOHE\WKH )'$
         H[FHHGLQJ
     x   WKHSRZHUWRZLWKSULRUFRQVXOWDWLRQDQGDSSURYDOE\WKH)'$WHUPLQDWHDQGZLWKGUDZWKH
         DXWKRUL]DWLRQSUHYLRXVO\JLYHQWRDQ\RWKHUODZ\HURUVHUYLFHSURYLGHUZRUNLQJZLWKWKH
         )'$RXWVLGH(FXDGRU
     x   WKH SRZHU WR QHJRWLDWH²DQG ZLWK SULRU FRQVXOWDWLRQ DQG DSSURYDO E\ WKH )'$ DOVR WR
         ILQDOL]HDQGH[HFXWH²ILQDQFLQJDJUHHPHQWVJUDQWLQJDSHUFHQWDJHLQWHUHVWLQDQ\UHFRYHU\
         UHODWHGWRWKHAGUINDA-8'*0(17
     x   WKH SRZHU WR DSSHDU EHIRUH MXGJHV FRXUWV DQG DQ\ RWKHU LQWHUQDWLRQDO RU QDWLRQDO
         DGMXGLFDWRU\ ERG\ ZKHUH 0U'21=,*(5 LV DXWKRUL]HG WR DSSHDU DV ZHOO DV DQ\ RWKHU
         IRUPDORULQIRUPDOYHQXHRULQVWLWXWLRQ
     x   WKH SRZHU WR LQLWLDWH GLVFXVV QHJRWLDWH ZLWK WKH SXUSRVH RI UHDFKLQJ DQ RXWRIFRXUW
         VHWWOHPHQWDQGDXWKRUL]HRWKHUSHUVRQVWRGRWKHVDPHH[FHSWWKDWWKLVSRZHURIDWWRUQH\
         GRHVQRWLQFOXGH DXWKRUL]DWLRQ WR ILQDOL]HRUH[HFXWHDQ\ DJUHHPHQWWHUPLQDWLQJVHWWLQJ
         DVLGH RU LQ DQ\ ZD\ FRPSURPLVLQJ WKH AGUINDA -8'*0(17 XQOHVV GRQH LQ IXOO
         FRQVXOWDWLRQZLWKDQGZLWKWKHH[SUHVVDSSURYDORIWKH)'$




                                                                                       




                                                     
&(578/*9(5-'
                                                                                      DONZPJD-0000020
    Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 358 of 364




     x   WKH SRZHU WR UHSUHVHQW WKH )'$ LQ SXEOLF PDWWHUV RIILFLDO PHHWLQJV GHOHJDWLRQV
         FRQIHUHQFHVZRUNVKRSVGLVFXVVLRQVDQGQHJRWLDWLRQVDQGWRDFWDV0U'21=,*(5PD\
         GHHPLWQHFHVVDU\WRGHIHQGDQGSURPRWHWKHLQWHUHVWVRIWKH )'$DQGWKHFRPPXQLWLHV
         UHSUHVHQWHGE\WKH)'$
    RESIDUAL CLAUSE:0U'21=,*(5KDVWKHEURDGHVWSRZHUVDQGDWWULEXWLRQVDZDUGHG
E\WKHODZWRUHSUHVHQWDWLYHV0U'21=,*(5LVOLDEOHWRKLVFOLHQWVIRUWKHSURSHUH[HFXWLRQRI
WKHSRZHUVGHVFULEHGKHUHLQWKHUHIRUHQRRQHPD\DOOHJHWKDWWKLVSRZHURIDWWRUQH\LVLQVXIILFLHQW
   DELEGATION:0U'21=,*(5PD\GHOHJDWHKLVSRZHUVWRRWKHUSHUVRQVWRDFWLQKLVQDPH
DQG XQGHU KLV GLUHFWLRQ EXW QRW WR DFW LQGHSHQGHQWO\ LQ WKH FDSDFLWLHV KHUHLQ JUDQWHG RQO\ WR
0U'21=,*(5
     TERM:7KLVSRZHURIDWWRUQH\LVJUDQWHGIRUDQLQGHILQLWHSHULRGRIWLPH
    COMPENSATION AND RECOGNITION OF VALID INTEREST:,QFRQVLGHUDWLRQRI
0U'21=,*(5¶VOHDGHUVKLSLQYHVWPHQWSURIHVVLRQDODQGFROOHFWLRQVHUYLFHVDVVHWIRUWKDERYH
ERWK LQ WKHSDVW DQGLQ WKHIXWXUHWKH )'$KHUHE\ DFNQRZOHGJHV FRQILUPV DQGXQGHUWDNHVWR
VXSSRUW0U'21=,*(5¶VH[LVWLQJFRQWUDFWXDOINTERESTRUDOWHUQDWLYHO\WRWKHH[WHQWLWLV
QHFHVVDU\ RU XVHIXO KHUHE\ JUDQWV 0U'21=,*(5 DQ INTEREST LQ KLV RZQ ULJKW HTXDO WR
0U'21=,*(5¶V H[LVWLQJ FRQWUDFWXDO INTEREST 6XFK ,17(5(67 LQ DQ\ FDVH VKDOO EH
XQGHUVWRRGWRHQWLWOH0U'21=,*(5WR6.3%RIDQ\FUNDS RECOVEREDZKLFKDUHGHILQHG
DVDQ\IXQGVUHFRYHUHGLQFRQQHFWLRQZLWKWKHAGUINDA &$6(RUWKHAGUINDA-8'*0(17
ZKHWKHU E\ FRXUW RUGHU RU SULYDWH RXWRIFRXUW VHWWOHPHQW LQ &DQDGD RU LQ DQ\ RWKHU FRXQWU\
LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\)81'65(&29(5('DVDFWXDOHQYLURQPHQWDOGDPDJHVWRWKH
H[WHQWSHUPLWWHGE\ODZWKH)81'65(&29(5('RXWRIWKH$:$5'('WRWKH)'$WKH
)81'6 5(&29(5(' LQ SRVWMXGJPHQW LQWHUHVW RU DQ\ RWKHU DZDUG RI OHJDO LQWHUHVW RU WKH
)81'65(&29(5('DVSDUWRIDQ\DGGLWLRQDOULJKWIRUSURIHVVLRQDOIHHVRUFRVWVDZDUGHGE\D
FRXUWLQ(FXDGRU&DQDGDWKH86RUDQ\RWKHUFRXQWU\
    ,1:,71(66:+(5(2)WKH)'$DQG0U'21=,*(5KDYHH[HFXWHGWKLV$*5((0(17
RQWKHGDWHDQG\HDUVWDWHG

DATE:                                            >6LJQDWXUH@
                                                          3UHVLGHQW)'$
DATE:
                                                          6WHYHQ'RQ]LJHU
                                                      




                                                     
&(578/*9(5-'
                                                                                      DONZPJD-0000021
    Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 359 of 364




                                                                    >(PEOHP@$PD]RQ'HIHQVH)URQW



                                         CERTIFICATION

,QP\FDSDFLW\DV*HQHUDO6HFUHWDU\RIWKH$PD]RQ'HIHQVH)URQW²)'$,KHUHE\JLYHQRWLFHRI
WKHUHVROXWLRQDGRSWHGDWWKHRUGLQDU\PHHWLQJRIWKH([HFXWLYH&RXQFLORQ2FWREHU7KH
UHVROXWLRQVWDWHV

1. The Executive Council, pursuant to Art. 32(h) of the Amazon Defense Front bylaws, authorizes
Ms. Carmen Filomena Cartuche Uchuari, legal representative of the FDA, to grant a paramount
durable international legal power of attorney to Mr. STEVEN DONZIGER.

([HFXWHGDQGGHOLYHUHGLQ1XHYD/RMDRQ1RYHPEHU

                                              >6LJQDWXUH@
                                          0V*ODG\V6RODQR
                                 FDA GENERAL SECRETARY










            $GGUHVV&DOOHV(OR\$OIDUR1R\3URJUHVR7HOHID[  /DJR$JULR1XHYD/RMD
                                                                        IUHQWHGHIHQVDGHODPD]RQLD#JPDLOFRP



                                                    
&(578/*9(5-'
                                                                                     DONZPJD-0000022
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 360 of 364




                                                          DONZPJD-0000023
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 361 of 364




                                                          DONZPJD-0000024
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 362 of 364




                                                          DONZPJD-0000025
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 363 of 364




                                                          DONZPJD-0000026
Case 1:11-cv-00691-LAK-RWL Document 2114-2 Filed 10/24/18 Page 364 of 364




                                                          DONZPJD-0000027
